Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 1 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 2 of 455




              LAW OFFICE OF SAMUEL P. NEWTON

                                      vs

                            WEBER COUNTY



                             BRYAN BARON

                             February 04, 2019
    Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 3 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                             1
·1· · · · · · · · IN THE UNITED STATES DISTRICT COURT

·2· · · · · · · · DISTRICT OF UTAH, NORTHERN DIVISION

·3· · · · · · · · · · · · · · · · * * *

·4·   ·   ·LAW OFFICE OF SAMUEL P.· · · )
· ·   ·   ·NEWTON, P.C. and SAMUEL P.· ·)                    No: 1:18-cv-00015 RJS
·5·   ·   ·NEWTON, an individual,· · · ·)
· ·   ·   · · · · · · · · · · · · · · · )                    30(b)(6) Deposition of
·6·   ·   · · · · · · Plaintiffs,· · · ·)                    Weber County:
· ·   ·   · · · · · · · · · · · · · · · )
·7·   ·   · · · ·v.· · · · · · · · · · ·)                    and
· ·   ·   · · · · · · · · · · · · · · · )
·8·   ·   ·WEBER COUNTY, a municipal· · )                    Individual Deposition of:
· ·   ·   ·corporation; JAMES H.· · · · )
·9·   ·   ·HARVEY, an individual;· · · ·)                    BRYAN BARON
· ·   ·   ·KERRY W. GIBSON, an· · · · · )
10·   ·   ·individual; CHARLES J.· · · ·)
· ·   ·   ·EBERT, an individual,· · · · )
11·   ·   · · · · · · · · · · · · · · · )
· ·   ·   · · · · · · Defendants.· · · ·)
12·   ·   · · · · · · · · · · · · · · · )
· ·   ·   · · · · · · · · · · · · · · · )
13·   ·   · · · · · · · · · · · · · · · )
· ·   ·   · · · · · · · · · · · · · · · )
14·   ·   · · · · · · · · · · · · · · · )

15· · · · · · · · · · · · · · · · * * *

16
· · · · · · · · · · · · · · February 4, 2019
17· · · · · · · · · · · · · · ·8:40 a.m.

18

19· · · · · · · · Law Offices of Christensen & Jensen
· · · · · · · · · · ·257 East 200 South, Suite 1100
20· · · · · · · · · · · · Salt Lake City, Utah

21
· · · · · · · · · · · · · · · · ·* * *
22

23·   ·   ·   ·   ·   ·   ·   ·   · · · · · Shelly Wadsworth
· ·   ·   ·   ·   ·   ·   ·   ·   · - Certified Realtime Reporter -
24·   ·   ·   ·   ·   ·   ·   ·   ·Registered Professional Reporter
· ·   ·   ·   ·   ·   ·   ·   ·   · · Certified Realtime Captioner
25


                                       Shelly Wadsworth, RPR, CRR, CBC
                                        DepomaxMerit Litigation Services
    Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 4 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                             2
·1· · · · · · · · · · ·A P P E A R A N C E S

·2·   ·For the Plaintiffs:·       ·   ·   ·   ·   Karra J. Porter
· ·   · · · · · · · · · · ·       ·   ·   ·   ·   John D. Lauritzen
·3·   · · · · · · · · · · ·       ·   ·   ·   ·   CHRISTENSEN & JENSEN
· ·   · · · · · · · · · · ·       ·   ·   ·   ·   257 East 200 South
·4·   · · · · · · · · · · ·       ·   ·   ·   ·   Suite 1100
· ·   · · · · · · · · · · ·       ·   ·   ·   ·   Salt Lake City, Utah 84111
·5
· ·   ·For the Defendants:·       ·   ·   ·   ·   Kristin A. VanOrman
·6·   · · · · · · · · · · ·       ·   ·   ·   ·   STRONG & HANNI
· ·   · · · · · · · · · · ·       ·   ·   ·   ·   102 South 200 East
·7·   · · · · · · · · · · ·       ·   ·   ·   ·   Suite 800
· ·   · · · · · · · · · · ·       ·   ·   ·   ·   Salt Lake City, Utah 84111
·8
· ·   ·Also Present:· · · · · · · · Sam Newton
·9
· ·   · · · · · · · · · · · · · · * * *
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                             Shelly Wadsworth, RPR, CRR, CBC
                              DepomaxMerit Litigation Services
    Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 5 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                             3
·1· · · · · · · · · · · · · ·I N D E X

·2· ·EXAMINATION· · · · · · · · · · · · · · · · · · · · ·PAGE

·3
· · ·By Ms. Porter· · · · · · · · · · · · · · · · · · · · ·7
·4

·5
· · ·EXHIBITS
·6

·7·   ·No. 1· · · Notice of 30(b)(6) Deposition of· · · · · · 7
· ·   · · · · · · Weber County
·8
· ·   ·No. 2· · · 10/26/17 Letter to Newton· · · · · · · · · ·8
·9·   · · · · · · In re: Termination of Contract
· ·   · · · · · · Bates NEWTON000440
10
· ·   ·No. 3· · · 10/26/17 E-mail Baron to Others· · · · · · 12
11·   · · · · · · In re: Suggestions?
· ·   · · · · · · Bates Weber County 1919
12
· ·   ·No. 4· · · Timeline· · · · · · · · · · · · · · · · · ·15
13
· ·   ·No. 5· · · Salt Lake Tribune Article 7/18/17· · · · · 27
14·   · · · · · · Bates Weber County 050 - 057

15·   ·No. 6· · · Salt Lake Tribune Article 9/2/17· · · · · ·27
· ·   · · · · · · Bates Weber County 2187 - 2194
16
· ·   ·No. 7·   ·   ·   Memorandum in Opposition to Ex Parte· · · ·37
17·   · · · ·   ·   ·   Motion for Payment of Attorney Fees
· ·   · · · ·   ·   ·   and Litigation Expenses
18·   · · · ·   ·   ·   Bates NEWTON000314343

19·   ·No. 8·   ·   ·   Reply to Memorandum in Opposition to· · · ·37
· ·   · · · ·   ·   ·   Ex Parte Motion for Payment of
20·   · · · ·   ·   ·   Attorney Fees and Litigation Expenses
· ·   · · · ·   ·   ·   Bates NEWTON000344 - 357
21
· ·   ·No. 9· · · Motion to Withdraw· · · · · · · · · · · · ·41
22·   · · · · · · Bates NEWTON000366 - 388

23·   ·No. 10· · ·Response to State's Motion to Inquire· · · 71
· ·   · · · · · · Into Defense Counsel's Potential
24·   · · · · · · Conflict of Interest
· ·   · · · · · · Bates Weber County 030 - 049
25


                               Shelly Wadsworth, RPR, CRR, CBC
                                DepomaxMerit Litigation Services
    Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 6 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                             4
·1· ·No. 11· · ·Transcript from Court Hearing· · · · · · · 84
· · · · · · · · Bates Weber County 2206 - 2222
·2
· · ·No. 12· · ·Motion for Payment of Attorney Fees· · · · 93
·3· · · · · · · and Expenses and Request to File
· · · · · · · · Monetary Requests Under Seal
·4· · · · · · · Bates NEWTON000133 - 143

·5· ·No. 13· · ·December 2017 E-mail Chain· · · · · · · · 106
· · · · · · · · In re: Grant Info and Application
·6· · · · · · · Bates Weber County 1955 - 1956

·7· ·No. 14· · ·2/13/18 E-mail Chain· · · · · · · · · · · 108
· · · · · · · · In re: Capital Defense Costs
·8· · · · · · · Bates Weber County 2035

·9· ·No. 15· · ·11/21/17 E-mail Chain· · · · · · · · · · ·110
· · · · · · · · In re: Lovell Case Costs
10· · · · · · · Bates Weber County 1942

11· ·No. 16· · ·Invoices· · · · · · · · · · · · · · · · · 118

12· ·No. 17· · ·Payment History· · · · · · · · · · · · · ·118

13·   ·No. 18· · ·Ex Parte Motion for Payment of· · · · · · 126
· ·   · · · · · · Attorney Fees and Litigation Expenses
14
· ·   ·No. 19· · ·E-mail Chain· · · · · · ·                · · · · · · · · 127
15·   · · · · · · In re: Funding Request on                Doug Lovell
· ·   · · · · · · Bates Weber County 1123 -                1127
16·   · · · · · · Bates Weber County 1123 -                1127

17· ·No. 20· · ·E-mail Chain· · · · · · · · · · · · · · · 138
· · · · · · · · In re: Funding Request on Doug Lovell
18· · · · · · · Bates Weber County 1117 - 1122

19· ·No. 21· · ·3/7/17 E-mail Newton to Others· · · · · · 142
· · · · · · · · In re: Lovell Public Defender Appeal
20· · · · · · · Bates Weber County 007 - 008

21· ·No. 22· · ·3/14/17 E-mail Harvey to Others· · · · · ·142
· · · · · · · · In re: Lovell Public Defender Appeal
22· · · · · · · Bates Weber County 009

23· ·No. 23· · ·3/14/17 E-mail Newton to Others· · · · · ·149
· · · · · · · · In re: Lovell Public Defender Appeal
24· · · · · · · Bates Weber County 010

25


                             Shelly Wadsworth, RPR, CRR, CBC
                              DepomaxMerit Litigation Services
    Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 7 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                             5
·1· ·No. 24· · ·3/23/17 E-mail Harvey to Newton· · · · · ·149
· · · · · · · · In re: Lovell Public Defender Appeal
·2· · · · · · · Bates Weber County 011

·3· ·No. 25· · ·E-mail Chain· · · · · · · · · · · · · · · 151
· · · · · · · · In re: Funding Request on Lovell
·4· · · · · · · Bates Weber County 1128 - 1133

·5· ·No. 26· · ·E-mail Chain· · · · · · · · · · · · · · · 151
· · · · · · · · In re: Funding Request on Lovell
·6· · · · · · · Bates Weber County 1134 - 1140

·7· ·No. 27· · ·E-mail Chain· · · · · · · · · · · · · · · 155
· · · · · · · · In re: Funding Request on Lovell
·8· · · · · · · Bates Weber County 1148 - 1154

·9· ·No. 28· · ·E-mail Chain· · · · · · · · · · · · · · · 157
· · · · · · · · In re: Funding Request on Lovell
10· · · · · · · Bates Weber County 1164 - 1170

11· ·No. 29· · ·E-mail Chain· · · · · · · · · · · · · · · 158
· · · · · · · · In re: Lovell Withdrawal
12· · · · · · · Bates Weber County 1175 - 1176

13· ·No. 30· · ·E-mail Chain· · · · · · · · · · · · · · · 159
· · · · · · · · In re: Tribune Article
14· · · · · · · Bates Weber County 1218

15· ·No. 31· · ·7/17/17 E-mail Baron to Reidhead· · · · · 162
· · · · · · · · In re: Maestas Billing & Payments
16· · · · · · · Bates Maestas 1219

17· ·No. 32· · ·E-mail Chain· · · · · · · · · · · · · · · 163
· · · · · · · · In re: Tribune Article
18· · · · · · · Bates Weber County 1224 - 1225

19· ·No. 33· · ·E-mail Chain· · · · · · · · · · · · · · · 166
· · · · · · · · In re: State v. Lovell
20· · · · · · · Bates Weber County 1288 - 1289

21· ·No. 34· · ·9/25/17 E-mail Baron to Ebert· · · · · · ·170
· · · · · · · · In re: Lovell Case Summary
22· · · · · · · Bates Weber County 1588 - 1589

23· ·No. 35· · ·E-mail Chain· · · · · · · · · · · · · · · 173
· · · · · · · · In re: Capital Appeal Case
24· · · · · · · Bates Weber County 1325 - 1326

25


                             Shelly Wadsworth, RPR, CRR, CBC
                              DepomaxMerit Litigation Services
    Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 8 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                             6
·1· ·No. 36· · ·E-mail Chain· · · · · · · · · · · · · · · 173
· · · · · · · · In re: Court of Appeals Opinion
·2· · · · · · · Bates Weber County 1294 - 1295

·3· ·No. 37· · ·E-mail Chain· · · · · · · · · · · · · · · 177
· · · · · · · · In re: Question - Nadia at Examiner
·4· · · · · · · Bates Weber County 1384 - 1386

·5· ·No. 38· · ·9/18/17 E-mail Baron to Others· · · · · · 177
· · · · · · · · In re: Tribune Article
·6· · · · · · · Bates Weber County 1435

·7· ·No. 39· · ·9/27/17 E-mail Baron to Others· · · · · · 178
· · · · · · · · In re: Lovell Article from Standard
·8· · · · · · · Bates Weber County 1721

·9·   ·No. 40· · ·E-mail Chain· · · · · · · · · · · · · · · 179
· ·   · · · · · · In re: $10k Retainer for Colleen
10·   · · · · · · Coebergh
· ·   · · · · · · Bates Weber County 1733 - 1734
11
· ·   ·No. 41· · ·E-mail Chain· · · · · · · · · · · · · · · 180
12·   · · · · · · In re: Jaime Martinez
· ·   · · · · · · Bates Weber County 1907 - 1908
13
· ·   ·No. 42· · ·E-mail Chain· · · · · · · · · · · · · · · 181
14·   · · · · · · In re: Jaime Martinez
· ·   · · · · · · Bates Weber County 1909 - 1910
15

16

17

18

19

20

21

22

23

24

25


                             Shelly Wadsworth, RPR, CRR, CBC
                              DepomaxMerit Litigation Services                YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 9 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                            7
·1· · · · · · · · · ·P R O C E E D I N G S
·2· · · · · · · · · · · · BRYAN BARON,
·3· · called as a witness by and on behalf of the
·4· · plaintiffs, being duly sworn, was examined and
·5· · testified as follows:
·6· · · · · · · · · · · · EXAMINATION
·7· · BY MS. PORTER:
·8· · · · Q.· · Could you please state your name for the
·9· · record.
10· · · · A.· · Bryan Baron.
11· · · · Q.· · Mr. Baron, are you here today to testify
12· · on behalf of Weber County?
13· · · · A.· · Yes, I am.
14· · · · · · · · (Exhibit No. 1 was marked.)
15· · · · Q.· · Let me show you what has been marked
16· · Deposition Exhibit 1.· Just have a look at that and
17· · let me know when you're ready for a question.
18· · · · A.· · Okay.
19· · · · Q.· · So Deposition Exhibit 1 is a Notice of
20· · 30(b)(6) Deposition of Weber County.· Have you seen
21· · this before?
22· · · · A.· · I have.
23· · · · Q.· · Do you know which items for which you are
24· · designated to testify?
25· · · · A.· · All five items.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 10 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                             8
·1· · · · Q.· · Let's start with item number 1, "The
·2· · October 26, 2017, letter to Samuel P. Newton/Law
·3· · Office of Samuel P. Newton, including the letter's
·4· · contents."
·5· · · · A.· · Okay.
·6· · · · · · · · (Exhibit No. 2 was marked.)
·7· · · · Q.· · You've been handed what's been marked as
·8· · Deposition Exhibit 2.· Do you recognize Exhibit 2?
·9· · · · A.· · Yes, I do.
10· · · · Q.· · Is Exhibit 2 a letter that was sent by
11· · Weber County to the Law Office of Samuel P. Newton,
12· · PC on or about October 26, 2017?
13· · · · A.· · Yes, it is.
14· · · · Q.· · Who drafted Exhibit 2?
15· · · · A.· · I did.
16· · · · Q.· · Did you do that on your own or did someone
17· · from the county direct you to prepare such a letter?
18· · · · A.· · I was directed to prepare it.
19· · · · Q.· · By whom?
20· · · · A.· · Jim Harvey and Chris Allred.
21· · · · Q.· · Now, did Jim Harvey have the authority to
22· · unilaterally terminate a contract?
23· · · · A.· · He did.
24· · · · Q.· · The contract that's referenced in Exhibit
25· · 2, had that been voted on at a prior county

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 11 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                             9
·1· · commission meeting?
·2· · · · A.· · I'm sorry, the contract -- can you repeat
·3· · the question?
·4· · · · Q.· · Sure.· I'll try to rephrase it more
·5· · sensibly.· Exhibit 2 is stating an intention to
·6· · terminate Newton's contract, correct?
·7· · · · A.· · Yes.
·8· · · · Q.· · The contract that is referred to here, was
·9· · that contract approved in a county commission
10· · meeting?
11· · · · A.· · Yes, it was.
12· · · · Q.· · By a majority of the Weber County
13· · commissioners.
14· · · · A.· · Yes, it was.
15· · · · Q.· · An open meeting?
16· · · · A.· · Yes.
17· · · · Q.· · Was there a decision made in an open
18· · meeting to terminate that contract?
19· · · · A.· · No, there was not.
20· · · · Q.· · Was there a decision made by a majority of
21· · the Weber County commissioners to terminate that
22· · contract?
23· · · · A.· · I don't know.· I know that
24· · Commissioner Harvey informed the other two
25· · commissioners, but I don't know what the other two

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 12 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            10
·1· · commissioners' involvement was in making this
·2· · decision.
·3· · · · Q.· · Just so we're clear, you're here on behalf
·4· · of Weber County, right, not Bryan Baron?
·5· · · · A.· · Right.
·6· · · · Q.· · So when you say, "I don't know," are you
·7· · saying that Weber County does not know what
·8· · involvement two of its commissioners had, if any, in
·9· · terminating a county contract?
10· · · · A.· · No.· It's something that I didn't talk to
11· · the other two commissioners about prior to coming
12· · here today.· It's something I'd be happy to look
13· · into and give you more information at a later date.
14· · · · Q.· · This is my shot at the 30(b)(6).· Is Weber
15· · County prepared to tell me today what involvement,
16· · if any, the other two commissioners had in
17· · connection with the sending of Exhibit 2?
18· · · · A.· · No.
19· · · · Q.· · What did Weber County do to prepare for
20· · testimony with respect to item number 1 in the
21· · 30(b)(6)?
22· · · · A.· · I reviewed through e-mails and I spoke
23· · with several individuals at the county,
24· · Commissioner Harvey, Chris Allred, Dave Wilson,
25· · Chris Crockett, and Courtlan Erickson.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 13 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            11
·1· · · · Q.· · I'm sorry, what were the last two?
·2· · · · A.· · Chris Crockett and Courtlan Erickson.
·3· · · · Q.· · Did Weber County communicate with the
·4· · other two commissioners in any way in preparing to
·5· · testify with respect to item number 1?
·6· · · · A.· · No.
·7· · · · Q.· · What e-mails did Weber County review in
·8· · preparation for testifying as to item number 1?
·9· · · · A.· · The e-mails that were provided via a
10· · discovery request, I reviewed through all of those.
11· · · · Q.· · All of the e-mails produced by Weber
12· · County and Mr. Newton or just the ones produced by
13· · Weber County?
14· · · · A.· · Just the ones produced by Weber County.
15· · · · Q.· · Let me just ask a really quick question.
16· · I would have asked it later this afternoon.· You,
17· · Bryan Baron, had been involved in helping with that
18· · production to begin with, hadn't you?
19· · · · A.· · Yes, I had.
20· · · · Q.· · So you were already familiar as
21· · Bryan Baron with the Weber County production.
22· · · · A.· · Yes, I was.
23· · · · Q.· · At the time that Weber County spoke with
24· · James Harvey in preparation for testifying about
25· · item number 1, what was Mr. Harvey's title, if any?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 14 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            12
·1· · · · A.· · He is a commissioner with Weber County.
·2· · · · Q.· · At the time that the county spoke with
·3· · Mr. Allred, what, if anything, was his title?
·4· · · · A.· · He's the county attorney for the county.
·5· · · · Q.· · And at the time that Weber County spoke
·6· · with Mr. Wilson, what, if anything, was his title?
·7· · · · A.· · He would be a deputy civil attorney for
·8· · the county.
·9· · · · Q.· · At the time that Weber County spoke with
10· · Mr. Crockett, what, if anything, was his title?
11· · · · A.· · He is the chief civil deputy attorney.
12· · · · Q.· · And at the time that Weber County spoke
13· · with Mr. Erickson, what, if anything, was his title?
14· · · · A.· · He's a deputy civil attorney.
15· · · · Q.· · Exhibit 2 is the final iteration of the
16· · letter to Mr. Newton, correct?
17· · · · A.· · Yes, it is.
18· · · · Q.· · And there was at least one prior draft,
19· · correct?
20· · · · A.· · Yes, that's correct.
21· · · · · · · · (Exhibit No. 3 was marked.)
22· · · · Q.· · Let me show you what has been marked as
23· · Deposition Exhibit No. 3.· Have you had a chance to
24· · look at that?
25· · · · A.· · Yes, I have.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 15 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            13
·1· · · · Q.· · Can you identify Exhibit 3 for us?
·2· · · · A.· · Yeah.· This is an e-mail that I sent to
·3· · Christopher Crockett and Courtlan Erickson on
·4· · October 26, 2017.
·5· · · · Q.· · And does Exhibit 3 include a draft of
·6· · language to Mr. Newton?
·7· · · · A.· · Yes, it does.
·8· · · · Q.· · I notice that there were some changes
·9· · between the language in Exhibit 3 and the language
10· · in Exhibit 2.· I could point them out to you or you
11· · could have a look.
12· · · · A.· · Sure.· If you wouldn't mind pointing them
13· · out to me.
14· · · · Q.· · For example, on the final version, which
15· · is Exhibit 2, in the second paragraph, the second
16· · sentence says, "We would like you to continue your
17· · work as appellate counsel for indigent defendants."
18· · The words "for indigent defendants" were not in
19· · Exhibit 3.· I mean, there are a couple of others.
20· · I'm not going to necessarily ask you about those
21· · specific changes.· I just want to know, I couldn't
22· · find a written response to this draft or anything in
23· · the e-mails in which you received feedback to make
24· · those changes.· Let me just ask, was there a
25· · response to Exhibit 3 that was received by

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 16 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            14
·1· · Mr. Baron?
·2· · · · A.· · Not a written response, no.
·3· · · · Q.· · What type of response was received, if
·4· · any?
·5· · · · A.· · Verbal.
·6· · · · Q.· · From?
·7· · · · A.· · In response to this specific e-mail.
·8· · · · Q.· · Exhibit 3?
·9· · · · A.· · Yes.· Chris Crockett and Courtlan Erickson
10· · both came to my office, after they had a chance to
11· · take a look at it, and came and provided me with
12· · feedback on the letter.
13· · · · Q.· · And what feedback was provided in that
14· · meeting?
15· · · · A.· · I don't recall, except I recall
16· · Mr. Erickson saying he felt like it was a breath of
17· · fresh air to provide a reason as to why the contract
18· · was being terminated.
19· · · · Q.· · And Exhibit 2 does tell Mr. Newton the
20· · reason why the contract is being terminated,
21· · correct?
22· · · · A.· · It does.
23· · · · Q.· · Let's go back to Exhibit 2, the letter to
24· · Mr. Newton.· Tell me the circumstances by which this
25· · letter came to be.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 17 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            15
·1· · · · A.· · Again, I've got some notes here I'd like
·2· · to refer to.
·3· · · · Q.· · Is that like a timeline or something?
·4· · · · A.· · It is kind of a rough timeline of how this
·5· · letter came to be.· In my discussions with various
·6· · county representatives, I created this timeline.
·7· · · · Q.· · Did you review it in anticipation of your
·8· · testimony?
·9· · · · A.· · Yes, it did.
10· · · · Q.· · Did it help refresh your recollection?
11· · · · A.· · The timeline that I created?
12· · · · Q.· · Yeah.
13· · · · A.· · It did.
14· · · · Q.· · Did you bring extra copies?
15· · · · A.· · I'd be happy to give you a copy of it, but
16· · I didn't bring an extra copy with me.
17· · · · Q.· · Can we take a two-minute break?· I think
18· · this may actually speed this whole thing up, I'm
19· · guessing.· I will be right back.
20· · · · A.· · Sure.
21· · · · · · · (Recess.)
22· · · · · · · · (Exhibit No. 4 was marked.)
23· · · · Q.· · Let me show you what has been marked as
24· · Exhibit 4.· Would you check to satisfy yourself that
25· · it is a true and correct copy of the notes that you

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 18 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            16
·1· · brought with you.
·2· · · · A.· · Yes, it is.· So the county had been
·3· · discussing Sam Newton and his appellate contract for
·4· · some time.· The first time I recall it being brought
·5· · up was at a meeting in June of 2017.· This was a
·6· · meeting in which we were discussing Sam's request
·7· · for additional funds for his 23B motion.· In that
·8· · meeting Dave Wilson had mentioned that perhaps it
·9· · was time for the county to look for new appellate
10· · counsel for Sam's regular indigent appeals contract.
11· · · · · · · That comment wasn't really seriously
12· · discussed at that time.· Dave brought it up probably
13· · a couple more times over the summer.· And then
14· · finally in August, towards the end of August, Sam
15· · had a hearing on his motion to withdraw in which he
16· · made misrepresentations to the court that the county
17· · had corrected in the past.· We were frustrated that
18· · he continued to make those misrepresentations.· And
19· · so at that point we decided that we were going to
20· · terminate his underlying contract.
21· · · · Q.· · I'm sorry.· Which underlying contract?
22· · And then you can continue.
23· · · · A.· · So he had two contracts with the county.
24· · One was specifically to handle the Doug Lovell case.
25· · And the underlying contract that I was referring to

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 19 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            17
·1· · is the contract to handle all of the other appeals
·2· · for the county.
·3· · · · Q.· · But you said underlying contract,
·4· · singular.· I'm asking which contract you were
·5· · referring to when you said "underlying contract."
·6· · · · A.· · It's the contract to handle all of the
·7· · regular appeals.
·8· · · · Q.· · You were talking about what you
·9· · characterized as misrepresentations made in the
10· · hearing on the motion to withdraw.
11· · · · A.· · Yeah.· It was after that that the county
12· · had decided to terminate that underlying appellate
13· · contract.· I was instructed to begin --
14· · · · · · · MS. VANORMAN:· I was just going to say,
15· · wait until there's a question pending.
16· · · · · · · MS. PORTER:· There is one.· It was what
17· · led to this.· And he's choosing to give me the
18· · entire Gone With the Wind as a response, which is
19· · his right.
20· · · · · · · MS. VANORMAN:· I think it might flow
21· · better if you have her ask a question and you
22· · respond rather than just a narrative.
23· · · · Q.· · What happened next?· There's your
24· · question.
25· · · · A.· · So I was instructed to begin looking for

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 20 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            18
·1· · new appellate counsel and specifically asked to
·2· · contact the Legal Defenders Association to see if
·3· · they would be willing to take on that
·4· · responsibility.
·5· · · · Q.· · What happened next?
·6· · · · A.· · The Legal Defenders Association wasn't
·7· · able to take on that underlying contract.· And so we
·8· · began reaching out to other attorneys to see who
·9· · would be interested or available.
10· · · · Q.· · And all of the communications that you're
11· · referring to are reflected in the e-mails that Weber
12· · County produced, right?
13· · · · A.· · They are, yes.
14· · · · Q.· · So we can get the dates of all of those
15· · from the e-mails, correct?
16· · · · A.· · Right.
17· · · · Q.· · And their content.
18· · · · A.· · Yes, you can.
19· · · · Q.· · So what happened next with respect to how
20· · Exhibit 2 came to be?
21· · · · A.· · So we got sidetracked trying to find a
22· · replacement for the Lovell case.· We had a deadline
23· · in the Lovell case by the court where we had to have
24· · a new attorney within 20 days.· And so the focus was
25· · put into finding a replacement for the Lovell

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 21 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            19
·1· · contract and not the base appellate contract.
·2· · · · Q.· · And then what?· See, I'm mixing it up now.
·3· · · · A.· · We finally entered into a contract with
·4· · Colleen Coebergh to take on the Lovell case.                  I
·5· · think that at that point we probably would have
·6· · forgotten about Sam's base contract and that we had
·7· · decided to terminate him from that, except shortly
·8· · after we hired Colleen Coebergh there was another
·9· · issue that came up with Sam and his contract.
10· · · · Q.· · Another issue that is referenced in
11· · Exhibit 2?
12· · · · A.· · No.
13· · · · Q.· · Well, my question is with respect to
14· · Exhibit 2.· Exhibit 2 did state the reasons for the
15· · termination, didn't it?
16· · · · A.· · It stated the primary reason.· But there
17· · were some other reasons that Weber County was
18· · frustrated with Sam Newton and decided to terminate
19· · him.
20· · · · Q.· · Didn't mention that at all in Exhibit 2,
21· · though, did the county?
22· · · · A.· · No, they weren't mentioned.
23· · · · Q.· · If anything is in writing somewhere, I'm
24· · not going to ask you about it because to me it
25· · doesn't make a lot of sense.· The documents say what

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 22 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            20
·1· · they say and they have their dates.
·2· · · · · · · So you're saying something else arose
·3· · after Coebergh that is not mentioned in the letter
·4· · that was sent to Mr. Newton.
·5· · · · A.· · Right.
·6· · · · Q.· · Did it arise prior to the sending of
·7· · Exhibit 2 to Mr. Newton?
·8· · · · A.· · Yes, it did.
·9· · · · Q.· · What are you referring to?
10· · · · A.· · I'm referring to four cases that were
11· · assigned to Sam Newton which he requested conflict
12· · counsel on.· In those cases I was asked by one of
13· · our prosecutors, Gage Arnold, to find new appellate
14· · counsel for at least two and perhaps all four of
15· · those cases.· And so I began looking into the
16· · reasons for why we needed appellate counsel.· And it
17· · turns out that Mr. Newton had met with two of the
18· · defendants at the same time and something had come
19· · up in the course of the conversation which
20· · conflicted him off of all four cases.
21· · · · Q.· · Keep going.· I'm waiting to hear how that
22· · relates -- well, I guess it doesn't relate to
23· · Exhibit 2.· But how that also contributed to Exhibit
24· · 2 in some way.
25· · · · A.· · So when I went to Dave Wilson to discuss

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 23 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            21
·1· · conflict counsel, this issue just brought up the
·2· · feelings that the county had for Sam Newton and
·3· · reminded us that we were going to terminate that
·4· · underlying contract.· And so, as I said earlier, I
·5· · think we would have forgotten about it, but then
·6· · having this other issue come up just kind of opened
·7· · the wound again and made us recall that we had
·8· · issues with Sam Newton and his contract and we were
·9· · going to terminate him.
10· · · · Q.· · And I apologize, did you say that
11· · Bryan Baron went to Dave Wilson about that issue?
12· · · · A.· · Yes.
13· · · · Q.· · Now, Mr. Wilson had expressed on a number
14· · of occasions some disdain for the fact that the
15· · county was having to spend so much money on a
16· · confessed murderer, hadn't he?
17· · · · A.· · He had.
18· · · · Q.· · And the county was aware of that at the
19· · time and continued to let Mr. Wilson play a role in
20· · making decisions about defense counsel?
21· · · · A.· · Yes.
22· · · · Q.· · To the county's knowledge, was there ever
23· · any discussion about perhaps recusing Mr. Wilson
24· · from discussions about defense counsel given his
25· · expressly-stated views on providing defense counsel

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 24 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            22
·1· · to murderers?
·2· · · · A.· · No.
·3· · · · Q.· · And so I think we left off in our saga
·4· · with Bryan Baron speaking to Dave Wilson about this
·5· · conflict issue that you just described.· And then
·6· · what was the next thing that happened that led to
·7· · the sending of Exhibit 2?
·8· · · · A.· · So I had contacted Chris Allred and
·9· · Commissioner Harvey -- let me back up.· So
10· · Dave Wilson and I worked together to find conflict
11· · counsel to handle those cases.· And at that time we
12· · remembered that we were going to terminate that
13· · underlying contract.· And so I was asked to contact
14· · Chris Allred and Commissioner Harvey regarding
15· · termination of the contract.
16· · · · Q.· · You were asked by whom?
17· · · · A.· · Dave Wilson.
18· · · · Q.· · At that time where was Dave Wilson in the
19· · hierarchy compared to Bryan Baron?
20· · · · A.· · He was the chief civil deputy attorney, so
21· · he directly oversaw my responsibilities.
22· · · · Q.· · To the county's knowledge, Mr. Wilson's
23· · duties included the supervision of appointed counsel
24· · for indigent defendants.
25· · · · A.· · Yes.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 25 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            23
·1· · · · Q.· · Including the Lovell case.
·2· · · · A.· · Yes.
·3· · · · Q.· · I apologize if you just told me this.· So
·4· · Mr. Wilson instructed Bryan Baron to contact
·5· · Mr. Allred and Mr. Harvey?
·6· · · · A.· · Yes.
·7· · · · Q.· · And to say what or for what purpose?
·8· · · · A.· · Because the termination of the contract
·9· · needed to come from Commissioner Harvey.· And so I
10· · was instructed to discuss with him as to whether he
11· · was prepared to move forward with the termination.
12· · · · Q.· · Did you speak with Commissioner Harvey
13· · about that subject?
14· · · · A.· · Yes, I did.
15· · · · Q.· · On how many occasions?
16· · · · A.· · I can't recall.· There were numerous
17· · occasions that we talked about Sam Newton and the
18· · issues regarding the Lovell case.
19· · · · Q.· · Let me make sure that my question is
20· · sufficiently narrow.· Did Bryan Baron speak with
21· · Jim Harvey specifically about terminating the
22· · underlying contract for all appeals?
23· · · · A.· · Yes.
24· · · · Q.· · On how many occasions?
25· · · · A.· · At least one, but I don't recall.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 26 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            24
·1· · · · Q.· · Can you approximate when that conversation
·2· · took place?
·3· · · · A.· · It would have been right around the time
·4· · the letter was sent out, October 25th or 26th.
·5· · · · Q.· · Bryan Baron did not have the authority to
·6· · terminate that contract, correct?
·7· · · · A.· · Correct.
·8· · · · Q.· · Dave Wilson did not have the authority to
·9· · unilaterally terminate that contract, did he?
10· · · · A.· · No, he did not.
11· · · · Q.· · But it's the county's position that
12· · Mr. Harvey had the unilateral authority to terminate
13· · that contract?
14· · · · A.· · Yes.
15· · · · Q.· · Was the communication between Mr. Baron
16· · and Mr. Harvey an in-person meeting?
17· · · · A.· · I don't recall.
18· · · · Q.· · Was it an oral meeting of some kind?
19· · · · A.· · I don't recall if it was e-mail or a phone
20· · call or an in-person meeting or something.
21· · · · Q.· · Well, let me indicate that, like you, I've
22· · been through all of the Weber County production
23· · quite recently as well, and I don't recall seeing
24· · any sort of e-mail exchange where the merits of
25· · terminating the underlying contract were debated

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 27 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            25
·1· · between Mr. Baron and Mr. Harvey.· If there's one
·2· · there that we find later, I will apologize.· You're
·3· · not sure whether it was oral or in writing, but will
·4· · you give me the gist of the conversation between
·5· · Mr. Baron and Mr. Harvey with respect to terminating
·6· · the underlying contract.
·7· · · · A.· · I don't recall the details of the
·8· · conversation.· The only thing I recall is that
·9· · Commissioner Harvey was in support of terminating
10· · the contract and requested I prepare the letter
11· · going out to Mr. Newton and to Mr. Bouwhuis.
12· · · · Q.· · Did Commissioner Harvey offer any
13· · suggestions as to the content of the letter?
14· · · · A.· · No, he did not.
15· · · · Q.· · Did Commissioner Harvey state any reasons
16· · for which the contract was being terminated?
17· · · · A.· · No, he did not.
18· · · · Q.· · Let's go back to Exhibit 2.· It's not very
19· · long, so let's just go through it sentence by
20· · sentence and see if there's anything interesting.
21· · The first sentence of the letter says, "Over the
22· · past several years, you have provided representation
23· · to indigent defendants on behalf of the County."
24· · That's a true statement, correct?
25· · · · A.· · Yes.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 28 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            26
·1· · · · Q.· · During those past several years had Weber
·2· · County ever received any complaints from a court or
·3· · opposing counsel or an indigent defendant claiming
·4· · that Mr. Newton had made a misrepresentation?
·5· · · · A.· · So you're asking over the past several
·6· · years had the county received any complaints about
·7· · Mr. Newton from the court and who else?
·8· · · · Q.· · From a court, opposing counsel, or an
·9· · indigent defendant/client alleging that Mr. Newton
10· · had made misrepresentations.
11· · · · A.· · Not to my knowledge.· But that's not
12· · something that I was requested to prepare for today,
13· · and so I haven't looked into that any further.· But
14· · just based on my own personal knowledge, I'm not
15· · aware of any.
16· · · · Q.· · And how long have you personally been with
17· · Weber County?
18· · · · A.· · Since June of 2015.
19· · · · Q.· · Next sentence, "While we have appreciated
20· · your hard work and dedication, this past year you
21· · have made various representations to the media and
22· · to the court that have been untruthful and harmful
23· · to the County's reputation."· Now, you didn't
24· · mention in your answer earlier anything about
25· · representations to the media.· So tell me what

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 29 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            27
·1· · representations to the media were referenced in
·2· · Exhibit 2.
·3· · · · A.· · I recall two articles that were published
·4· · by the Salt Lake Tribune where misrepresentations
·5· · were made that were the basis for this.
·6· · · · · · · · (Exhibit No. 5 was marked.)
·7· · · · · · · · (Exhibit No. 6 was marked.)
·8· · · · Q.· · You've been handed what has been marked as
·9· · Deposition Exhibit 5, which has the document control
10· · numbers Weber County 050 to 057.· And you've also
11· · been handed what has been marked as Exhibit 6, which
12· · has document control numbers Weber County 2187 to
13· · 2194.· Do you see those?
14· · · · A.· · Yes.
15· · · · Q.· · Are those the two Tribune articles that
16· · you were just referring to?
17· · · · A.· · Yes, they are.
18· · · · Q.· · And I noticed at the top of Exhibits 5 and
19· · 6 there appears to be a printing date.· Do you see
20· · that?
21· · · · A.· · 10/26/2017.
22· · · · Q.· · Yes.· Do you believe that you or someone
23· · for the county printed these articles off on
24· · October 26, 2017?
25· · · · A.· · I don't recall.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 30 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            28
·1· · · · Q.· · Do you know where these articles came
·2· · from?· I mean, they were part of the Weber County
·3· · production, as you can see.· They must have been in
·4· · a file somewhere or such.· Can you help me out with
·5· · that?
·6· · · · A.· · They likely would have been stored in our
·7· · Dropbox file.· We have an electronic Dropbox file
·8· · that's shared between the civil attorneys, and they
·9· · were likely stored in there.
10· · · · Q.· · Let's look at these exhibits starting with
11· · Exhibit 5.· Is Exhibit 5 a Tribune article that was
12· · originally published on or around July 18, 2017?
13· · · · A.· · Yes, it is.
14· · · · Q.· · So can you identify for me the
15· · misrepresentations to which Exhibit 2 is referring
16· · in that article?
17· · · · A.· · So this would be page 4 out of 10 at the
18· · top.
19· · · · Q.· · Weber County 053?
20· · · · A.· · Yes.· And there's a quote here from
21· · Mr. Newton where he says, "'That's the bind,' Newton
22· · said in a recent interview, 'Do I represent my
23· · client zealously like I'm constitutionally required
24· · to do or do I tread lightly so I don't lose my
25· · livelihood?'"

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 31 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            29
·1· · · · Q.· · Let's look at the sentence immediately
·2· · preceding that in the article.· It says, "County
·3· · officials indicated in an e-mail to Newton that if
·4· · his billing practices don't change, they will have
·5· · to find someone else for future appeals."· Do you
·6· · see that?
·7· · · · A.· · Yes, I do.
·8· · · · Q.· · And that hadn't occurred, correct?
·9· · · · A.· · Yes.
10· · · · Q.· · Did the county understand Mr. Newton's
11· · quote to be referencing the e-mail about changing
12· · his billing practices or else the county would find
13· · someone else for future appeals?
14· · · · A.· · Yes.· But we saw it as a misrepresentation
15· · of that e-mail and the intent of that e-mail.
16· · · · Q.· · Anything else in Exhibit 5 that the county
17· · was referring to in its termination letter?
18· · · · A.· · No.
19· · · · Q.· · How about Exhibit 6, what alleged
20· · misrepresentation or misrepresentations was the
21· · county referring to from Exhibit 6?
22· · · · A.· · So this would be on page 3 out of 9, Weber
23· · County 2189.· And it's the second paragraph, another
24· · quote from Mr. Newton.· It says, "Newton told The
25· · Tribune on Friday, 'It is unfortunate that I was

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 32 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            30
·1· · placed in a position where I had to choose between
·2· · supporting my family and representing Mr. Lovell.'"
·3· · · · Q.· · Are there any other alleged
·4· · misrepresentations in Exhibit 6 that Exhibit 2 was
·5· · referring to?
·6· · · · A.· · No.· That's the only one.
·7· · · · Q.· · And how do you know which statements in
·8· · Exhibits 5 and 6 allegedly formed a basis of Exhibit
·9· · 2?
10· · · · A.· · Because I'm the one who drafted Exhibit 2.
11· · · · Q.· · Was there any discussion with
12· · Commissioner Harvey about statements to the media?
13· · · · A.· · Yes.· Not specifically, though.· Not that
14· · I recall.
15· · · · Q.· · What did Commissioner Harvey say in any
16· · way about statements to the media?
17· · · · A.· · I don't recall any specific statement
18· · about them.
19· · · · Q.· · How about generally?
20· · · · A.· · I don't recall general statements either.
21· · · · Q.· · So you recall that there was some
22· · discussion with Commissioner Harvey about statements
23· · to the media, but you can't tell us even the general
24· · parameters of them?
25· · · · A.· · Right.· I recall speaking with

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 33 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            31
·1· · Commissioner Harvey about wanting to terminate
·2· · Mr. Newton's contract because of various reasons,
·3· · including the misrepresentations to the court and
·4· · the media.· And Commissioner Harvey was in support
·5· · of that decision.· That's all I recall.
·6· · · · Q.· · Was there further discussion with
·7· · Commissioner Harvey about what media statements were
·8· · being discussed, or does the county just not know?
·9· · · · A.· · No, there were not.
10· · · · Q.· · Did Mr. Baron identify for
11· · Commissioner Harvey which statements Mr. Baron
12· · thought were misstatements to the media?
13· · · · A.· · No, I did not.
14· · · · Q.· · Was there any discussion between
15· · Bryan Baron and Dave Wilson about misstatements to
16· · the media allegedly made by Mr. Newton?
17· · · · A.· · Yes.
18· · · · Q.· · On how many occasions?
19· · · · A.· · I don't recall.· There would have been
20· · multiple occasions when we discussed this decision.
21· · · · Q.· · Is there any way to put a time frame on
22· · any of those discussions?
23· · · · A.· · They all would have occurred -- I'm sorry.
24· · Which discussions specifically?· Discussions
25· · regarding the reasons for terminating Mr. Newton's

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 34 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            32
·1· · underlying contract, or are we just talking
·2· · specifically about the media statements?
·3· · · · · · · MS. PORTER:· Will you read the question
·4· · back.
·5· · · · · · · (Question read.)
·6· · · · A.· · Yes.· They would have occurred between
·7· · July 18, 2017 and October 26, 2017.
·8· · · · Q.· · Were there any discussions between
·9· · Bryan Baron and Dave Wilson with respect to Exhibit
10· · 5?
11· · · · A.· · Yes.
12· · · · Q.· · Can we narrow the time frame of that
13· · discussion?
14· · · · A.· · It would have occurred shortly after the
15· · article was published.
16· · · · Q.· · And was that an in-person discussion?
17· · · · A.· · I believe so, yes.
18· · · · Q.· · Where did that discussion take place?
19· · · · A.· · It would have been in the Weber County
20· · Attorney's Office.· I don't recall if it was
21· · specifically in Dave Wilson's office or in my
22· · office, but one of those two.
23· · · · Q.· · Can you generally walk us through what was
24· · said by each person in that conversation.
25· · · · A.· · I cannot.· I only recall that each time an

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 35 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            33
·1· · issue came up on this case I would go to Dave Wilson
·2· · to seek his advice.
·3· · · · Q.· · Can you generally tell us anything that
·4· · was said in that discussion between Bryan Baron and
·5· · Dave Wilson with respect to Exhibit 5?
·6· · · · A.· · I can't.
·7· · · · Q.· · Were there any discussions between
·8· · Bryan Baron and Dave Wilson with respect to
·9· · Exhibit 6?
10· · · · A.· · Yes, there would have been.
11· · · · Q.· · Would it also have been shortly after the
12· · article came out?
13· · · · A.· · Yes, it would have been.
14· · · · Q.· · Also in person?
15· · · · A.· · Yes.
16· · · · Q.· · Can you tell us, even generally, about
17· · anything that was said in that discussion?
18· · · · A.· · No.· I recall the discussion of being
19· · frustrated that Mr. Newton continued to make
20· · misrepresentations.
21· · · · Q.· · Is that something that Bryan Baron said in
22· · that meeting?· Who said that?
23· · · · A.· · That would have been the general
24· · discussion in the meeting.
25· · · · Q.· · And can you identify for me what

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 36 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            34
·1· · misrepresentations, if any, were specified in that
·2· · discussion?
·3· · · · A.· · I don't recall.
·4· · · · Q.· · Back to Exhibit 2.· I'm going to go ahead,
·5· · for discussion purposes, and reread the sentence
·6· · that I read previously.· The second sentence of
·7· · Exhibit 2 says, "While we have appreciated your hard
·8· · work and dedication, this past year you have made
·9· · various representations to the media and to the
10· · court that have been untruthful and harmful to the
11· · County's reputation."· Let's talk about what
12· · representations to the court were referenced in this
13· · letter.
14· · · · A.· · So in Exhibit 4 on the second page I have
15· · a summary of the misrepresentations that were made
16· · and when they were made and when they were corrected
17· · by the county.
18· · · · Q.· · Let me make it clear.· This list, I guess,
19· · in Exhibit 4 was prepared when?
20· · · · A.· · I started preparing on Friday and finished
21· · up on Saturday.
22· · · · Q.· · Prior to this past weekend, was there any
23· · sort of list of misrepresentations to the court that
24· · the county believed had occurred?
25· · · · A.· · There was no list, no.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 37 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            35
·1· · · · Q.· · Now, earlier in this deposition there was
·2· · a reference made about misrepresentations made
·3· · during the hearing on a motion to withdraw.
·4· · · · A.· · Yes.
·5· · · · Q.· · Is it the county's testimony that there
·6· · were also additional misrepresentations to the court
·7· · that just weren't mentioned earlier in the
·8· · deposition?
·9· · · · A.· · Yes.
10· · · · Q.· · Let's look at those.· So the
11· · misrepresentations generally occurred in
12· · Mr. Newton's reply to the memorandum in opposition
13· · for attorney fees?
14· · · · A.· · Yes.· That's correct.· That's one of the
15· · documents.
16· · · · Q.· · Right.· I'm just making my way down here.
17· · I'm trying to understand your outline.· And in the
18· · motion to withdraw.
19· · · · A.· · Yes.
20· · · · Q.· · And response to the state's motion to
21· · inquire into conflict and at the oral argument on
22· · the motion to dismiss.
23· · · · A.· · Yes.
24· · · · Q.· · What motion to dismiss?
25· · · · A.· · That would have been oral argument on the

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 38 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            36
·1· · motion to withdraw.· Sorry.
·2· · · · Q.· · Now, in the reply to the memo in
·3· · opposition, the memo in opposition that's referenced
·4· · here is the memo in opposition that the county had
·5· · submitted, correct?
·6· · · · A.· · Yes.
·7· · · · Q.· · And the county had submitted these e-mails
·8· · that are referenced as exhibits, correct?
·9· · · · A.· · No.· Which e-mails are you specifically
10· · referring to?
11· · · · Q.· · Well, you have here corrected e-mail
12· · 5/22/2017.
13· · · · A.· · Right.· Those e-mails were not referenced
14· · in the memo in opposition.· The memo in opposition
15· · came before those e-mails were sent out.· I can
16· · explain.
17· · · · Q.· · Let's do that.· It may save some time.
18· · · · A.· · Do you want me to specifically point out
19· · the misrepresentations in the documents?
20· · · · Q.· · I thought you wanted to explain something.
21· · · · A.· · If I had the documents, then I could
22· · specifically point them out.· But regarding e-mails
23· · in the memo in opposition, Mr. Newton filed a motion
24· · for attorney fees in March.· The county filed a memo
25· · in opposition to that motion.· And then Mr. Newton

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 39 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            37
·1· · filed a reply to the memo in opposition.· And then
·2· · an e-mail came after the reply to the memo in
·3· · opposition and was stating that Mr. Newton had --
·4· · this is generally speaking because I don't have the
·5· · e-mail in front of me -- stating that Mr. Newton had
·6· · misrepresented or misunderstood the county's
·7· · position.· And then the reference admitted --
·8· · · · Q.· · Hold on.· Let's go ahead and try to take
·9· · these one at a time here.
10· · · · A.· · Sure.
11· · · · · · · · (Exhibit No. 7 was marked.)
12· · · · · · · · (Exhibit No. 8 was marked.)
13· · · · · · · MS. VANORMAN:· So, for the record, Exhibit
14· · 7 starts with the NEWTON000314 and Exhibit 8 starts
15· · with NEWTON000344.
16· · · · · · · MS. PORTER:· I was going to have him go
17· · ahead and read that in, but yes.
18· · · · · · · MS. VANORMAN:· Sorry.
19· · · · · · · MS. PORTER:· That's correct.
20· · · · Q.· · Let me show you what has been marked as
21· · Deposition Exhibit 7.· And I will ask if you
22· · recognize that.
23· · · · A.· · Yes, I do.
24· · · · Q.· · Is Exhibit 7 a document that you prepared
25· · and filed with the court?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 40 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            38
·1· · · · A.· · Yes, it is.
·2· · · · Q.· · And you had an opportunity to attach all
·3· · e-mails and other communications that you believed
·4· · were relevant to the motion to which this was
·5· · responding, correct?
·6· · · · A.· · Yes, I did.
·7· · · · Q.· · Let's look at Exhibit 8, please.
·8· · · · A.· · Okay.
·9· · · · Q.· · Can you identify Exhibit 8 for us?
10· · · · A.· · This is the Reply to Memorandum in
11· · Opposition to Ex Parte Motion for Payment of
12· · Attorney Fees and Litigation Expenses.· And it was
13· · filed by Sam Newton on April 17, 2017.
14· · · · Q.· · And will you identify the alleged
15· · misrepresentations on which the county was relying
16· · in sending Exhibit 2.
17· · · · A.· · On page 3 of Exhibit 8, this is
18· · NEWTON000346.· And this would be the third full
19· · paragraph on that page, the third sentence which
20· · reads, "The county has plainly indicated that
21· · counsel will not be allowed additional funding."· It
22· · may be helpful if I read the preceding sentences.
23· · · · Q.· · I just want to know the
24· · misrepresentations.· The misrepresentation that
25· · you're referring to on NEWTON 346 is the sentence,

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 41 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            39
·1· · "The county has plainly indicated that counsel will
·2· · not be allowed additional funding"?
·3· · · · A.· · Yes.
·4· · · · Q.· · What other alleged misrepresentations is
·5· · the county relying on from Exhibit 8?
·6· · · · A.· · So this is on the fourth page,
·7· · NEWTON000347.· This is towards the bottom of the
·8· · second paragraph.· And it starts with, "There is
·9· · already a clash of interests over payment of fees,
10· · since the county will not reimburse Mr. Lovell for
11· · actual expenditures already made, and this issue
12· · will imminently escalate to greater detriment to
13· · Mr. Lovell when the county refuses to fund anything
14· · beyond its offer of $15,000 which Mr. Lovell
15· · contends is not adequate for the remainder of work
16· · to be done."
17· · · · Q.· · Does the county contend there is a
18· · misrepresentation about a matter of existing fact in
19· · that sentence or that he is incorrectly predicting
20· · what will happen in the future?
21· · · · A.· · It's a misrepresentation of an existing
22· · fact.
23· · · · Q.· · What is the existing fact that is
24· · misrepresented in that sentence you just read to us?
25· · · · A.· · The existing fact is that the county had

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 42 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            40
·1· · preauthorized $15,000 to Mr. Newton for the
·2· · evidentiary hearing specifically.· And in
·3· · negotiations, the county had said it would be
·4· · willing to consider providing additional funds to
·5· · Mr. Newton, but they would have to be justified.
·6· · · · Q.· · And with respect to the sentence you just
·7· · read me, which portion of that sentence contains the
·8· · misrepresentation of existing fact rather than an
·9· · incorrect prediction or potentially incorrect
10· · prediction of the future?
11· · · · A.· · The portion that reads, "The county
12· · refuses to fund anything beyond its offer of
13· · $15,000."
14· · · · Q.· · Wait.· You left some words out before
15· · that, didn't you?· Did you intend to leave out the
16· · words "when the county refuses"?
17· · · · A.· · You asked which part of the sentence was
18· · the misrepresentation.
19· · · · Q.· · Of existing fact.
20· · · · A.· · Of existing fact.
21· · · · Q.· · Starting with the words "the county
22· · refuses to fund anything."
23· · · · A.· · Yeah.· The county refuses to fund anything
24· · beyond its offer of $15,000.
25· · · · Q.· · So the county in its testimony today is

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 43 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            41
·1· · not including the word "when" when it is identifying
·2· · the misrepresentation to us, correct?
·3· · · · A.· · Correct.
·4· · · · Q.· · Can you identify any and all other alleged
·5· · misrepresentations in Exhibit 8 upon which the
·6· · county was relying in terminating the contract?
·7· · · · A.· · No.· I believe that those are the only two
·8· · in that particular document.
·9· · · · · · · MS. PORTER:· Kristin, come on.· You can't
10· · be pointing out stuff on the thing.
11· · · · · · · MS. VANORMAN:· I'll ask him when it's my
12· · turn.· I get it.
13· · · · · · · MS. PORTER:· Yeah, you do.
14· · · · · · · · (Exhibit No. 9 was marked.)
15· · · · Q.· · Let me show you what has been marked as
16· · Deposition Exhibit 9.· And I will ask you if you can
17· · identify it.
18· · · · A.· · Yes.· This is the Motion to Withdraw that
19· · was filed by Mr. Newton in the Second District
20· · Court.
21· · · · Q.· · And is that the motion to withdraw that is
22· · referenced on the second page of your notes, which
23· · are Exhibit 4?
24· · · · A.· · Yes, it is.
25· · · · Q.· · So if I'm reading your notes correctly,

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 44 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            42
·1· · the county contends that there is a
·2· · misrepresentation on page 3.· Could you please
·3· · identify it for us.
·4· · · · A.· · So the first is the beginning of the
·5· · second paragraph, and it says, "First, the county
·6· · has only authorized $15,000 for the entire remand
·7· · proceeding, preparations and revisions to the brief,
·8· · which is wholly and totally inadequate for the work
·9· · and preparations that need to be done to represent
10· · Mr. Lovell."
11· · · · Q.· · Which portion or portions of that sentence
12· · are factual misrepresentations?
13· · · · A.· · The first part which says, "The county has
14· · only authorized $15,000 for the entire remand
15· · proceeding, preparations and revisions to the
16· · brief."
17· · · · Q.· · At the time of this writing, had the
18· · county, in fact, authorized more than $15,000?
19· · · · A.· · They had specifically authorized $15,000
20· · and said they would consider additional requests.
21· · · · Q.· · So it is a true statement that as of the
22· · date of this document the county had only authorized
23· · $15,000, correct?
24· · · · A.· · 15,000 had only been authorized at that
25· · point.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 45 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            43
·1· · · · Q.· · Now, the county had flat out refused to
·2· · even consider any additional funds for revising the
·3· · reply brief, correct?
·4· · · · A.· · At that point they had said that they
·5· · wouldn't consider additional funds for the reply
·6· · brief, yes.
·7· · · · Q.· · You said wouldn't, right?
·8· · · · A.· · Wouldn't, yeah.
·9· · · · Q.· · And, in fact, that was told to Mr. Newton
10· · on at least three or four occasions, correct?
11· · · · A.· · Right.
12· · · · Q.· · So there was not going to be any
13· · consideration of any additional funds for revising
14· · of the brief, right?
15· · · · A.· · Not at that point, right.
16· · · · Q.· · When you say "not at that point," you mean
17· · as of June 9, 2017?
18· · · · A.· · I would say at the time that the offer was
19· · made to provide $15,000 and the statement was made
20· · that the revisions of the initial brief and the
21· · reply brief were considered to have been covered
22· · under the initial $75,000 cap.· At that point there
23· · was no intent to provide additional funding for
24· · those.
25· · · · Q.· · Let's move on to any other

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 46 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            44
·1· · misrepresentations of fact on page 3 or anywhere, I
·2· · guess, in Exhibit 9.
·3· · · · A.· · So at the bottom of that paragraph, the
·4· · last sentence, it says, "The 252 hours at $150 an
·5· · hour would total $37,800, which the county is
·6· · currently taking a position that they will likely
·7· · refuse to pay."
·8· · · · Q.· · And what is the factual misrepresentation
·9· · contained therein?
10· · · · A.· · The county is currently taking a position
11· · that they will likely refuse to pay.
12· · · · Q.· · Does the county believe that it was taking
13· · a position that they would likely pay another
14· · $37,800?
15· · · · A.· · The county was taking a position that they
16· · would authorize $15,000 and that they were open to
17· · additional requests if they could be justified.
18· · · · Q.· · Now, Mr. Newton had previously sent the
19· · county various e-mails explaining what he believed
20· · was necessary for the remaining proceedings,
21· · correct?
22· · · · A.· · Yes, he had.
23· · · · Q.· · In response to those explanations, the
24· · county had told Mr. Newton it believed that 100
25· · hours was a reasonable estimate of what was needed,

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 47 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            45
·1· · correct?
·2· · · · A.· · Yes, that's correct.
·3· · · · Q.· · And 100 hours at $150 an hour is $15,000,
·4· · right?
·5· · · · A.· · Yes, that's correct.
·6· · · · Q.· · Did you see any e-mails in which the
·7· · county, prior to June 9, 2017, ever told Mr. Newton,
·8· · "You know what?· We now believe it's more than 100
·9· · hours it will take"?
10· · · · A.· · No.
11· · · · Q.· · Now, your notes only reference page 3 of
12· · the motion to withdraw.· If there's something else
13· · you think you left off, now is your time.
14· · · · A.· · Well, specifically in the Motion to
15· · Withdraw, there are other misrepresentations besides
16· · the $15,000 pre-approval.· On pages 4, 6, and 8.
17· · · · Q.· · Thank you.· You're right.· Let's cover all
18· · of the misrepresentations in one fell swoop.· And,
19· · actually, just so we're clear later when we're
20· · looking at your notes, as I understand it, you're
21· · characterizing the alleged misrepresentation on page
22· · 3 under the general heading of "No additional
23· · funding beyond the $15,000."
24· · · · A.· · Yes.
25· · · · Q.· · And then there's another general heading

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 48 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            46
·1· · of "County says limit communication with Lovell."
·2· · · · A.· · Yes.
·3· · · · Q.· · Let's look at those which you have cited,
·4· · page 4 and page 6.· Where on 4 and 6 are those
·5· · alleged misrepresentations?
·6· · · · A.· · So this would be the final paragraph on
·7· · the page starting with "while the county."· Would
·8· · you like me to read the paragraph?
·9· · · · Q.· · I want you to read to me the alleged
10· · factual misrepresentations.
11· · · · A.· · I would start with the word "counsel" in
12· · the first sentence down on the second line.· It
13· · says, "Counsel has been placed in a veritable
14· · catch-22.· He can abandon his own interests in
15· · getting paid and not try to compel the county to pay
16· · for his services and talk or speak with Mr. Lovell
17· · less."
18· · · · Q.· · Why is the county leaving out the
19· · introductory clause of that text?
20· · · · A.· · Well, you asked me to specifically point
21· · out the statements that the county believed were
22· · false, and so it's that last part of the sentence.
23· · · · Q.· · So then the county acknowledges that it's
24· · true that Mr. Newton prefaced that paragraph with
25· · the statement, "While the county indicated that it

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 49 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            47
·1· · would consider granting additional funding on the
·2· · case."
·3· · · · A.· · Yes.
·4· · · · Q.· · What other factual misrepresentations does
·5· · the county claim reliance on?
·6· · · · A.· · So I would skip the next sentence.· The
·7· · sentence that starts, "In essence, the county has
·8· · told counsel that he must not bill them for what he
·9· · believes to be necessary work on Mr. Lovell's case,
10· · such as communications, or it will terminate him
11· · from his major contract."
12· · · · Q.· · Did the county understand that sentence to
13· · be referring to the preceding paragraph?
14· · · · A.· · Where the e-mail is quoted, yes.
15· · · · Q.· · There were two places, right?· Let's look
16· · at the preceding paragraph.· The county agrees, does
17· · it not, that it had sent an e-mail indicating that
18· · it was concerned about counsel's billings in these
19· · three areas that are listed?
20· · · · A.· · Yes.
21· · · · Q.· · And then there's a quote or a partial
22· · quote from that e-mail, right?
23· · · · A.· · Yes.
24· · · · Q.· · So did the county understand that the
25· · sentence beginning "in essence," was offering an

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 50 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            48
·1· · interpretation of the preceding paragraph?
·2· · · · A.· · You're saying that the quoted part is an
·3· · interpretation of the preceding part?
·4· · · · Q.· · No.· In my mind, the quote was part of the
·5· · same paragraph.· That could be weird later.· Let me
·6· · do this.· I'm interpreting the block quote as part
·7· · of the second paragraph on that page just because it
·8· · follows a colon.
·9· · · · A.· · Yes.
10· · · · Q.· · So for purposes of my questions, there are
11· · three full paragraphs on this page.
12· · · · A.· · Yes.
13· · · · Q.· · With that clarification, did the county
14· · understand that the sentence Mr. Newton wrote that
15· · began, "in essence," was offering an interpretation
16· · of the e-mail discussed in the second paragraph?
17· · · · A.· · Yes.
18· · · · Q.· · Your notes also reference an alleged
19· · misrepresentation on page 6.· But also please feel
20· · free to tell me any that you left off.
21· · · · A.· · So this is the first full sentence that
22· · reads, "But counsel cannot afford to raise these
23· · claims without jeopardizing his finances or his
24· · health or his appellate contract and because he must
25· · make that choice, he can no longer ethically

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 51 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            49
·1· · represent Mr. Lovell."
·2· · · · Q.· · What is the factual misrepresentation in
·3· · that sentence?
·4· · · · A.· · It's that his appellate contract is at
·5· · jeopardy.
·6· · · · Q.· · Anything else on page 6 that the county
·7· · contends is a misrepresentation?· And I'll just
·8· · refer you to your notes because you also have an
·9· · alleged misrepresentation on page 6 that you put
10· · under the heading, "County will terminate my
11· · appellate contract for zealous representation."
12· · · · A.· · This would be down in the second full
13· · paragraph, the second sentence, and it reads, "By
14· · under-funding Mr. Lovell, by telling counsel that he
15· · must limit his communications with Mr. Lovell or not
16· · insist on full funding or risk his appellate
17· · contract, and by indicating that counsel's continued
18· · representation may well violate the Rules of
19· · Professional Conduct, counsel must withdraw because
20· · his personal interests and those of Mr. Lovell now
21· · diverge."
22· · · · Q.· · What is the factual misrepresentation or
23· · misrepresentations in the sentence you've just read
24· · us?
25· · · · A.· · Mr. Newton is representing that the county

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 52 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            50
·1· · has informed him that he must limit his
·2· · communications with Mr. Lovell or risk his appellate
·3· · contract, and that's not true.
·4· · · · Q.· · Did the county understand the sentence
·5· · that was just read to be Mr. Newton's interpretation
·6· · of the e-mail that was discussed on the prior page?
·7· · · · A.· · Yes.
·8· · · · Q.· · Any other factual misrepresentations on
·9· · page 6 upon which the county relied in terminating
10· · Mr. Newton's contract?
11· · · · A.· · The first sentence of the third paragraph
12· · which reads, "The county attorney's suggestion that
13· · counsel limit his conversations with Mr. Lovell is
14· · equally problematic."
15· · · · Q.· · What is the factual misrepresentation
16· · there?
17· · · · A.· · The county never told Mr. Newton that he
18· · needed to limit his conversations with Mr. Lovell.
19· · · · Q.· · It doesn't say "told," does it?
20· · · · A.· · The county never suggested that he needed
21· · to limit his conversations with Mr. Lovell.
22· · · · Q.· · Does the county believe there is no
23· · reasonable way to interpret the e-mail discussed on
24· · the prior page as suggestion that counsel limit his
25· · conversations with Mr. Lovell?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 53 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            51
·1· · · · A.· · Yeah.· I don't see how you can get that
·2· · out of that e-mail.
·3· · · · Q.· · Anything else on page 6?
·4· · · · A.· · No.
·5· · · · Q.· · And, again, you can look at any page, but
·6· · I notice that your notes also refer to an alleged
·7· · misrepresentation on page 8.· Are there any more
·8· · alleged misrepresentations in this document?· And I
·9· · mean misrepresentations of fact.
10· · · · A.· · So on page 8 at the bottom of the first
11· · full paragraph, it states, "Because the county will
12· · not guarantee funding and has created an ethical
13· · quandary, represent Mr. Lovell and lose your
14· · contract, Mr. Lovell has lost the effective
15· · assistance or the counsel to which he is entitled."
16· · · · Q.· · What is the alleged factual
17· · misrepresentation in that sentence?
18· · · · A.· · That Mr. Newton would lose his contract
19· · for representing Mr. Lovell.
20· · · · Q.· · The county did not believe that it could
21· · terminate Mr. Newton's contract for statements of
22· · opinion, did it?
23· · · · A.· · No, we did not.
24· · · · Q.· · The county knew it could not do that
25· · within the realm of the constitution, correct?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 54 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            52
·1· · · · A.· · Right.
·2· · · · Q.· · And the county knew at the time that it
·3· · could not terminate Mr. Newton for differing
·4· · interpretations of a document, correct?
·5· · · · A.· · Right.· As long as those interpretations
·6· · are reasonably based on the document.
·7· · · · Q.· · The county knew that it would be
·8· · unconstitutional to terminate him.
·9· · · · A.· · Right.· Yes.
10· · · · Q.· · Are there any other misrepresentations in
11· · Exhibit 9 upon which the county was relying in
12· · terminating Mr. Newton's contract?
13· · · · A.· · Not that I recall, no.
14· · · · Q.· · I'll have to get you the other documents.
15· · I'll do that during a break.· Let me ask you this.
16· · Did the county have an opportunity to tell its side
17· · of the story with respect to Mr. Newton's request
18· · for attorney fees that was filed in approximately
19· · March of 2017?
20· · · · A.· · Yes and no.
21· · · · Q.· · Can you elaborate?
22· · · · A.· · The county had an opportunity to respond
23· · to the motion for attorney fees, but the county did
24· · not have an opportunity to correct all of the
25· · misrepresentations that were made in the reply to

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 55 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            53
·1· · the motion in opposition.
·2· · · · Q.· · Did the county seek leave to file a
·3· · sur-reply?
·4· · · · A.· · No.
·5· · · · Q.· · Did the county take any steps to be
·6· · allowed to correct alleged misrepresentations in the
·7· · reply?
·8· · · · A.· · As far as I recall, we did not.· Not until
·9· · the court did we seek to correct those.
10· · · · Q.· · The county was aware that there is a
11· · mechanism by which sur-replies can be requested,
12· · correct?
13· · · · A.· · I personally am not aware of that.· And I
14· · can't speak to what the other attorneys might be
15· · aware of.
16· · · · Q.· · Did the county make any effort to find out
17· · if there was a mechanism by which sur-replies can be
18· · filed with the court?
19· · · · A.· · No.
20· · · · Q.· · On the Motion to Withdraw, the county had
21· · an opportunity to tell its side of the story on that
22· · motion, correct?
23· · · · A.· · I recall drafting a response.· And
24· · currently I can't recall if that response was filed.
25· · I remember there was a response that was drafted but

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 56 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            54
·1· · wasn't filed.· I can't recall if this one was filed.
·2· · · · Q.· · I'm asking about opportunity.· Not whether
·3· · you took the opportunity, just whether you had the
·4· · opportunity.· You drafted something, so presumably
·5· · the county believed it had an opportunity to file
·6· · something if it so chose.
·7· · · · A.· · That's debatable.· And that's because this
·8· · is a Motion to Withdraw.· I recall there being some
·9· · discussion about whether we, as the county, could
10· · file a response to this Motion to Withdraw because
11· · we were representing the county and not the state.
12· · The state, of course, would have an opportunity to
13· · file a response.· But I remember there was some
14· · discussion as to whether the county would have that
15· · right or not.
16· · · · Q.· · The county had filed things in the past in
17· · this prosecution that was being brought by the
18· · state, correct?
19· · · · A.· · Yes.
20· · · · Q.· · And did the county take any steps to
21· · determine whether it could file something in
22· · response to the Motion to Withdraw?
23· · · · A.· · I don't recall at this moment.
24· · · · Q.· · There's a reference in your note on the
25· · second page under the heading, "County says limit

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 57 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            55
·1· · communication with Lovell."· There's sort of a
·2· · bullet point that says, "Corrected:· Phone call
·3· · around 6/6/2017."· Can you tell me what that refers
·4· · to.
·5· · · · A.· · In the e-mail where the county called out
·6· · concerns with Mr. Newton's billing practices, one of
·7· · the concerns was regarding Mr. Newton's frequent
·8· · communication with Mr. Lovell.· And there was a
·9· · phone call that was made to Mr. Newton shortly after
10· · that e-mail was sent to further explain that the
11· · county was not trying to limit Mr. Newton's ability
12· · to communicate with his client.· We were simply
13· · inquiring as to why he needed to have so much
14· · communication with his client on appeal.
15· · · · Q.· · Now, Mr. Newton had already provided an
16· · explanation on that exact question in 2016, correct?
17· · · · A.· · He had, yes.
18· · · · Q.· · And the county had still come back in 2017
19· · and was raising that question again, correct?
20· · · · A.· · Yes.· Because the circumstances had
21· · changed since 2016.
22· · · · Q.· · But in 2016, the county had specifically
23· · asked, "Why are you speaking to Mr. Lovell so much?"
24· · · · A.· · Yes.· That's right.
25· · · · Q.· · And he had given a fairly lengthy

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 58 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            56
·1· · explanation, correct?
·2· · · · A.· · Yes, that's right.
·3· · · · Q.· · What circumstance had changed to where his
·4· · prior explanation was no longer good enough for the
·5· · county?
·6· · · · A.· · If I remember correctly, in the 2016
·7· · response Mr. Newton cited his need to talk to
·8· · Mr. Lovell frequently to prepare the Rule 23B
·9· · motion.· And I believe he said in that e-mail that
10· · once the Rule 23B motion had been completed, he
11· · would no longer need to communicate with Mr. Lovell
12· · as frequently.
13· · · · Q.· · And by this June 6, 2017, had the Utah
14· · Supreme Court issued a ruling on the 23B?
15· · · · A.· · Yes, they had.
16· · · · Q.· · And the Supreme Court had actually
17· · remanded for purposes of having a hearing about the
18· · witnesses that were interviewed, etc., correct?
19· · · · A.· · Yes, they had.
20· · · · Q.· · Did the county think that Mr. Newton would
21· · not need to speak to Mr. Lovell now that the Supreme
22· · Court had said, "Yeah, you actually can have your
23· · evidentiary hearing"?
24· · · · A.· · Yes.
25· · · · Q.· · You believe he did or did not need to

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 59 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            57
·1· · speak to Mr. Lovell now that the Supreme Court had
·2· · actually granted the 23B just as when he was
·3· · drafting the 23B?
·4· · · · A.· · There's no question that he needs to speak
·5· · to Mr. Lovell.· The question in the county's mind
·6· · is, "How much do you need to speak to Mr. Lovell?"
·7· · · · Q.· · When you say "in the county's mind," who
·8· · was primarily raising the issue about whether
·9· · Mr. Newton was speaking to his client on death row
10· · too much?
11· · · · A.· · So it was my responsibility to review all
12· · of the invoices that came in.· As I saw things in
13· · the invoices that looked like they may be of
14· · concern, I would take those concerns to Dave Wilson
15· · and Chris Allred initially and then to
16· · Commissioner Harvey.
17· · · · Q.· · Was Mr. Allred only over the civil
18· · department or division of the county attorney's
19· · office?
20· · · · A.· · No, he was not.· He's the county attorney.
21· · So he was over both.
22· · · · Q.· · So he was also over the prosecution of
23· · Mr. Lovell?
24· · · · A.· · At this point the case was up on appeal,
25· · and so the prosecution was being handled by the

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 60 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            58
·1· · attorney general's office.· He's not over the
·2· · attorney general's office.· Just the deputy county
·3· · attorneys.
·4· · · · Q.· · At two different times Mr. Newton proposed
·5· · to Weber County that Weber County save all the
·6· · expense of the evidentiary hearing, etc. by simply
·7· · allowing a new penalty phase hearing, correct?
·8· · · · A.· · I believe so, yes.
·9· · · · Q.· · And that request went to Mr. Allred,
10· · correct?
11· · · · A.· · Yes.· That's correct.
12· · · · Q.· · And so at that point, even though there's
13· · still an appeal and all of that going on, Mr. Allred
14· · is, in fact, involved with that process, correct?
15· · · · A.· · He would have been involved in the ability
16· · to negotiate the case, yes.
17· · · · Q.· · On both occasions, Weber County turned
18· · down that offer, correct?
19· · · · A.· · Yes, that's correct.
20· · · · Q.· · If that offer had been accepted,
21· · Mr. Newton's role would have ended, correct?
22· · · · A.· · Yes.· I believe so.
23· · · · Q.· · Now, let's go back to what we were
24· · originally talking about.· And that is on or around
25· · June 6, 2017, there was a phone call that you

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 61 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            59
·1· · referenced.· Let me just ask you, if you can, to
·2· · walk us through with as much detail as possible what
·3· · was said during that phone call.
·4· · · · A.· · So the only two things I specifically
·5· · recall from the phone call -- well, three things.                    I
·6· · recall the desire to call Mr. Newton and speak with
·7· · him because I recognized that he did not seem to
·8· · understand the intent of the county's e-mail calling
·9· · out the concerns regarding his billing practices.
10· · Specifically regarding the request to explain why he
11· · communicated with Mr. Lovell so frequently and also
12· · regarding the termination of his contract.
13· · · · · · · And so I recall wanting to call and
14· · explain those two elements of the e-mail to him.
15· · And I remember when I called, we talked about how it
16· · wasn't his underlying appeals contract that was at
17· · risk.· That it was the consensus of the meeting that
18· · we had had that we needed to seek new counsel for
19· · future cases, meaning future aggravated murder
20· · cases, capital cases.
21· · · · · · · And I also remember specifying that the
22· · county did not desire to in any way limit
23· · Mr. Newton's ability to speak with his client.· We
24· · were just seeking an explanation as to why he needed
25· · to communicate so frequently with his client.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                  YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 62 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            60
·1· · · · Q.· · Did the county ever put in writing, "We're
·2· · fine, just talk to him whenever you want or talk to
·3· · him as your judgment dictates," anything like that?
·4· · · · A.· · I do remember drafting up an e-mail, but I
·5· · don't believe it was sent.
·6· · · · Q.· · You mentioned that when you called
·7· · Mr. Newton, you told him it was not his underlying
·8· · appellate contract that was at risk.
·9· · · · A.· · Right.
10· · · · Q.· · So as of June 6, 2017, Mr. Newton's
11· · underlying appellate contract was not at risk?
12· · · · A.· · It was not.
13· · · · Q.· · Going back to that discussion between
14· · Bryan Baron and Dave Wilson about the communications
15· · with Lovell.· Can you tell us anything that was said
16· · between Bryan Baron and Dave Wilson about
17· · Mr. Newton's communications with Lovell?
18· · · · A.· · I recall a meeting between Mr. Wilson and
19· · Mr. Allred where we discussed the communications.
20· · Is that the meeting you're referring to?
21· · · · Q.· · Yes.· I think you referenced it earlier.
22· · · · A.· · Yeah.· It was right around June 6th.
23· · Again, it was my responsibility to review the
24· · invoices and to handle the area of indigent defense
25· · contracts and requests for funding.· And so as the

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 63 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            61
·1· · invoices and requests for funding would come in, I
·2· · would do an initial review and then I would take my
·3· · analysis to Mr. Wilson and frequently to Mr. Allred
·4· · because that had been his responsibility prior to
·5· · becoming the county attorney.
·6· · · · · · · And so I would call, pointing out to them,
·7· · that in Mr. Newton's invoices he was frequently
·8· · communicating with Mr. Lovell and that I had a
·9· · concern regarding the amount of communication and
10· · why it was necessary.· And they agreed that that was
11· · a good question as to why he would need to
12· · communicate with his client so frequently on an
13· · appeal.
14· · · · Q.· · Do you remember anything else being
15· · discussed with Mr. Wilson and/or Mr. Allred in that
16· · meeting relating to Mr. Newton's billings?
17· · · · A.· · Yes.· And I'm struggling to recall right
18· · now.· There were a couple of other issues with the
19· · billing that I indicated in the e-mail that I sent
20· · out to Mr. Newton.· One was his inclusion of time
21· · that he spent before the Utah State Bar in
22· · Sean Young's disciplinary proceedings.· And the
23· · other one was his inclusion of time he spent in
24· · preparing and litigating the motion for attorney
25· · fees and litigation costs.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 64 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            62
·1· · · · Q.· · Did your duties at the time include
·2· · dealing with attorney fee applications in civil
·3· · rights cases?
·4· · · · A.· · I don't recall that we had any civil
·5· · rights cases.· And I don't think that I would have
·6· · been responsible in reviewing the requests for
·7· · attorney fees for those types of cases.· My
·8· · responsibilities were limited to indigent defense
·9· · and reviewing requests for funding and attorney fees
10· · in those criminal-type cases.
11· · · · Q.· · As of June 6, 2017, did the county have
12· · any understanding of whether time spent preparing
13· · attorney fee applications in civil rights cases was
14· · also compensable?
15· · · · · · · MS. VANORMAN:· I'm going to object that
16· · that goes beyond the scope of the 30(b)(6), but you
17· · can answer if you have any knowledge on that.
18· · · · · · · THE WITNESS:· Can you restate the
19· · question.· Sorry.
20· · · · · · · (Question read.)
21· · · · A.· · I personally didn't know the answer to
22· · that as of June 6th.· I can't speak for what the
23· · other attorneys at the county might know regarding
24· · that.
25· · · · Q.· · In any event, Mr. Newton agreed to remove

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 65 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            63
·1· · any such billing for that, correct?
·2· · · · A.· · I believe so.· I believe he agreed to
·3· · remove the billing for the motion for attorney fees.
·4· · · · Q.· · Did Bryan Baron have any conversations
·5· · with Mr. Newton, oral conversations with Mr. Newton,
·6· · in June of 2017 about time spent in connection with
·7· · the Utah State Bar proceeding against Mr. Young?
·8· · · · A.· · I don't recall having any oral
·9· · conversations on that concern with him.
10· · · · Q.· · What was the county's concern about
11· · Mr. Newton's billing in connection with the
12· · disciplinary proceedings against Mr. Young?
13· · · · A.· · So the county hired Mr. Newton to
14· · represent Doug Lovell on an appeal.· And the county
15· · felt like going out and actively participating in
16· · disciplinary proceedings against another attorney
17· · was not something that was included under the
18· · contract.
19· · · · Q.· · The county understood at the time that a
20· · big part of the 23B motion was that Mr. Young had
21· · been completely ineffective, correct?
22· · · · A.· · Yes, that's correct.
23· · · · Q.· · Did the county still believe that time
24· · spent in connection with a disciplinary proceeding
25· · making the same allegation was irrelevant to the

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 66 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            64
·1· · appeal?
·2· · · · A.· · No.· Not irrelevant to the appeal.· But
·3· · not necessarily something that Mr. Newton should be
·4· · invoicing the county for, his time spent working on
·5· · that.
·6· · · · Q.· · In whose judgment?
·7· · · · A.· · It would have been initially a question
·8· · that I would have raised and then brought to the
·9· · attention of Mr. Wilson and Mr. Allred in that
10· · meeting on or about June 6th.
11· · · · Q.· · Has Bryan Baron had any experience with
12· · death penalty appeals from the perspective of having
13· · to write them?
14· · · · A.· · No, I don't.
15· · · · Q.· · And do you know whether Mr. Wilson does?
16· · · · A.· · No, I don't.
17· · · · Q.· · And do you know whether Mr. Allred does?
18· · · · A.· · I don't.
19· · · · Q.· · I believe you indicated that your duties
20· · included oversight of the indigent defense process
21· · there at the county, right?
22· · · · A.· · Yes.
23· · · · Q.· · Was there a procedure in place when a
24· · defense lawyer expressed a need to do something,
25· · such as the State Bar disciplinary proceeding, and

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 67 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            65
·1· · the county's civil attorneys disagreed?
·2· · · · A.· · The procedure -- I'm sorry, can you
·3· · restate the question?
·4· · · · Q.· · Well, I'll take it out of the hypothetical
·5· · and just talk the actual circumstances here.· The
·6· · county understood that Mr. Newton believed that the
·7· · time he spent at the State Bar was important to the
·8· · work he was doing for Mr. Lovell; is that right?
·9· · · · A.· · Yes.
10· · · · Q.· · The county's civil attorneys did not share
11· · that same opinion, correct?
12· · · · A.· · So we believed it was relevant to the
13· · appeal, but we don't believe that the time spent
14· · working on that should have fallen under the
15· · contract to represent Mr. Lovell on the appeal.
16· · · · Q.· · Did the county believe that Mr. Bouwhuis
17· · or some other attorney should be compensated for
18· · that work?
19· · · · A.· · No.
20· · · · Q.· · So did the county believe that that work
21· · was relevant to the appeal but should not be paid
22· · for by the county?
23· · · · A.· · The fact that Mr. Young was disciplined
24· · was relevant to the appeal.· I did not believe that
25· · work pursuing that discipline was something that

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 68 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            66
·1· · should be compensated by the county.
·2· · · · Q.· · And what mechanism was in place to resolve
·3· · that difference of opinion?
·4· · · · A.· · Well, Mr. Newton could certainly approach
·5· · the county commissioners under the contract and make
·6· · an argument that he had good cause to pursue that
·7· · and be compensated for it.
·8· · · · Q.· · Did Mr. Newton do that?
·9· · · · A.· · He had submitted the request for
10· · additional funding for the Rule 23B motion to the
11· · county for that specific intent to show that he had
12· · good cause to exceed the contract for the work done
13· · on the 23B motion.· And those hours spent
14· · representing Sean Young or spent working on
15· · Sean Young's disciplinary proceeding were included
16· · in that.
17· · · · Q.· · Did the county make a determination of
18· · good cause one way or the other with respect to the
19· · Sean Young issue?
20· · · · A.· · I can't recall what the ultimate decision
21· · was on that specific issue.· The county did
22· · ultimately approve 18-plus thousand dollars for work
23· · done on the 23B motion, but I don't recall which
24· · work was included in coming up with that number.
25· · · · Q.· · When we were talking about what mechanism

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 69 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            67
·1· · was in place to resolve the difference of opinion,
·2· · for example, in connection with Sean Young, you
·3· · mentioned that Mr. Newton could approach the
·4· · commissioners and argue for good cause.· Was there
·5· · also a mechanism in place whereby Mr. Newton could
·6· · approach the court for an opinion?
·7· · · · A.· · The provision in the contract stated --
·8· · and this is just from memory.· I don't have the
·9· · contract before me.· But it stated that he needed to
10· · show good cause to the court and to the county
11· · commissioners.· As I reviewed that provision in
12· · January of 2017 when Mr. Newton first approached me
13· · regarding additional funding, I didn't see that
14· · there was any type of a statutory mechanism or any
15· · rule that would authorize the court to make that
16· · kind of determination.· And so I told Mr. Newton
17· · that he didn't need to go to the court.· That he
18· · could simply submit requests to the county
19· · commissioners.
20· · · · Q.· · But under the contract the county had
21· · agreed that Mr. Newton could go to the court with
22· · such a dispute.
23· · · · A.· · Yes.
24· · · · Q.· · Let's just take a quick look at the other
25· · sources.· And I'll have to get some of them printed

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 70 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            68
·1· · during our upcoming break here.· With respect to
·2· · page 2 of your notes, which are Exhibit 4, is it the
·3· · county's testimony that each of the alleged
·4· · misrepresentations identified on page 2 was
·5· · contemplated by the county at the time that Exhibit
·6· · 2 was sent to Mr. Newton?
·7· · · · A.· · Yes.
·8· · · · Q.· · Did you make any effort prior to sending
·9· · Exhibit 2 to go through and itemize
10· · misrepresentations as you did in preparation for
11· · this deposition?
12· · · · A.· · No, I did not.
13· · · · Q.· · Let's just finish this paragraph here.
14· · Referring back to Exhibit 2.· I'm going to reread
15· · the sentence that we've been analyzing from Exhibit
16· · 2, just so that our record is cleaner.
17· · · · A.· · Okay.
18· · · · Q.· · This is the second sentence of Exhibit 2.
19· · "While we have appreciated your hard work and
20· · dedication, this past year you have made various
21· · representations to the media and to the court that
22· · have been untruthful and harmful to the county's
23· · reputation."· What was the county referring to when
24· · it said "harmful to the county's reputation"?
25· · · · A.· · The difficulty that the county had in

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 71 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            69
·1· · obtaining appellate counsel to take over the
·2· · Doug Lovell case specifically.
·3· · · · Q.· · And how was that caused by the alleged
·4· · representations or misrepresentations?
·5· · · · A.· · The county was informed when we were
·6· · discussing taking over the Doug Lovell contract with
·7· · other appellate attorneys that there was hesitation
·8· · in the defense community to take that contract
·9· · because there were concerns that the attorneys would
10· · not be compensated.
11· · · · Q.· · Who made those statements to the county?
12· · · · A.· · I remember specifically talking with
13· · Emily Adams.· She was contemplating taking that
14· · contract.· She indicated that she had heard and also
15· · seen comments on the UACDL regarding the defense
16· · community's concern about the ability to be paid on
17· · this contract.
18· · · · Q.· · Who else?
19· · · · A.· · That's the only one I can specifically
20· · recall.
21· · · · Q.· · Now, Ms. Adams actually wanted and applied
22· · for the contract, correct?
23· · · · A.· · She did, yes.
24· · · · Q.· · She wasn't qualified, correct?
25· · · · A.· · Right.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 72 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            70
·1· · · · Q.· · So regardless of whatever she said, she
·2· · tried to get the job, correct?
·3· · · · A.· · Right.· She was initially concerned as
·4· · well.· However, I spoke with her about how much
·5· · Mr. Newton had been paid under the contract and how
·6· · much had been approved.· And after informing her of
·7· · those amounts, she continued to submit her
·8· · application despite that concern.
·9· · · · Q.· · And she had tried to get another attorney
10· · to join up with her, right?· Is it Doug Mitchell?
11· · · · A.· · I don't recall his last name.· He worked
12· · for Utah County.
13· · · · Q.· · Right.· She even tried to pair up with him
14· · since he had the qualifications needed for the job,
15· · right?
16· · · · A.· · Right.· That's true.
17· · · · Q.· · Earlier in the deposition you talked about
18· · the case where Mr. Newton had been conflicted out
19· · because he had spoken with two defendants.· Do you
20· · recall that?
21· · · · A.· · Yes, I do.
22· · · · Q.· · And Ms. Adams was approached about taking
23· · one of those contracts, right?
24· · · · A.· · Yes, she was.
25· · · · Q.· · Did she take one?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 73 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            71
·1· · · · A.· · Yeah, she did.
·2· · · · Q.· · And she ultimately contracted with the
·3· · county on a case-by-case basis to do indigent
·4· · defense appeals?
·5· · · · A.· · Yes, she did.
·6· · · · · · · MS. PORTER:· Let's take a break.
·7· · · · · · · (Recess.)
·8· · · · · · · ·(Exhibit No. 10 was marked.)
·9· · · · Q.· · You've been handed what has been marked as
10· · Deposition Exhibit 10.· And I will note for the
11· · record that it was previously marked as Deposition
12· · Exhibit 14 in the deposition of Mr. Newton.· So
13· · you'll see a photocopy of that stamp.· The document
14· · control numbers for this Exhibit 10 are Weber County
15· · 30 through Weber County 49.· Can you identify
16· · Exhibit 10 for us?
17· · · · A.· · Yes.· This is the Response to State's
18· · Motion to Inquire Into Defense Counsel's Potential
19· · Conflict of Interest filed in the Utah Supreme Court
20· · by Sam Newton.
21· · · · Q.· · Was that on or around June 21, 2017?
22· · · · A.· · Yeah.· I believe so.
23· · · · Q.· · Is Exhibit 10 what you are referring to in
24· · your notes as "Response to state's motion to inquire
25· · into conflict"?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 74 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            72
·1· · · · A.· · Yes.
·2· · · · Q.· · So the county understood that this
·3· · response was to something that the state had
·4· · initially filed, correct?
·5· · · · A.· · Yes.
·6· · · · Q.· · In your notes you reference some potential
·7· · misrepresentations in this Exhibit 10.· So let's
·8· · take a look at those.· I see a reference to pages 3
·9· · and 12.· Do you see that in your notes?
10· · · · A.· · Yes.
11· · · · Q.· · And feel free to look anywhere else in the
12· · document.· I'm assuming you looked over this
13· · document when you were preparing this list, right?
14· · · · A.· · Yes.
15· · · · Q.· · And your notes here would accurately
16· · reflect the misrepresentations that the county was
17· · relying on in terminating Mr. Newton, correct?
18· · · · A.· · That's correct.
19· · · · Q.· · Let's turn to page 3.· And please identify
20· · for me any misrepresentations upon which the county
21· · was relying.
22· · · · A.· · So the first one is right at the top of
23· · the page.· There's not a full sentence here, but if
24· · you go to the end of the first line starting with
25· · the word "the."· It says, "the commissioners would

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 75 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            73
·1· · only authorize an additional $15,000, or 100 hours
·2· · of work.· The commissioners indicated that they
·3· · would not authorize any additional funds for the
·4· · remand proceeding, the brief, reply brief or other
·5· · work on the appeal."
·6· · · · Q.· · And are you also including the footnote 1
·7· · that is at the end of the sentence you just read?
·8· · · · A.· · Yes.· There's another misrepresentation in
·9· · that footnote.· And that is, "Though they did
10· · indicate that if those funds were exhausted, counsel
11· · could reapproach the Commission for more funding,
12· · both only if he demonstrated good cause, which they
13· · believed was doubtful."· And it's that last part,
14· · "which they believed was doubtful," that we
15· · considered the misrepresentation.· Also, that last
16· · line, "They do not intend to reimburse counsel for
17· · work done on the appeal totaling almost $10,000."
18· · · · Q.· · Did the county reimburse counsel for that
19· · almost $10,000 referenced in that sentence?
20· · · · A.· · Yes.
21· · · · Q.· · What does the county understand that
22· · sentence to be referring to in terms of what work?
23· · · · A.· · That last sentence, I believe it refers to
24· · work that was invoiced to the county from January
25· · 2017 to the time that this was filed and that the

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 76 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            74
·1· · county had not paid.
·2· · · · Q.· · As of the date of Exhibit 10, Mr. Newton
·3· · had not been paid anything by Weber County in
·4· · connection with the Lovell case for the year 2017,
·5· · correct?
·6· · · · A.· · He had been paid on two invoices.· One
·7· · that was submitted in January 2017.· The other, I
·8· · believe, was submitted in March of 2017.· The
·9· · January invoice was paid in part.· And the March
10· · invoice was paid in full.
11· · · · Q.· · The January 2017 invoice was for work done
12· · in 2016?
13· · · · A.· · I believe so, yes.
14· · · · Q.· · And the March 2017 invoice, is that the
15· · one that was inadvertently paid?
16· · · · A.· · Yes.· That's correct.
17· · · · Q.· · And you informed Mr. Newton that he should
18· · not have received any payment in March of 2017,
19· · correct?
20· · · · A.· · That's correct.
21· · · · Q.· · So other than the inadvertent payment that
22· · was made to Mr. Newton in March of 2017, Mr. Newton
23· · had not been paid anything for 2017 in connection
24· · with the Lovell case.
25· · · · A.· · Yes.· I believe that's correct.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 77 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            75
·1· · · · Q.· · You mentioned that the January 2017
·2· · invoice for some 2016 work had been paid in part.
·3· · · · A.· · Uh-huh.
·4· · · · Q.· · Can you clarify which part was paid, which
·5· · part wasn't paid.
·6· · · · A.· · There was a cap on Mr. Newton's contract
·7· · of $75,000 before he had to make a showing of good
·8· · cause to receive additional funding.· And so on that
·9· · invoice he had invoiced the county for $9,450 for
10· · Lovell litigation work.· And that would have
11· · exceeded the cap of $75,000.· And so we paid up to
12· · the cap of $75,000 and the rest was not paid.
13· · · · Q.· · Did the county take a position in
14· · connection with that payment that nothing that
15· · Mr. Newton had submitted to that point constituted
16· · or showed good cause?
17· · · · A.· · Yes.
18· · · · Q.· · What other misrepresentations, if any, are
19· · on page 3 of Exhibit 10 that the county was relying
20· · on?
21· · · · A.· · That's the only one on that page.
22· · · · Q.· · What other misrepresentations, if any,
23· · does the county contend are in Exhibit 10?
24· · · · A.· · The next one is on page 9.
25· · · · Q.· · What misrepresentation or

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 78 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            76
·1· · misrepresentations are on page 9 of Exhibit 10?
·2· · · · A.· · So it would be the beginning of the second
·3· · full paragraph that states, "Additionally, as
·4· · detailed infra, the county attorney's office has
·5· · also interfered with Mr. Lovell's counsel to deny
·6· · him funding (and potentially his entire appellate
·7· · contract) for zealous representation of Mr. Lovell."
·8· · · · Q.· · What is the factual misrepresentation in
·9· · that?
10· · · · A.· · The fact that the county was denying
11· · Mr. Newton funding.· The fact that we were
12· · potentially denying his entire appellate contract
13· · for zealous representation of Mr. Lovell.
14· · · · Q.· · Does the county contend that it was not
15· · denying funding at that point?
16· · · · A.· · The county had not outright denied funding
17· · for Mr. Newton at that point.
18· · · · Q.· · Well, it had outright denied any
19· · additional funding for the reply brief, correct?
20· · · · A.· · We had stated that the work done for the
21· · reply brief would be considered as part of the
22· · $75,000 payment.· However, if Mr. Newton could show
23· · good cause as to why the reply brief needed to be
24· · longer, he could apply for additional funds.
25· · · · Q.· · Did you see a single e-mail that added

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 79 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            77
·1· · that last bit in there?
·2· · · · A.· · No.
·3· · · · Q.· · There are several e-mails that flat out
·4· · say there will be no additional funding, period, for
·5· · the reply brief, correct?
·6· · · · A.· · I don't recall.· But that may be correct.
·7· · · · Q.· · Did the county understand that the
·8· · sentence you just read was Mr. Newton's
·9· · interpretation of the county's communications with
10· · him?
11· · · · A.· · Yes.
12· · · · Q.· · Where is the next misrepresentation or
13· · misrepresentations the county claims is in Exhibit
14· · 10?
15· · · · A.· · That would be on page 12.· So there are
16· · two on this page.· The final paragraph states, the
17· · second sentence in the final paragraph, "However,
18· · the county has also indicated that it expects
19· · counsel to move forward on a two-week hearing, with
20· · the attendant preparation costs, with no additional
21· · funding."· The other is in the footnote.
22· · · · Q.· · We'll do the second one in just a second.
23· · · · A.· · Sure.
24· · · · Q.· · Does the county contend that the sentence
25· · you just read is not a reasonable interpretation of

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 80 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            78
·1· · the county's communications with Mr. Newton?
·2· · · · A.· · Yes.
·3· · · · Q.· · And what is the next alleged
·4· · misrepresentation?
·5· · · · A.· · The second sentence of the footnote,
·6· · bottom of the page, "The county has refused to pay
·7· · almost $10,000 it owes counsel for prior work and it
·8· · has indicated it will not pay for any more than
·9· · $15,000 for the entire remand proceedings."
10· · · · Q.· · As of June 21, 2017, had the county paid
11· · Mr. Newton almost $10,000 that it owed counsel for
12· · prior work?
13· · · · A.· · The county did not believe it owed counsel
14· · for prior work because that prior work would have
15· · fallen underneath the $75,000 cap, unless Mr. Newton
16· · were to show good cause that the $10,000 amount
17· · should be paid despite that cap.
18· · · · Q.· · And with respect to the portion that
19· · talked about not paying more than $15,000 for the
20· · entire remand proceeding, the county felt that was a
21· · misrepresentation for reasons previously stated in
22· · the deposition?
23· · · · A.· · Yes.· Because the county had said it would
24· · consider requests for additional money.
25· · · · Q.· · The county had not committed to pay more

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 81 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            79
·1· · than $15,000; is that a true statement?
·2· · · · A.· · That's true.
·3· · · · Q.· · Is it the county's position that there is
·4· · nothing in its e-mails to Mr. Newton prior to
·5· · June 21, 2017 that could be interpreted as an
·6· · indication that it would not pay more than $15,000?
·7· · Do you need that question read back?· It was kind of
·8· · a long one.
·9· · · · A.· · Sure.
10· · · · · · · (Question read.)
11· · · · A.· · I don't believe so.· There is the initial
12· · e-mail that was sent to Mr. Newton in March stating
13· · that we would be willing to authorize $15,000.· And
14· · I can't remember the specific language of that
15· · e-mail at this time.· But taken into context with
16· · the other e-mails, I don't believe there's any
17· · reasonable way you could interpret the county's
18· · response, to me, that we would not authorize more
19· · than $15,000.
20· · · · Q.· · Let's keep going through Exhibit 10.· What
21· · other misrepresentation or misrepresentations does
22· · the county claim are in Exhibit 10?
23· · · · A.· · This would be on page 16.· So the first
24· · misrepresentation would be the first two sentences
25· · of the first full paragraph, which say, "The county

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 82 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            80
·1· · had also indicated that it will not contract with
·2· · counsel in the future because of these concerns.
·3· · This means a loss of counsel's entire livelihood
·4· · because of his advocacy and representation of
·5· · Mr. Lovell."
·6· · · · Q.· · Which portion or portions of those two
·7· · sentences contain factual misrepresentations, in the
·8· · county's view?
·9· · · · A.· · I think you have to look at both of these
10· · sentences together.· The county had said that if
11· · billing practices were not changed it would need to
12· · look for counsel on future appeals cases, meaning
13· · aggravated murder and capital cases.· And these two
14· · sentences read together indicate that Mr. Newton is
15· · representing to the court that the county intends to
16· · terminate his base appellate contract with the
17· · county because of his advocacy and representation of
18· · Mr. Lovell.· And that was not the case.
19· · · · · · · MS. PORTER:· Could I have that answer
20· · back, please.
21· · · · · · · (Answer read.)
22· · · · Q.· · The county had also in the same e-mail
23· · said not only do billing practices need to change
24· · but that prior invoices needed to be revised,
25· · correct?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 83 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            81
·1· · · · A.· · I don't recall that requirement in the
·2· · e-mail.· Perhaps if I had the e-mail in front of me,
·3· · I could look at it.
·4· · · · Q.· · You will.· Your memory is much worse after
·5· · this break than it was before the break.
·6· · · · A.· · It's been a long morning.
·7· · · · Q.· · Well, actually, let me put it this way,
·8· · the county is not going to deny the content of any
·9· · e-mails that it produced.
10· · · · A.· · No.
11· · · · Q.· · What else, if anything, on page 16 of
12· · Exhibit 10?
13· · · · A.· · That's the only one on 16.· The next would
14· · be on page 18.· And this starts the first paragraph,
15· · the second sentence, "He needs the services of at
16· · least another lawyer and adequate resources.· For
17· · example, the $15,000 the county has allowed for the
18· · remand proceeding also includes investigative
19· · services, which will be woefully lacking compared to
20· · the State, which has the investigative resources of
21· · two offices as well as many attorneys working on the
22· · case."
23· · · · Q.· · Did the county understand that as part of
24· · preparing for the evidentiary hearing that the
25· · attorney handling the evidentiary hearing would have

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 84 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            82
·1· · to do some investigation?
·2· · · · A.· · Yes.
·3· · · · Q.· · Then which portion or portions of the
·4· · sentences you just read to us contain factual
·5· · misrepresentations?
·6· · · · A.· · The misrepresentation here is that the
·7· · investigative services are not covered separately
·8· · from the $15,000.· And in Mr. Newton's contract it
·9· · specifically provides investigative services at the
10· · rate of $60 an hour with no cap.
11· · · · Q.· · But in terms of investigation that was
12· · conducted by Mr. Newton, that's not in a separate
13· · contract, right?
14· · · · A.· · Right.
15· · · · Q.· · The county understood that the attorney
16· · who would be handling this evidentiary hearing would
17· · himself have to conduct some investigation, correct?
18· · · · A.· · I don't control how Mr. Newton researches,
19· · prepares for the evidentiary hearing, but he did
20· · have investigation resources built into his
21· · contract.· And I think that this statement here can
22· · be taken in context with the misstatement he made at
23· · the motion for attorney fees where he also indicated
24· · that he did not have an investigator.
25· · · · Q.· · The Supreme Court, was it the recipient of

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 85 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            83
·1· · that motion you just referenced?
·2· · · · A.· · No, it was not.
·3· · · · Q.· · So as far as the statements to the Utah
·4· · Supreme Court about investigative services, the
·5· · county decided that the only interpretation of
·6· · investigative services would be the private
·7· · investigator services?
·8· · · · A.· · Based on my reading of this sentence, it
·9· · sounds like Mr. Newton is referring to a private
10· · investigator because of the way he says "includes
11· · investigative services."
12· · · · Q.· · Did the county ask Mr. Newton at any point
13· · what he meant when he referred to "investigative
14· · services"?
15· · · · A.· · No, it did not.
16· · · · Q.· · Any other alleged misrepresentations in
17· · Exhibit 10?
18· · · · A.· · On page 19.· So it would be, I guess, the
19· · first and only full paragraph.· The fourth sentence
20· · states, "On this case, counsel faces a loss of his
21· · entire livelihood by litigating Mr. Lovell's case as
22· · he is constitutionally required to do."
23· · · · Q.· · And what about that is a
24· · misrepresentation?
25· · · · A.· · I see this statement as referring to

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 86 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            84
·1· · Mr. Newton's underlying appellate contract with the
·2· · county and that he believes he is going to lose that
·3· · contract as a direct result of litigating
·4· · Mr. Lovell's case as he's constitutionally required
·5· · to do so.· And the county never threatened that
·6· · underlying contract.
·7· · · · · · · ·(Exhibit No. 11 was marked.)
·8· · · · Q.· · Let me show you what has been marked
·9· · Deposition Exhibit 11 in here.· You'll see there is
10· · a notation that this was previously introduced by
11· · the county's counsel as Exhibit 13 in Mr. Newton's
12· · deposition.· You can ignore that reference.
13· · · · · · · Is Exhibit 11 a transcript, albeit
14· · informal, of the 8/29/17 oral argument on Motion to
15· · Withdraw that is referenced in your notes?
16· · · · A.· · Yes, it is.
17· · · · Q.· · So let's go through it looking for things
18· · that the county believes were factual
19· · misrepresentations upon which you relied in
20· · terminating Mr. Newton's contract.
21· · · · A.· · I apologize.· I'm not as familiar with
22· · this transcript as I am with my own notes that were
23· · taken.· It would take me a little while to find
24· · this.
25· · · · Q.· · Do you have those?· Maybe we could just

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 87 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            85
·1· · try to use those to guide us into the transcript.
·2· · · · A.· · I have an electronic copy on my phone or
·3· · on my computer that I could pull up and refer to.
·4· · Or if you want to point me to where it's at in here,
·5· · the page even.
·6· · · · Q.· · I don't see any misrepresentations in
·7· · here, so I can't do that.· But there aren't that
·8· · many times in which Mr. Newton is the speaker.
·9· · · · A.· · Sure.· If you want to give me a few
10· · minutes, I can find it in this transcript.
11· · · · · · · MS. VANORMAN:· Do you want him to go off
12· · the record and check his notes on his phone?· Would
13· · that expedite things?
14· · · · · · · MS. PORTER:· Sure.· If that's something he
15· · can do.
16· · · · · · · MS. VANORMAN:· Sure.
17· · · · · · · (Recess.)
18· · · · A.· · So in my notes I have the time on the
19· · audio recording at which the statements were made.
20· · And so I can read to you what was stated based on my
21· · own notes, or I can search through the transcript
22· · and find it.
23· · · · Q.· · Why don't you give us the gist of what's
24· · in your notes, and we'll see if we can find it in
25· · the transcript.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 88 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            86
·1· · · · A.· · Sure.· So at approximately 10 minutes and
·2· · 30 seconds, Mr. Newton stated, "The county had
·3· · indicated, we went back and forth, they would
·4· · authorize an additional $15,000 to complete all
·5· · remand proceedings."
·6· · · · Q.· · Page 3 of the transcript.
·7· · · · A.· · I found it.· So at the bottom of page 3,
·8· · it's the last full sentence.· And it says, "The
·9· · county had indicated, we went back and forth, they
10· · would authorize an additional $15,000 to complete
11· · all the remand proceedings.· I told them I believe
12· · that was unrealistic, given the nature of the remand
13· · and what needed to happen, and the county
14· · essentially said they weren't going to fund anything
15· · more beyond that."
16· · · · Q.· · And the county believes there is no
17· · reasonable reading of its communications to
18· · Mr. Newton that would be consistent with that
19· · statement?
20· · · · A.· · Right.· And I may have been willing to
21· · forgive Mr. Newton for a single misrepresentation.
22· · But on May 22, 2017 I sent him an e-mail and I
23· · specifically called out this misrepresentation and
24· · said, "You have misrepresented the county's position
25· · in your reply."· And he responded in an e-mail and

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 89 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            87
·1· · acknowledged that he had misunderstood the county's
·2· · position.· And so I don't believe that there's any
·3· · excuse from that time going forward to misunderstand
·4· · or misrepresent the county's position on the
·5· · $15,000.
·6· · · · Q.· · What else in Exhibit 11?
·7· · · · A.· · So at 11 minutes 50 seconds, Mr. Newton
·8· · stated, "I'm already approaching I think about
·9· · $30,000 that the county owes me, and I am fearful
10· · that to continue an involuntary pro bono
11· · representation for Mr. Lovell compromises my ability
12· · to adequately represent him on appeal."
13· · · · Q.· · Let's try to find that.
14· · · · · · · MS. VANORMAN:· It's in the same paragraph
15· · on page 4.
16· · · · Q.· · It doesn't seem like it would be that many
17· · minutes later.
18· · · · A.· · There it is.
19· · · · Q.· · I'm sorry.· Where does that sentence
20· · begin?
21· · · · A.· · It's about the middle of the paragraph.
22· · And I actually started reading in the middle of a
23· · sentence.· It says, "I'm already approaching I think
24· · about $30,000."
25· · · · Q.· · Let's take the full sentence there.· Was

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 90 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            88
·1· · the first part of that sentence true, "So other than
·2· · that payment," which refers to one discussed above,
·3· · "I probably haven't been paid for a year on
·4· · Mr. Lovell's case"?
·5· · · · A.· · Yeah.· It had been about eight months
·6· · since he hit the $75,000 cap.
·7· · · · Q.· · So you would start the misrepresentation
·8· · at the word "I'm"?
·9· · · · A.· · Yes.
10· · · · Q.· · And where does it end?
11· · · · A.· · So it goes, "I'm already approaching I
12· · think about $30,000 that the county owes me, and I
13· · am fearful that to continue involuntary pro bono
14· · representation for Mr. Lovell comprises" -- probably
15· · should be compromises -- "my ability to adequately
16· · represent him on appeal."· And it's that
17· · representation that he is being forced to represent
18· · Mr. Lovell pro bono that I believe is a
19· · misrepresentation to the court.
20· · · · Q.· · For the reasons that you've previously
21· · discussed.
22· · · · A.· · Right.· He had the contract.· He'd already
23· · been paid $75,000.· He'd been approved to receive an
24· · additional 15-, with the ability to request
25· · additional funding.· There was nothing pro bono

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 91 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            89
·1· · about this.
·2· · · · Q.· · What else in Exhibit 11?
·3· · · · A.· · There was one more misrepresentation, and
·4· · that is at 23 minutes and 42 seconds.· Mr. Newton
·5· · indicated, "The county indicated to me they had some
·6· · concerns about my billing.· Of note, I was speaking
·7· · too frequently with Mr. Lovell.· They indicated that
·8· · if I did not resolve" --
·9· · · · Q.· · Page 7.· It says "JN," but I think it
10· · means SN as the speaker.· Do you see it?
11· · · · A.· · Yeah.· I could pick up where I left off.
12· · · · Q.· · Let's actually just read it from the
13· · transcript, if you can.
14· · · · A.· · Sure.
15· · · · Q.· · Where do we start?
16· · · · A.· · So it's the second sentence.· And it
17· · starts, "Which is, the county indicated to me action
18· · concerns about my billing.· Of note, was I was
19· · speaking too frequently with Mr. Lovell.· They
20· · indicated if I did not resolve those concerns about
21· · my billing that it would jeopardize my ability to
22· · contract with them.· So the court knows I, and the
23· · court is probably aware, I do all of the appeals out
24· · of Weber County and I do feel that zealous advocacy
25· · for Mr. Lovell on this case may jeopardize my

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 92 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            90
·1· · livelihood."
·2· · · · Q.· · Of what you just read, which portion or
·3· · portions does the county consider to be factual
·4· · misrepresentations rather than statements about
·5· · Mr. Newton's subjective feelings?
·6· · · · A.· · So it would be "I was speaking too
·7· · frequently with Mr. Lovell."· The county asked for
·8· · clarification as to why Mr. Newton needed to speak
·9· · so frequently with Mr. Lovell but never limited his
10· · ability to speak with Mr. Lovell.· I never stated he
11· · was speaking too frequently with Mr. Lovell.
12· · · · Q.· · You say you never stated that he was
13· · speaking too frequently.· The county did raise a
14· · concern about the frequency with which Mr. Newton
15· · was speaking with Mr. Lovell, correct?
16· · · · A.· · Correct.· We raised that as a concern in
17· · his billing.
18· · · · Q.· · What other portion or portions of what you
19· · just read to us does the county contend were factual
20· · misrepresentations rather than statements of
21· · subjective feeling?
22· · · · A.· · Mr. Newton stated that his underlying
23· · appellate contract would be jeopardized by zealous
24· · advocacy for Mr. Lovell.
25· · · · Q.· · And you believe that's a misrepresentation

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 93 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            91
·1· · for reasons you've previously described, correct?
·2· · · · A.· · Yes.· The county had not threatened his
·3· · underlying contract.
·4· · · · Q.· · Anything else?
·5· · · · A.· · No.· Those are the only misrepresentations
·6· · I'm aware of in that transcript.
·7· · · · · · · MS. PORTER:· I should just note this for
·8· · the record.· I believe, Kristin, you indicated this
·9· · was sort of an informal transcript that your office
10· · had put together.
11· · · · · · · MS. VANORMAN:· Correct.· You have the
12· · audio.· We can use that.
13· · · · · · · MS. PORTER:· No.· And there may be an
14· · occasional glitch.· I don't know whether it really
15· · said "action concerns."· Maybe it did.· I don't
16· · know.· It was very functional.
17· · · · Q.· · Let me clarify something on Exhibit 10,
18· · which was the response to the state's motion.· There
19· · was a reference that was brought to my attention,
20· · which I appreciate, that I think we accidentally
21· · overlooked when looking at the response to state's
22· · motion.· In your notes, you mention page 15.
23· · · · A.· · I do have that, yes.
24· · · · Q.· · I don't think we did the page 15 one.
25· · Let's see what, if anything, is on page 15 that the

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 94 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            92
·1· · county claims it relied on as a factual
·2· · misrepresentation.
·3· · · · A.· · So it's the last paragraph.· And it's the
·4· · first sentence of that paragraph, "Perhaps most
·5· · problematically is that the county has told counsel
·6· · that he must limit his conversations with Mr. Lovell
·7· · and not 'overbill' so much."
·8· · · · Q.· · And the county contends that was a factual
·9· · misrepresentation for the reasons it has previously
10· · discussed?
11· · · · A.· · Yes.
12· · · · Q.· · Did the county understand that Mr. Newton
13· · was claiming that his interpretation implicated the
14· · Sixth Amendment to the United States Constitution?
15· · · · · · · THE WITNESS:· Can you repeat that
16· · question?· It didn't go where I was thinking it was
17· · going.
18· · · · · · · (Question read.)
19· · · · A.· · Yes.
20· · · · · · · MS. PORTER:· Kristin, if you see any more
21· · like that, I would appreciate it so our record will
22· · be cleaner.· That was useful.
23· · · · · · · MS. VANORMAN:· I didn't want to interfere.
24· · · · · · · MS. PORTER:· If it's on his list, I want
25· · to go over it.· I appreciated that.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 95 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            93
·1· · · · · · · MS. VANORMAN:· No problem.
·2· · · · · · · ·(Exhibit No. 12 was marked.)
·3· · · · Q.· · Do you recognize what has been marked as
·4· · Deposition Exhibit 12?
·5· · · · A.· · Yes.
·6· · · · Q.· · Is Deposition Exhibit 12 what you refer to
·7· · in your notes as motion for attorney fees and
·8· · litigation expenses?
·9· · · · A.· · Yes.
10· · · · Q.· · Where in Exhibit 12 does the county claim
11· · that factual misrepresentations were made?
12· · · · A.· · Unfortunately, I didn't put a page number
13· · on here.· Give me just a minute and I'll look at it.
14· · · · · · · MS. PORTER:· Kristin, that raises a thing
15· · here.· Can we stipulate that Exhibit 12 in its
16· · original form included a huge, long motion for
17· · remand pursuant to Rule 23B of the Utah Rules of
18· · Appellate Procedure but not include that document
19· · which is Newton 144 through Newton 313 in the
20· · exhibit?
21· · · · · · · MS. VANORMAN:· Yes.
22· · · · · · · MS. PORTER:· Thank you so much.· That way
23· · we can save on trees and depo pages and all of that.
24· · · · A.· · I skimmed through it and didn't see it.
25· · · · Q.· · Tell us generically what you think it is

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 96 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            94
·1· · and we'll look too.
·2· · · · A.· · It's regarding investigative resources, a
·3· · statement.
·4· · · · Q.· · Let's look here.
·5· · · · A.· · I also have a highlighted copy on my
·6· · phone, if you allow me to refer to that.
·7· · · · Q.· · You can look at anything to help us figure
·8· · it out.
·9· · · · A.· · So it's on page 2.
10· · · · Q.· · Where is the factual misrepresentation on
11· · page 2?
12· · · · A.· · I'm not finding it.· This is different
13· · than the copy I have on my phone.· On the phone I
14· · have one named Ex Parte Motion for Payment of
15· · Attorney Fees and Litigation Expenses.· This one is
16· · Motion for Payment of Attorney Fees and Expenses and
17· · Request to File Monetary Requests Under Seal.                   I
18· · don't recognize this document.
19· · · · Q.· · What date are you thinking?· Tell me the
20· · date on yours, and I will get a copy of that.
21· · · · A.· · So the one that I was referring to today
22· · was filed with the court on the 17th of March 2017
23· · or signed by Sam Newton on that date.
24· · · · Q.· · I will get us a copy of that.· I probably
25· · didn't give very good directions to my assistant.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 97 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            95
·1· · The motion that you're referring to, the one that
·2· · was filed March 17, 2017 or thereabouts, did the
·3· · county have a chance to respond to that and tell its
·4· · side of the story?
·5· · · · A.· · Yes, we did.
·6· · · · Q.· · And so did the county have an opportunity
·7· · to correct anything that it perceived as a
·8· · misstatement in the initial motion?
·9· · · · A.· · Yes, we did.
10· · · · Q.· · Motion for the attorney fees, if that was
11· · filed in March of 2017, there's a notation in your
12· · notes that says "corrected" in the county's memo in
13· · opposition.
14· · · · A.· · Yes.
15· · · · Q.· · So corrected by the county?
16· · · · A.· · Yes.
17· · · · Q.· · In other words, the county had an
18· · opportunity to correct the alleged misrepresentation
19· · to the court.
20· · · · A.· · Yes, we did.· We attached the contract and
21· · also some e-mails as exhibits where it was clearly
22· · indicated that Mr. Newton had investigative
23· · resources as part of his contract.· And he had
24· · understood that because he had used an investigator
25· · in the past.

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 98 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            96
·1· · · · Q.· · Did the county consider Mr. Newton's
·2· · complaints about investigative resources to be the
·3· · heart of his complaint?
·4· · · · A.· · No.
·5· · · · Q.· · That was a relatively minor issue, wasn't
·6· · it?
·7· · · · A.· · It was.
·8· · · · Q.· · Probably during a lunch break I'll go
·9· · ahead and get a copy of the corrected thing and
10· · we'll run through that.· We've gotten through the
11· · rest of it.· Let's see how far we can get through
12· · the 30(b)(6).
13· · · · A.· · Sure.
14· · · · Q.· · Earlier in the deposition you mentioned
15· · something that was not mentioned in the termination
16· · letter.· By that I'm referring to a reference you
17· · made to a case in which Mr. Newton had met with some
18· · defendants which had led to him being conflicted
19· · out, or words to that effect that would be reflected
20· · in the record.
21· · · · A.· · Yes.
22· · · · Q.· · Tell me more about that situation and why
23· · you believe it contributed to his termination.
24· · · · A.· · So as I had mentioned, the county had
25· · decided to terminate Mr. Newton's underlying

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 99 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                 30(b)(6)                       Bryan Baron
                                                                            97
·1· · appellate contract at the end of August.· And we
·2· · initially contacted LDA to see if they would be
·3· · willing to take that responsibility on.· But when
·4· · they declined, that issue was set aside and largely
·5· · forgotten about.
·6· · · · · · · Then I was sent an e-mail from Gage Arnold
·7· · indicating that we needed to find conflict counsel
·8· · on some appellate cases.· I don't remember exactly
·9· · how things transpired, but I remember e-mailing back
10· · and forth with Mr. Newton about the reasons for the
11· · conflict and whether he could represent any of the
12· · defendants.· And I recall that in one of his
13· · responses he stated that he couldn't tell me why he
14· · was conflicted because it would violate
15· · attorney-client privilege and that he would not be
16· · able to represent any of the defendants.
17· · · · · · · The county, as a result, had to go out and
18· · find appellate counsel to handle those four cases.
19· · And this was frustrating because we saw this as a
20· · conflict that was created by Mr. Newton and that he
21· · should be responsible at least in part for that
22· · conflict and the county's need to contract with
23· · additional attorneys to take care of the conflict.
24· · · · Q.· · You say "we saw this conflict as having
25· · been created by Newton."· Who is the "we"?

                            Shelly Wadsworth, RPR, CRR, CBC
                             DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 100 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           98
·1· · · · A.· · It would have been Dave Wilson and myself.
·2· · · · Q.· · And how did Bryan Baron perceive that
·3· · Mr. Newton had created the conflict?
·4· · · · A.· · We had discussed this conflict with
·5· · Gage Arnold.· And it was his understanding that the
·6· · conflict arose when Mr. Newton met with two of the
·7· · defendants together.· And I don't practice appeals,
·8· · but it was either Dave Wilson or Gage Arnold that
·9· · said that a defense attorney should meet with each
10· · defendant separately and not together to avoid
11· · situations like this.
12· · · · · · · We didn't feel like the creation of this
13· · conflict was sufficient that we could go after
14· · Mr. Newton for the costs of hiring conflict counsel
15· · because we didn't have any specific details about
16· · how the conflict was created.· And so we just kind
17· · of let the issue drop.
18· · · · Q.· · What, if anything, did the county do to
19· · investigate whether Mr. Newton had met with these
20· · two defendants together?
21· · · · A.· · Speaking with Gage Arnold and e-mailing
22· · Sam Newton to ask what had happened.
23· · · · Q.· · Now, the e-mail to Sam Newton did not ask
24· · Mr. Newton whether he had met with the defendants
25· · together, did it?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 101 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           99
·1· · · · A.· · I don't recall.
·2· · · · Q.· · You'll stand by whatever your e-mail says,
·3· · right?
·4· · · · A.· · Yes, I will.
·5· · · · Q.· · And was it the county's understanding that
·6· · Mr. Arnold was present during this alleged meeting
·7· · of the three of them together?
·8· · · · A.· · No.· I don't believe so.· I believe it was
·9· · something he just heard about.
10· · · · Q.· · So the county certainly wouldn't just rely
11· · on rumor that was repeated by a third party, right?
12· · · · A.· · Right.· We didn't have grounds.· We didn't
13· · even feel that we had enough information to pursue
14· · this to require him to pay for conflict counsel.
15· · · · Q.· · The county felt like it did not even have
16· · enough information to investigate whether it had the
17· · grounds for making him pay.
18· · · · A.· · Right.· We didn't feel like the
19· · investigation would go anywhere because the only one
20· · who really had knowledge about why the conflict had
21· · been created was Mr. Newton, and he wasn't willing
22· · to tell us because of the violation of
23· · attorney-client privilege.
24· · · · Q.· · Wait.· He wasn't willing to tell you
25· · whether he had met with them together?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 102 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           100
·1· · · · A.· · No.· He wasn't willing to tell us the root
·2· · of the conflict and why there was a conflict there
·3· · that prevented him from representing any of the
·4· · defendants.
·5· · · · Q.· · But the county does not know today whether
·6· · or not it even asked him whether or not he had met
·7· · with the two defendants together rather than
·8· · separately.
·9· · · · A.· · Right.· I don't recall that.· As I recall,
10· · our communications were in the e-mails.· This issue,
11· · as I stated before, reminded us that we had made the
12· · determination to terminate Sam Newton's contract.
13· · And, ultimately, led to us following through with
14· · that termination.
15· · · · Q.· · Maybe we can zip through a couple of the
16· · other topics in the 30(b)(6).· I notice from your
17· · notes that you said you brought things like
18· · invoices, etc.· It may be, if we can just get copies
19· · of those, that I won't need to ask you very many
20· · questions, if any, about them.
21· · · · A.· · Sure.
22· · · · Q.· · Meanwhile, what did I do with my copy of
23· · the notice?· Let's look at item number 2 in the
24· · 30(b)(6) notice.· And I'm thinking, based on your
25· · notes, that we might be able to just do that in one

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 103 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           101
·1· · or two questions if you brought with you the actual
·2· · records of invoices and payments.· I hope I'm
·3· · understanding your notes correctly.
·4· · · · A.· · I do have a copy of all of the invoices.
·5· · And I have a record of payment that goes back to
·6· · January 2016.· So I believe I have a record of all
·7· · of the payments as well for those invoices.
·8· · · · Q.· · Can I just see what you brought?· What I
·9· · might do is simply have the county state on the
10· · record this is what this is.· You've handed me the
11· · invoices?
12· · · · A.· · Those are the invoices.
13· · · · Q.· · And then is there something separate that
14· · reflects payment?
15· · · · A.· · Yes.· Our computer system allows us to
16· · create an Excel spreadsheet of all payments.· And so
17· · those are the payments.· And I believe that I
18· · removed the payments that were made to Sam Newton
19· · for his underlying appellate contract.· He received
20· · a monthly payment for that.· I think I took all of
21· · those out.· So those payments, I believe, are all
22· · for the Lovell case.
23· · · · · · · MS. PORTER:· Let me just grab copies
24· · really quickly.· I may just have you state what they
25· · are, how to interpret these columns, and we may be

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 104 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           102
·1· · able to dispense with that.· Let's take a very short
·2· · break, everybody.
·3· · · · · · · (Recess.)
·4· · · · Q.· · While we're waiting for those copies, let
·5· · me skip to one other item that maybe we can address
·6· · in the meantime.· Number 4 on the 30(b)(6) notice
·7· · is, "Why Weber County does not participate in the
·8· · Utah Indigent Defense Fund."· What is the answer to
·9· · that?
10· · · · A.· · So, initially, Weber County contracts with
11· · public defenders required public defenders to cover
12· · capital cases along with their regular caseload.
13· · And at some point I think the general attitude of
14· · defense counsel changed so that defense counsel felt
15· · like it should be compensated separately for those
16· · capital cases.· And so Weber County amended their
17· · contracts to indicate that that would be contracted
18· · for and paid for separately.
19· · · · · · · It was sometime around then, and I spoke
20· · to Dave Wilson to get this information, and he
21· · couldn't recall exactly when, but it was sometime
22· · around then that the county looked into the Indigent
23· · Defense Fund.· They contacted the Indigent Defense
24· · Fund to get a quote, and they were told that they
25· · would need to come up with three years of payments

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 105 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           103
·1· · up front.· And the total, according to Mr. Wilson's
·2· · recollection, was around $300,000.· And so faced
·3· · with that large number, the county decided to
·4· · self-fund capital cases.· The commissioners believed
·5· · if they set some money aside, they would be better
·6· · off paying for those cases themselves.
·7· · · · · · · The issue came up again last year because
·8· · the county has two capital cases.· And so the
·9· · commissioners requested that I look into the
10· · Indigent Defense Fund again.· I e-mailed the
11· · Indigent Defense Fund director.· I believe his name
12· · is John Reidhead.· And he sent me a quote.· It was
13· · about $330,000 up front that the county would have
14· · to pay to participate and approximately $110,000
15· · annually thereafter.· And, once again, the county
16· · commissioners felt like it would be better to
17· · self-fund capital defense cases.
18· · · · Q.· · What was the county's understanding of
19· · what it would get in return for the $334,000 up
20· · front and approximately $110,000 thereafter
21· · annually?
22· · · · A.· · That the state would cover the
23· · compensation for attorneys representing defendants,
24· · indigent defendants, who had been charged with a
25· · capital crime.· And I believe that Indigent Defense

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 106 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           104
·1· · Fund also covers defense resources, expert
·2· · witnesses, investigators, things like that.
·3· · · · Q.· · What understanding, if any, did the county
·4· · have about what the $334,000 represented?· Was that
·5· · some sort of deposit to pay people to get up to
·6· · speed on cases, or did the county have any
·7· · understanding?
·8· · · · A.· · It was three years of premiums is how it
·9· · was calculated, but I don't believe there's any
10· · representation made as to what that money would be
11· · going for or why it was required to have those three
12· · payments up front.· I don't recall.
13· · · · Q.· · And that would be consistent with about
14· · $110,000 annual payment, right?
15· · · · A.· · Right.
16· · · · Q.· · So the $110,000 would have been kicked in
17· · annually like in year four?
18· · · · A.· · I've got the e-mail from Mr. Reidhead here
19· · for that.· We looked into this in 2018, and we were
20· · required to pay an assessment for 2017, 2018, and
21· · 2019.· And that was all.
22· · · · Q.· · That's what the $334,000 would have been?
23· · · · A.· · Yeah.· $330,410 is the total.· And that is
24· · an estimate.· He said that the ultimate decision
25· · would have to be made by the board, but he was

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 107 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           105
·1· · fairly confident that it would be in that ballpark.
·2· · · · Q.· · Has the county ever done any sort of
·3· · analysis or study about the cost savings of either
·4· · the Indigent Defense Fund or self-funding?
·5· · · · A.· · The county has looked at capital cases
·6· · that they have had to fund in the past and totaled
·7· · up those costs to see how much it has been costing
·8· · to self-fund.· How much they would save, if any, by
·9· · going with the Indigent Defense Fund.· And I don't
10· · believe it was any kind of a formal analysis.                  I
11· · think it was just kind of off the cuff looking at
12· · the numbers and approximating.
13· · · · Q.· · And if a person wanted to find records of
14· · that, I'll call it an analysis, where would one
15· · look?
16· · · · A.· · The county has a spreadsheet that was
17· · created for both Doug Lovell's litigation expenses
18· · at the trial level and one other case that was done
19· · at the trial level.· We also did a GRAMA request of
20· · records of capital cases from the Indigent Defense
21· · Fund this last time that we asked for a quote to see
22· · how much the average capital case in Utah was
23· · costing.
24· · · · Q.· · And what was the response to that GRAMA
25· · request?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 108 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           106
·1· · · · A.· · The Indigent Defense Fund sent us their
·2· · records, which showed how much they had spent on
·3· · various capital cases.· I can't recall the timeline.
·4· · I want to say it was within the last 10 years.· And
·5· · the cases averaged between 200- and $250,000 a case.
·6· · · · Q.· · Was that for trial and appellate?
·7· · · · A.· · I don't recall what the amounts included.
·8· · I know it included attorney fees, expert witnesses,
·9· · investigative fees, that type of stuff.· But I can't
10· · recall specifically if it included appellate
11· · counsel.
12· · · · Q.· · Did the county keep a copy of what it
13· · received?
14· · · · A.· · Yes, it did.
15· · · · Q.· · Has it produced a copy of that to anyone
16· · pursuant to a GRAMA request?
17· · · · A.· · No, I don't believe so.
18· · · · · · · ·(Exhibit No. 13 was marked.)
19· · · · Q.· · Let me show you what has been marked
20· · Deposition Exhibit 13.· And I will ask you, meaning
21· · Weber County, if you recognize Exhibit 13.
22· · · · A.· · I have seen this e-mail in previous
23· · e-mails for this litigation.· But it wasn't sent to
24· · or received by me.
25· · · · Q.· · Not by Bryan Baron.· As far as the county

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 109 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           107
·1· · is concerned, the county is familiar with this
·2· · e-mail; is that correct?
·3· · · · A.· · Yes.
·4· · · · Q.· · What is the context surrounding Exhibit
·5· · 13?· In other words, what was being looked into or
·6· · considered in connection with Exhibit 13?
·7· · · · A.· · If you wouldn't mind if I just read it
·8· · quickly.
·9· · · · Q.· · Sure.
10· · · · A.· · So, initially, Dave Wilson had sent an
11· · e-mail on December 15, 2017 to Joanna Landau, who I
12· · can't remember the exact title of her position.
13· · Perhaps the director of the Indigent Defense
14· · Commission.· And he asked for information regarding
15· · a grant for indigent defense services and a copy of
16· · the application because the county was considering
17· · applying.· He also indicated that he wanted to give
18· · her the other side of the story relating to
19· · Sam Newton and his capital appeal.
20· · · · Q.· · Is it the county's understanding that
21· · Exhibit 13 was related to the county's investigation
22· · of whether to participate in the Indigent Defense
23· · Fund that you described earlier?
24· · · · A.· · No.· I believe the Indigent Defense Fund
25· · and the Indigent Defense Commission are two separate

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 110 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           108
·1· · things.· I believe that the fund specifically covers
·2· · capital cases and allows counties to participate
·3· · kind of like an insurance.· The counties contribute
·4· · an annual premium, and in return, they get costs for
·5· · capital cases paid out.· The Indigent Defense
·6· · Commission is separate, and they offer grants to
·7· · assist with indigent defense in general.
·8· · · · Q.· · Has Weber County applied for grants in
·9· · connection with indigent defense?
10· · · · A.· · No.· We haven't applied for any grants
11· · with the Indigent Defense Commission.
12· · · · Q.· · With anyone?
13· · · · A.· · No.· I don't believe we've applied for any
14· · grants.
15· · · · · · · ·(Exhibit No. 14 was marked.)
16· · · · Q.· · Please take a look at what's been marked
17· · as Deposition Exhibit 14.· And let me know when
18· · you're ready for a question.
19· · · · A.· · Okay.
20· · · · Q.· · Is the county familiar with Exhibit 14?
21· · · · A.· · Yes.
22· · · · Q.· · What is the context of Exhibit 14?
23· · Something internal the county was doing or something
24· · that was being provided to someone else or can you
25· · tell me?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 111 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           109
·1· · · · A.· · Adam Trupp, I believe, is associated with
·2· · the Utah Association of Counties, and he was looking
·3· · for information on how much the county spends on
·4· · capital cases.· I believe that the clerk/auditor's
·5· · office provided an estimate of costs by entering in
·6· · criteria into our computer program and producing an
·7· · Excel spreadsheet that entailed those costs.
·8· · · · Q.· · Who is Ricky Hatch?
·9· · · · A.· · Ricky Hatch is our clerk/auditor.
10· · · · Q.· · Eventually this e-mail stream made it to
11· · Bryan Baron; is that right?
12· · · · A.· · That's correct.
13· · · · Q.· · And did Bryan Baron conclude that the
14· · figures that had apparently been texted to Mr. Trupp
15· · were incorrect?
16· · · · A.· · Yes.
17· · · · Q.· · Did Mr. Baron ever ask Ricky Hatch where
18· · Ricky Hatch came up with such incorrect figures?
19· · · · A.· · I don't believe so.· I believe I simply
20· · looked at the Excel spreadsheet, and based off of my
21· · records, stated to Mr. Allred my opinion about
22· · Ricky Hatch's numbers.
23· · · · Q.· · Does the county have any understanding of
24· · the purpose of Mr. Trupp's inquiry?
25· · · · A.· · No.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 112 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           110
·1· · · · · · · ·(Exhibit No. 15 was marked.)
·2· · · · Q.· · Will you look at Exhibit 15 and let me
·3· · know when you're ready for a question.
·4· · · · A.· · Okay.
·5· · · · Q.· · By the way, I should have mentioned that
·6· · I'm sort of segueing into another item of our
·7· · 30(b)(6).· They do kind of relate.
·8· · · · · · · Is the county familiar with Exhibit 15?
·9· · · · A.· · Yes.· I've seen this before.
10· · · · Q.· · Did the Standard Examiner ask the county
11· · to provide figures on the amount of money that Weber
12· · County Attorney's Office has spent over the years on
13· · prosecution and defense in the Doug Lovell capital
14· · murder case?
15· · · · A.· · Yes.
16· · · · Q.· · In response to that inquiry, did
17· · Dave Wilson indicate to Chris Allred in the second
18· · sentence, "I'm not sure we will have such records
19· · without research but it may be one we consider doing
20· · to help inform the public of the costs of
21· · prosecuting and defending a confessed murderer."
22· · · · A.· · Yes, he did.
23· · · · Q.· · How much money has Weber County spent over
24· · the years on prosecution of the Doug Lovell capital
25· · murder case?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 113 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           111
·1· · · · A.· · We don't have records for the prosecution
·2· · side.· Our prosecuting attorneys aren't paid
·3· · anything in addition to their regular salary to
·4· · handle that caseload.· They don't get anything extra
·5· · for capital cases.· The only other records we'd have
·6· · regarding the cost of prosecution would be the cost
·7· · for expert witnesses, investigators, transcripts,
·8· · things like that.· And we don't have those records
·9· · organized in a way that we can easily refer to them
10· · and put a number on the cost of prosecution.
11· · · · Q.· · Did the county make any attempt to provide
12· · the Standard Examiner with figures regarding the
13· · cost of prosecuting the Doug Lovell capital murder
14· · case?
15· · · · A.· · I don't believe so.
16· · · · Q.· · Did the county make an effort to provide
17· · the Standard Examiner with figures regarding the
18· · cost of defending the Doug Lovell capital murder
19· · case?
20· · · · A.· · I don't recall if we did or not.· If we
21· · did, there would have been an e-mail going out to
22· · Mr. Shenefelt with that information.
23· · · · Q.· · With respect to the cost of prosecution,
24· · let me see if I understand.· The cost of experts,
25· · etc., you're saying it's not organized in a way that

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 114 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           112
·1· · it could be compiled?
·2· · · · A.· · Right.· At least not easily compiled.· We
·3· · have records going back a number of years.· I think
·4· · all the way back to 2000.· But those records don't
·5· · have any kind of a notation on them to indicate that
·6· · this expert was paid and that payment is tied to the
·7· · Doug Lovell case.
·8· · · · Q.· · So when experts submit invoices, they
·9· · don't put on there a case number or case name or
10· · anything like that?· That seems really weird.
11· · · · A.· · I think they generally do.· But in the
12· · county's system we don't designate payments.· We
13· · don't link payments to specific cases.· And so
14· · without going through each invoice, we can't
15· · determine what the total costs of prosecution are.
16· · · · Q.· · I think I understand what you're telling
17· · me.· Correct me if I misstate it.· The experts
18· · themselves give the county case-specific information
19· · on their invoices.· But the county does not, I
20· · guess, log that specific case information when it is
21· · listing payments made.
22· · · · A.· · That's correct.· So we could easily do a
23· · search in the computer system for all payments made
24· · to a particular expert.· But when those payments are
25· · pulled up, we couldn't tell which case he had worked

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 115 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           113
·1· · on or where you could get that payment.
·2· · · · Q.· · Was that the case as of November 21, 2017?
·3· · · · A.· · Yes.
·4· · · · Q.· · Is it still the case?
·5· · · · A.· · It is.
·6· · · · Q.· · Does the county have an estimate of the
·7· · amount of money it has spent over the years on
·8· · defense in the Doug Lovell capital murder case?
·9· · · · A.· · It does.· But only for the fairly recent
10· · past.· And I have a summary in my notes under item 5
11· · as to what those expenses are.· They include
12· · expenses for defense counsel at the trial level.
13· · Not the initial trial that happened in the 1990s,
14· · but the retrial that happened more recently in 2015,
15· · 2016 that went to Bouwhuis and Young.· It also
16· · included expenses for experts and transcripts and
17· · things of that nature as well as defense counsel on
18· · the appeal to Mr. Newton, investigative expenses,
19· · and recent expenses to the new defense counsel,
20· · Ms. Colleen Coebergh, and investigative expenses she
21· · has incurred.
22· · · · Q.· · Let me just see if I understand how a
23· · couple of these break down.· By the way, when we're
24· · referring to number 5 of your notes, we're referring
25· · to the paragraph marked 5 in Exhibit 4?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 116 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           114
·1· · · · A.· · Yes.· Thank you.
·2· · · · Q.· · Real quickly, let me just break this down.
·3· · The $120,035 to Bouwhuis and Young was for trial
·4· · counsel in the more recent trial.
·5· · · · A.· · Yes.
·6· · · · Q.· · And is that the Young who was later
·7· · disciplined by the Bar for not appropriately
·8· · defending Mr. Lovell?
·9· · · · A.· · Yes.· That's correct.
10· · · · Q.· · Has the county ever communicated with
11· · Mr. Young or with Mr. Young's liability carrier
12· · about the fact that he received this money and the
13· · Bar and the Utah Supreme Court found that his
14· · performance was deficient?
15· · · · A.· · The county has not communicated directly
16· · with Mr. Young.· Mr. Bouwhuis has communicated with
17· · Mr. Young on behalf of the county.
18· · · · Q.· · And what was the nature of that
19· · communication?
20· · · · A.· · Mr. Bouwhuis communicated with Mr. Young
21· · regarding the Lovell case and his work that was done
22· · on the Lovell case.· Mr. Bouwhuis was the lead
23· · counsel, and so he oversaw the Lovell case and
24· · communicated with Mr. Young regarding his role
25· · there.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 117 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           115
·1· · · · Q.· · Has either the county or Mr. Bouwhuis on
·2· · the county's behalf made a claim against Mr. Young
·3· · for negligence in connection with his representation
·4· · of Mr. Lovell?
·5· · · · A.· · No.· The county has not.
·6· · · · Q.· · I'm just going to round these figures,
·7· · okay?· The $102,000 to experts and other, does that
·8· · include all experts at all phases of this more
·9· · recent phase?
10· · · · A.· · That's at the trial level when
11· · Mr. Bouwhuis and Mr. Young were representing
12· · Mr. Lovell.
13· · · · Q.· · And then the rounded $94,000 to
14· · Sam Newton, is that inclusive of any expert or
15· · investigative fees?
16· · · · A.· · No.· That's just attorney fees to
17· · Mr. Newton for the appeal.
18· · · · Q.· · And then the, roughly, 2,400 and 1,400 to
19· · Kelly Madsen, are those investigative?
20· · · · A.· · Those are investigative costs that
21· · occurred when Mr. Newton was representing
22· · Mr. Lovell.
23· · · · Q.· · The, roughly, $43,000 to Colleen Coebergh,
24· · what date is that through?
25· · · · A.· · Those are attorney fees that were paid to

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 118 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           116
·1· · Ms. Coebergh from September 2017 to the present.
·2· · · · Q.· · What is the status of the Lovell appeal,
·3· · including the 23B component?
·4· · · · A.· · I believe that the remand here was
·5· · scheduled for January but was continued to April,
·6· · and so it hasn't happened yet.
·7· · · · Q.· · I guess it's an evidentiary hearing, is
·8· · that what it's going to be?
·9· · · · A.· · Right.
10· · · · Q.· · So the 23B evidentiary hearing has not
11· · occurred.
12· · · · A.· · Right.
13· · · · Q.· · Are you one of the people charged with
14· · reviewing the invoices of Ms. Coebergh?
15· · · · A.· · Yes.
16· · · · Q.· · That, roughly, $43,000 to Ms. Coebergh,
17· · that's just attorney fees and no experts or anything
18· · in there?
19· · · · A.· · Correct.
20· · · · Q.· · Generally, very generally, like airplane
21· · view, what has Ms. Coebergh done to accumulate the,
22· · roughly, $43,000 so far?
23· · · · A.· · I believe that would primarily be going to
24· · her getting up to speed on the case and preparing
25· · for this evidentiary hearing.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 119 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           117
·1· · · · Q.· · And she's under a soft cap, correct?
·2· · · · A.· · She is.
·3· · · · Q.· · The $8,000, roughly, to Kelly Madsen, is
·4· · that in connection with work -- is that a he or a
·5· · she?
·6· · · · · · · MR. NEWTON:· She.
·7· · · · Q.· · Is that in connection with work she has
·8· · done in association with Ms. Coebergh?
·9· · · · A.· · Yes.· Exactly.
10· · · · Q.· · Do you happen to know when the last
11· · invoice was from Ms. Coebergh?
12· · · · A.· · I don't recall when I received that.
13· · · · Q.· · Did you bring any other sort of list or
14· · spreadsheet or is paragraph 5 basically the list?
15· · · · A.· · Paragraph 5 I think is all I have, but let
16· · me check really quick.· I do have a breakdown of
17· · money that was paid to trial counsel, expert
18· · witnesses, investigators, transcripts on the Lovell
19· · case.· It further breaks out those first two --
20· · well, just the second entry to experts and other,
21· · the $102,000 approximately.
22· · · · Q.· · And I know that we are into the lunch
23· · hour, but I think it will be so much cleaner if I
24· · just quickly ask you about this.
25· · · · · · · MS. VANORMAN:· Let's just wrap up the

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 120 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           118
·1· · 30(b)(6) before.
·2· · · · · · · MS. PORTER:· We've got a ways to go on
·3· · that.
·4· · · · · · · MS. VANORMAN:· That's fine.· Do what you
·5· · need to do.
·6· · · · · · · (Off the record.)
·7· · · · · · · ·(Exhibit No. 16 was marked.)
·8· · · · Q.· · Could you look at Exhibit 16 and indicate
·9· · whether it appears to be a true and correct copy of
10· · a document that you gave me earlier.
11· · · · A.· · Yes.
12· · · · Q.· · And what is Exhibit 16?
13· · · · A.· · These are the invoices that were received
14· · from Sam Newton by the county for work done on the
15· · Lovell case and other printing expenses on other
16· · cases.
17· · · · Q.· · Is there a start and stop time period on
18· · these?
19· · · · A.· · The first invoice is back to April 1,
20· · 2016.· And the last invoice is dated August 3, 2017.
21· · · · · · · ·(Exhibit No. 17 was marked.)
22· · · · Q.· · Let me show you what has been marked as
23· · Deposition Exhibit 17.· And, first, let me ask you
24· · to check and let me know if it appears to be a true
25· · and correct copy of another document that you

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 121 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           119
·1· · brought with you and gave to me earlier.
·2· · · · A.· · Yes, it is.
·3· · · · Q.· · Also, will you confirm for the record I
·4· · gave you back your originals.
·5· · · · A.· · Yes, you did.
·6· · · · Q.· · I think this might help with my next
·7· · question, which is, in the year 2017, other than the
·8· · inadvertent payment that was made, when is the first
·9· · payment that Mr. Newton received in connection with
10· · the Lovell case?
11· · · · A.· · So he received a payment in January of
12· · 2017, but that was for work that was done in 2016.
13· · That was sent out January 13, 2017 in the amount of
14· · $5,087.06.
15· · · · Q.· · And then looking at this Exhibit 17, I
16· · show the next payment as, I guess -- actually, what
17· · do these columns mean?· The one column says "Date"
18· · and it says March 31, 2017.· And then there's a
19· · "Check Date."· What are the differences between
20· · those?
21· · · · A.· · So the date column is a little confusing.
22· · It either indicates the date on the invoice or the
23· · date that the invoice was entered into the computer
24· · system.· And it just depends on who entered it as to
25· · which date they entered.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 122 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           120
·1· · · · Q.· · And that's the inadvertent payment, right?
·2· · · · A.· · Yes.
·3· · · · Q.· · So that inadvertent payment to Mr. Newton
·4· · was by a check dated May 5, 2017?
·5· · · · A.· · That's what this record indicates is it
·6· · went out on the 5th of May, 2017.
·7· · · · Q.· · Is this a record that you either prepared
·8· · or supervised the preparation of?
·9· · · · A.· · I requested this from our comptroller and
10· · he prepared it for me.
11· · · · Q.· · Any reason to question that May 5, 2017
12· · was the check date for the inadvertent payment made
13· · to Mr. Newton?
14· · · · A.· · That doesn't sound accurate to me, but I
15· · don't have anything with me to suggest that it was
16· · sent out on a different date.
17· · · · Q.· · I will try to check on that during the
18· · lunch hour.· So we'll see if we can help that at
19· · all.
20· · · · A.· · It was for sure right around the March,
21· · April, May time period when it went out.
22· · · · Q.· · Now, when that payment went out, at some
23· · point Bryan Baron sent an e-mail to Mr. Newton
24· · stating that there had been an inadvertent payment,
25· · right?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 123 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           121
·1· · · · A.· · Yes.· That's correct.
·2· · · · Q.· · And telling Mr. Newton that it either
·3· · needed to be refunded or offset against a future
·4· · payment?
·5· · · · A.· · Yes.· That's correct.
·6· · · · Q.· · And why was it that there was not even to
·7· · be a partial payment at that time?
·8· · · · A.· · So there would have been a partial payment
·9· · because Mr. Newton combines his printing costs for
10· · his appellate briefs with the Lovell litigation
11· · expenses.· So he would have been paid for the
12· · printing of various briefs.· But the $3,360 marked
13· · "Lovell Litigation Expenses" on Invoice 1099 should
14· · have been withheld.
15· · · · Q.· · I think I'm looking at the right one.
16· · You're looking at invoice 1099?
17· · · · A.· · Yes.· That's right.
18· · · · Q.· · I see there's a reference there to $3,360
19· · that says, "Lovell Litigation Expenses."· And it
20· · says, "Attorney Fees."
21· · · · A.· · Yes.
22· · · · Q.· · That's what you're saying should not have
23· · been paid.· But the rest of it, as far as you know,
24· · was paid then or thereafter.
25· · · · A.· · It was paid then.· And it was

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 124 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           122
·1· · appropriately paid then.
·2· · · · Q.· · So as of the inadvertent payment, had the
·3· · county authorized anything more than the $75,000 cap
·4· · for attorney fees?
·5· · · · A.· · Yes.· The county had preauthorized $15,000
·6· · for the evidentiary hearing.
·7· · · · Q.· · So then why would the $3,360 not have been
·8· · applied against that $15,000?
·9· · · · A.· · The $15,000, as I recall, was limited to
10· · the evidentiary hearing.· And the request for
11· · attorney fees here, if I remember correctly, was not
12· · tied to preparation for the evidentiary hearing.
13· · · · Q.· · As I understand it, then, there were some
14· · checks issued on or around August 11, 2017 to
15· · Mr. Newton.· Am I reading that right?
16· · · · A.· · Yes.
17· · · · Q.· · And those look like kind of small things.
18· · Do you know what those relate to?· I guess we can
19· · look at the invoice number, can't we?
20· · · · A.· · Yes.· So the 1106 invoice, he was paid
21· · $181.41.· That's for costs incurred for printing a
22· · brief and a reply brief not connected with the
23· · Lovell case.
24· · · · Q.· · There are three items on that invoice,
25· · right?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 125 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           123
·1· · · · A.· · Uh-huh.
·2· · · · Q.· · And one of them relates to Lovell, right?
·3· · · · A.· · Correct.
·4· · · · Q.· · And I see a line has been drawn through
·5· · that entry.· Do you know who drew that line?
·6· · · · A.· · I did.
·7· · · · Q.· · And what was the reason why none of the
·8· · $4,470 was approved for payment?
·9· · · · A.· · Again, it relates back to that $15,000
10· · essentially being earmarked/approved for the
11· · evidentiary hearing.
12· · · · Q.· · The county knew that once the evidentiary
13· · hearing had occurred on the 23B that information
14· · from that hearing would need to be incorporated in
15· · the reply brief, correct?
16· · · · A.· · I don't know that it would need to be
17· · included in the reply brief.· But I believe
18· · Mr. Newton indicated that he may need to revise his
19· · initial brief.
20· · · · Q.· · Some appellate briefing would need to be
21· · either revised or have that information incorporated
22· · within it.
23· · · · A.· · Yes.
24· · · · Q.· · The county knew that.
25· · · · A.· · Yes.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 126 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           124
·1· · · · Q.· · But the county was not going to pay
·2· · anything for that, correct, anything more than had
·3· · already been paid?
·4· · · · A.· · No.· I think the county was good for
·5· · additional payments to revise that initial brief if
·6· · they were justified by good cause.
·7· · · · Q.· · And do you believe the county conveyed
·8· · that in an e-mail to Mr. Newton?
·9· · · · A.· · I'd have to look at the specific language
10· · of the e-mails.
11· · · · Q.· · So the county is not prepared to say today
12· · whether it ever conveyed such an offer to
13· · Mr. Newton.
14· · · · A.· · Not without the e-mails in front of me.                   I
15· · can't recall specifically if we conveyed that.
16· · · · Q.· · And just to complete the circle, I guess.
17· · We then have another check that was dated around
18· · September 15, 2017 for total of $11,927.30.· Is that
19· · for a prior invoice?· Is that what that 1015 means
20· · on there?
21· · · · A.· · I'm not sure what the 1015 number is.
22· · This payment was a culmination of prior invoices.
23· · Mr. Newton had submitted a request for approval for
24· · additional funds for the time he spent working on
25· · the 23B motion.· And the county had approved that in

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                  YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 127 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           125
·1· · the amount of approximately $18,000.· And so what I
·2· · did is I went back through these prior invoices that
·3· · had been sent to us in 2017 that had been denied and
·4· · paid out any money that had been denied in that one
·5· · lump sum.
·6· · · · Q.· · What is the invoice or source, I guess, of
·7· · the amount of payment for the check that was dated
·8· · November 9, 2017?
·9· · · · A.· · So after I made the $11,927 payment to
10· · Mr. Newton, Mr. Newton contacted me and asked what
11· · the basis was for coming up with that amount.                  I
12· · sent him an e-mail detailing out which invoices were
13· · included, which amounts, and the total equaled
14· · $11,927.30.· Mr. Newton wrote back and asked about
15· · several other invoices that he believed hadn't been
16· · paid.· And after reviewing my records and asking
17· · Kim Lee, our office manager, to review her records,
18· · we determined that one of the invoices hadn't been
19· · paid.· And so we sent him another check for the
20· · $4,651.41 to cover that missed invoice.
21· · · · · · · MS. PORTER:· Why don't we take our lunch
22· · break.· That will let me clean up what's left and
23· · find some other exhibits really quickly, and I think
24· · it will save us a lot of time.
25· · · · · · · (Noon recess.)

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 128 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           126
·1· · · · · · · ·(Exhibit No. 18 was marked.)
·2· · · · Q.· · Could you please take a look at Exhibit 18
·3· · and tell me whether that is the motion for attorney
·4· · fees and litigation expenses referenced on page 2 of
·5· · your notes.
·6· · · · A.· · Yes.· Exhibit 4.
·7· · · · Q.· · Please identify for us any
·8· · misrepresentations of fact that the county intends
·9· · are found in Exhibit 18.
10· · · · A.· · So this is on page 2.· And it's the second
11· · full paragraph, the second sentence in that
12· · paragraph.· It says, "Some of the Supreme Court's
13· · listed witnesses counsel has been unable (because of
14· · a lack of funding) to interview and would need some
15· · investigative resources so his investigator could
16· · speak with those witnesses prior to their
17· · testimony."
18· · · · Q.· · Anything else in Exhibit 18?
19· · · · A.· · That's the only one in this exhibit.
20· · · · Q.· · Let me see if I understand the county's
21· · view of one thing.· If Mr. Newton himself
22· · interviewed a witness, is that an investigative
23· · activity?· Does that come out of his attorney fee
24· · thing?· Can he bill investigative rates for that?
25· · What's the county's view on that?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 129 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           127
·1· · · · A.· · If Mr. Newton is interviewing a witness,
·2· · he would bill at his own hourly rate.
·3· · · · Q.· · So that would be part of the $15,000 that
·4· · had already been authorized and then potentially
·5· · additional sums if good cause was found?
·6· · · · A.· · Right.
·7· · · · Q.· · This apparently was printed off with one
·8· · of those auto date things or something.· Can I just
·9· · state the obvious, that it was not filed on
10· · 22 December 2018.· We could check the docket and see
11· · when it was filed.
12· · · · A.· · Yeah.
13· · · · Q.· · That's obvious.
14· · · · A.· · Yeah.· It was sometime in March 2017.
15· · · · Q.· · There was one item in the 30(b)(6) we
16· · haven't touched on yet, and then a lot of what we'll
17· · be doing is clearing up some things that we did talk
18· · about.· Item number 3 in the 30(b)(6) notice talks
19· · about a meeting with elected officials, etc.,
20· · referencing in a particular document.· And I'm going
21· · to give you that document.
22· · · · A.· · Okay.
23· · · · · · · ·(Exhibit No. 19 was marked.)
24· · · · Q.· · Can you identify Exhibit 19 for us?
25· · · · A.· · Yes.· This is an e-mail that Bryan Baron

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 130 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           128
·1· · sent to Sam Newton on Monday, June 5, 2017.
·2· · · · Q.· · And was it preceded by a bit of an e-mail
·3· · stream that goes back to May 25, 2017?
·4· · · · A.· · Yes, it was.
·5· · · · Q.· · The first sentence of Exhibit 19 says, "I
·6· · attended a meeting with elected officials here in
·7· · the county, and we briefly discussed your request
·8· · for additional funding for the Rule 23B motion."
·9· · Who were the elected officials that Bryan Baron
10· · attended a meeting with?
11· · · · A.· · So the only elected official in the
12· · meeting was Chris Allred.· As I recall, it was
13· · Chris Allred and Dave Wilson and myself who were in
14· · the physical meeting.
15· · · · Q.· · Why did you write "officials," plural?
16· · · · A.· · That's a good question.· As I was drafting
17· · this e-mail, I was trying to think how best to
18· · phrase it.· I had contacted Commissioner Harvey in
19· · advance.· He had asked me to meet with Chris Allred.
20· · And then I sent Commissioner Harvey a draft of this
21· · e-mail to get his approval.· And I remember kind of
22· · being stuck and thinking of the most concise way to
23· · phrase this sentence.· And that, to me, made the
24· · most sense to just say, "I attended a meeting with
25· · elected officials," instead of saying that I talked

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 131 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           129
·1· · to Commissioner Harvey and then I met with
·2· · Chris Allred and Dave Wilson and then I followed up
·3· · with Commissioner Harvey and this is the outcome of
·4· · that discussion.· And so just for brevity sake, I
·5· · summarized "attended meeting with elected
·6· · officials."
·7· · · · Q.· · Let me read part of the next sentence.
·8· · "The county officials understand your argument as to
·9· · why the 23B motion was necessary, and they are
10· · inclined to grant you additional funding for it."
11· · I'll get to the rest of that in a minute.· So the
12· · county officials to whom you're referring are
13· · Dave Wilson and Chris Allred?
14· · · · A.· · And Commissioner Jim Harvey.
15· · · · Q.· · And had Commissioner Harvey been in the
16· · meeting that you had attended?
17· · · · A.· · He was not in the meeting.· I had
18· · consulted with him via telephone.
19· · · · Q.· · When did you consult with
20· · Commissioner Harvey?
21· · · · A.· · I don't recall the exact date.· It was
22· · sometime after Sam Newton sent the e-mail with the
23· · request for $22,500 and prior to sitting down with
24· · Chris Allred and Dave Wilson.
25· · · · Q.· · It says, "they are inclined to grant you

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 132 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           130
·1· · additional funding for it."· Who had the authority
·2· · to grant or deny additional funding for the defense
·3· · of Doug Lovell?
·4· · · · A.· · It would be Commissioner Harvey.
·5· · · · Q.· · Then why did you say "they"?
·6· · · · A.· · I was just referring to the meeting, the
·7· · people who were in the meeting, the general
·8· · consensus that came out of the meeting.· Because
·9· · Commissioner Harvey, in this case, had asked for
10· · Chris Allred specifically to sit down with me and to
11· · come up with a recommendation on how to move
12· · forward.
13· · · · Q.· · And the final decision-making authority
14· · was . . .
15· · · · A.· · Commissioner Harvey.
16· · · · Q.· · And can you explain to me why the final
17· · decision-making authority was not the county
18· · commission itself.
19· · · · A.· · Well, the county commission in Weber
20· · County fulfills two of the roles of branches of
21· · government.· They are the executive branch and the
22· · legislative branch.· And under their executive
23· · authority they break out the different county
24· · departments and areas into specific assignments so
25· · that each county commissioner oversees a particular

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 133 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           131
·1· · area or department and makes decisions regarding
·2· · that area.
·3· · · · · · · And at this particular time,
·4· · Commissioner Harvey was assigned over the public
·5· · defender contracts.· So he's the one that made the
·6· · decision regarding how to handle requests coming
·7· · from that area.
·8· · · · Q.· · The original contract, though, had to be
·9· · signed by the entire commission, correct?
10· · · · A.· · The original contract was voted on by the
11· · entire commission and signed by the chair.
12· · · · Q.· · But it's the county's understanding that a
13· · single commissioner has the authority to terminate a
14· · contract that had been voted on at a public meeting
15· · by the entire commission.
16· · · · A.· · Yes.
17· · · · Q.· · Where we left off on the third line of
18· · Exhibit 19, it says, "but they aren't happy about
19· · the cost of $22,500 for the motion and $15,000 for
20· · the evidentiary hearings."
21· · · · · · · Next paragraph, "As we got into the
22· · specifics of your invoices, the group expressed
23· · concern that you are taking advantage of the county
24· · by overbilling for your services."· Now, who is the
25· · group?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 134 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           132
·1· · · · A.· · The group in this case would be
·2· · Commissioner Harvey, Dave Allred, and Chris Wilson.
·3· · · · Q.· · Had Commissioner Harvey delegated his
·4· · supervisory role to someone else?
·5· · · · A.· · No, he had not.
·6· · · · Q.· · "A few examples of their concerns include:
·7· · (1) billing the county for work related to
·8· · Sean Young's discipline with the Utah Bar (they are
·9· · unsure why the county should pay anything for that
10· · as it is unrelated to your representation of
11· · Mr. Lovell in the appeal)."· Is it the county's
12· · position that the Sean Young discipline was
13· · unrelated to Mr. Lovell's appeal?
14· · · · A.· · No.· Not specifically unrelated.· It was
15· · related and it was relevant, but unrelated to
16· · Mr. Newton's representation of Mr. Lovell, meaning
17· · that it didn't fall within the scope of his
18· · contract.
19· · · · Q.· · And I apologize for being dense, but was
20· · there anyone that the county believed should be
21· · participating in some way with the disciplinary
22· · proceeding involving Mr. Young?
23· · · · A.· · Perhaps.· But the county should not be
24· · required to pay for that participation.
25· · · · Q.· · Number 2, we talked about that earlier,

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 135 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           133
·1· · didn't we?· We talked about the request for fees,
·2· · etc.
·3· · · · A.· · Yes.
·4· · · · Q.· · Let's go to number 3.· "Billing for the
·5· · frequent phone calls, letters, and meeting with
·6· · Doug Lovell (they are unsure why you need to
·7· · communicate with him so frequently on an appellate
·8· · case)."· Now, who is the "they" there?
·9· · · · A.· · I'm referring back to the same group that
10· · I referred to previously.
11· · · · Q.· · We've had two or three different
12· · configurations.
13· · · · A.· · So the county commissioner, Jim Harvey,
14· · Chris Allred, Dave Wilson, and myself.
15· · · · Q.· · Next paragraph, "The consensus from the
16· · meeting was that unless significant changes are made
17· · to the invoices and future billing practices, the
18· · county needs to look for another attorney for future
19· · appeals."· So when there's a reference there to
20· · significant changes being made to the invoices,
21· · those are the invoices that were previously
22· · submitted, correct?
23· · · · A.· · That's a reference to the Excel
24· · spreadsheet that Mr. Newman sent to support his
25· · request for additional money on the 23B motion.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 136 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           134
·1· · · · Q.· · Well, what invoices was Bryan Baron
·2· · referring to when he used the word "invoices" in
·3· · this exhibit?
·4· · · · A.· · They weren't, per se, invoices.· It was
·5· · that request for that 23B funding and the
·6· · documentation that supported that was the intent.
·7· · · · Q.· · Then what was Bryan Baron referring to
·8· · when he said "future billing practices"?
·9· · · · A.· · Future billing practices would have meant
10· · invoices in the future sent to the county.
11· · · · Q.· · Next sentence, "Again, they don't have a
12· · problem with the quality of your work."· That part
13· · was true, correct?
14· · · · A.· · Right.
15· · · · Q.· · "Their concern is with the amounts that
16· · you are billing and the items that you are billing
17· · them for."· Correct?
18· · · · A.· · Yes.
19· · · · Q.· · Prior to the Doug Lovell case, Mr. Newton
20· · had handled at least 25 prior appeals for Weber
21· · County; is that correct?
22· · · · A.· · I don't recall how many he'd handled.
23· · He'd handled a significant amount under his base
24· · appellate contract.
25· · · · Q.· · On any of the prior cases where Mr. Newton

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 137 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           135
·1· · had performed appellate work on an indigent defense
·2· · case, had he requested money beyond a
·3· · previously-agreed-upon figure?
·4· · · · A.· · Not that I'm aware of.· However, those
·5· · cases fell under a different contract that didn't
·6· · allow for additional funding based upon a finding of
·7· · good cause or anything.
·8· · · · Q.· · A, I couldn't hear that.· B, can I have
·9· · the answer back anyway.
10· · · · A.· · Sorry.
11· · · · · · · (Answer read.)
12· · · · Q.· · Are you saying that even if good cause
13· · existed on one of Mr. Newton's other indigent
14· · defense appellate contracts, there would have been
15· · no mechanism for obtaining such funding?
16· · · · A.· · As far as I'm aware, there's nothing in
17· · the contract that allows for additional funding on
18· · typical appellate cases.
19· · · · Q.· · Has Weber County ever sought an analysis
20· · of the constitutionality of that type of
21· · arrangement?
22· · · · A.· · No, we haven't.
23· · · · Q.· · Has Weber County ever sought an analysis
24· · of the constitutionality of its death penalty
25· · appeals?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 138 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           136
·1· · · · · · · MS. VANORMAN:· I'm just going to object
·2· · that that goes beyond the scope of the 30(b)(6), but
·3· · you can answer, if you know.
·4· · · · A.· · Not to my knowledge.
·5· · · · · · · MS. PORTER:· I think you're right on that.
·6· · · · Q.· · She's right on that, so I will zoom back
·7· · to the Exhibit 19 here.
·8· · · · · · · Last paragraph, "I've been asked to give
·9· · you an opportunity to revise your request for
10· · additional funding for the 23B motion as well as
11· · your most recent invoice in light of the county's
12· · concerns."· So does that mean that there was, in
13· · fact, a past invoice that Mr. Newton was being asked
14· · to revise?
15· · · · A.· · There may have been.· I'm trying to think.
16· · Billing the county for attorney fees associated with
17· · filing a motion for attorney fees, that may have
18· · been in a separate invoice from the request for
19· · additional funding in the Rule 23B.· And so I may
20· · have misspoken earlier.· There may have been an
21· · invoice and the request for the 23B.
22· · · · Q.· · What about the billing for the
23· · representation associated with Sean Young's
24· · discipline?· Was that a future request that had been
25· · made or was that part of an invoice that had already

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 139 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           137
·1· · been submitted?
·2· · · · A.· · I believe that was just included in the
·3· · 23B request for additional funding.
·4· · · · Q.· · Where it says, "I've been asked," who had
·5· · asked Mr. Baron?
·6· · · · A.· · So in sitting down with Chris Allred and
·7· · Dave Wilson, the consensus of that meeting was that
·8· · we should ask Mr. Newton to revise his request for
·9· · funding.· Because the amount of $22,500 just seemed
10· · like an outrageous number for any kind of a motion.
11· · It's more than three times the amount that we pay
12· · for a typical appeal.· And so it was the consensus
13· · of that group that I should give him an opportunity
14· · to reduce that amount, to look at his numbers and
15· · see if we could bring him down at all.· And
16· · Commissioner Harvey indicated his support for that.
17· · · · · · · MS. PORTER:· Could I have my question
18· · back, please.
19· · · · · · · (Question read.)
20· · · · Q.· · That's just a who.· At the end of that
21· · response, you mentioned Mr. Harvey.· Who, if anyone,
22· · else?
23· · · · A.· · So Mr. Harvey had asked me to consult with
24· · Chris Allred.· And Chris Allred and Dave Wilson and
25· · I sat down and came up with a recommendation for

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 140 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           138
·1· · Commissioner Harvey.· We sent the recommendation to
·2· · Commissioner Harvey, and he approved it.· So,
·3· · ultimately, it was Commissioner Harvey who was
·4· · making this decision after advice from counsel.
·5· · · · · · · ·(Exhibit No. 20 was marked.)
·6· · · · Q.· · Let me ask you to look at Exhibit 20 and
·7· · tell me if you can identify that for me.
·8· · · · A.· · Yes.· So we have several e-mails here.
·9· · There's an e-mail from me to Commissioner Harvey
10· · with a draft of this e-mail that was sent to
11· · Mr. Newton.· And then there's a response from
12· · Commissioner Harvey indicating his support for the
13· · e-mail.· And then there's an e-mail from me back to
14· · Commissioner Harvey.
15· · · · Q.· · So document control number Weber County
16· · 1118 has a draft that was sent to
17· · Commissioner Harvey, correct?
18· · · · A.· · Yes.
19· · · · Q.· · And then changes were made between the
20· · draft that was sent to Commissioner Harvey and the
21· · final version that went out to Sam Newton, correct?
22· · · · A.· · Yes.· That's right.
23· · · · Q.· · I didn't find any sort of written
24· · authorization from Commissioner Harvey to make
25· · changes to the draft he had approved.· Is there one

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 141 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           139
·1· · that you're aware of?
·2· · · · A.· · No, there isn't one.
·3· · · · Q.· · So Commissioner Harvey approved the
·4· · version on 1118.· Is it fair to say that an
·5· · unapproved version went out with the document
·6· · control number Weber County 1123?
·7· · · · A.· · It was, in essence, the same message that
·8· · was being conveyed.· And so I considered it
·9· · approved, even though it was slightly different.
10· · · · Q.· · So did you just take it upon yourself,
11· · Bryan Baron, to make the changes after
12· · Commissioner Harvey had approved the version?
13· · · · A.· · Yes, I did.
14· · · · Q.· · Let's next look at the third paragraph in
15· · both 1118 and 1123.· In the version that
16· · Commissioner Harvey approved, it would have said,
17· · "The consensus from the meeting was that the county
18· · plans to look for another attorney for future
19· · capital and aggravated murder cases.· There was also
20· · some discussion about whether they should start
21· · looking for a replacement for the public defender
22· · appellate contract."· You changed those two
23· · sentences into, "The consensus from the meeting was
24· · that unless significant changes are made to the
25· · invoices and future billing practices, the county

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 142 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           140
·1· · needs to look for another attorney for future
·2· · appeals."· So you changed it to cover all future
·3· · appeals; whereas, the one that Commissioner Harvey
·4· · had authorized had limited the county's plans to
·5· · future capital and aggravated murder cases.
·6· · · · A.· · I did, yes.
·7· · · · Q.· · Now, the version that Commissioner Harvey
·8· · had authorized flat out said the county plans to
·9· · look for another attorney.· Do you see that?
10· · · · A.· · Uh-huh.
11· · · · Q.· · And you changed it to "unless significant
12· · changes are made to the invoices and future billing
13· · practices."· You never ran that change past
14· · Commissioner Harvey; is that correct?
15· · · · A.· · Correct.· I didn't.
16· · · · Q.· · In the second paragraph of both 1118 and
17· · 1123, under the sort of item 1 where it's talking
18· · about the concerns, the version that was authorized
19· · by Commissioner Harvey said, "Billing the county for
20· · work related to Sean Young's discipline with the
21· · Utah Bar (they are unsure why the county should pay
22· · anything for that)."· And I guess it was you,
23· · Bryan Baron, who added the words, "as it is
24· · unrelated to your representation of Mr. Lovell in
25· · the appeal."

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 143 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           141
·1· · · · A.· · Yes.· That's correct.
·2· · · · Q.· · Did you run that past Commissioner Harvey?
·3· · · · A.· · No, I did not.
·4· · · · Q.· · Did Commissioner Harvey delegate to
·5· · Bryan Baron the authority to make the final
·6· · decisions with respect to whether or not
·7· · Sam Newton's contract would be terminated?
·8· · · · A.· · No, he did not.
·9· · · · Q.· · Did the county receive a response to
10· · Exhibit 19?
11· · · · A.· · Yes.
12· · · · Q.· · In that response did Mr. Newton provide
13· · some rationale for his viewpoint?
14· · · · A.· · Yes, he did.
15· · · · Q.· · You know what would potentially save us
16· · some time, but you don't have to do it?· Kristin
17· · doesn't have to let me ask this question.· Some of
18· · the exhibits are just ones that were produced with
19· · Weber County document control numbers that either
20· · say "by" or "to" or "cc" or "from Bryan Baron."
21· · You've been through those recently; is that right?
22· · · · A.· · Not in detail.· But, yes, I've skimmed
23· · through them recently.
24· · · · Q.· · Did you see any e-mails that were either
25· · to you or cc'd to you or from you, according to the

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 144 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           142
·1· · e-mail, that you don't believe were really to you or
·2· · cc'd to you or from you?
·3· · · · A.· · No.
·4· · · · Q.· · Then I'm not going to go through one after
·5· · another after another.· Let's see if we can skip
·6· · some things here.
·7· · · · · · · ·(Exhibit No. 21 was marked.)
·8· · · · Q.· · Let me show you what's been marked as
·9· · Deposition Exhibit 21.· Is this a document that the
10· · county commissioners had received prior to the
11· · June 5, 2017 e-mail that was sent to Mr. Newton?
12· · · · A.· · Yes.
13· · · · Q.· · Did the county make an assessment of
14· · whether Exhibit 21 demonstrated good cause for any
15· · additional funding?
16· · · · A.· · Yes, we did.
17· · · · Q.· · What was that determination?
18· · · · A.· · The determination was that Mr. Newton had
19· · shown good cause to get additional funding for the
20· · evidentiary hearing and that some amount should be
21· · provided to him to cover his work for that hearing.
22· · · · · · · ·(Exhibit No. 22 was marked.)
23· · · · Q.· · Please look at Exhibit 22 and tell me if
24· · that's the county's response to Exhibit 21.
25· · · · A.· · Yes, that is.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 145 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           143
·1· · · · Q.· · First of all, did you have any role in
·2· · drafting Exhibit 22?
·3· · · · A.· · Yes, I did.
·4· · · · Q.· · And what was that role?
·5· · · · A.· · I drafted this on behalf of
·6· · Commissioner Harvey.
·7· · · · Q.· · In the first paragraph, the third sentence
·8· · says, "After speaking with our civil attorneys and
·9· · the other commissioners, the county is prepared to
10· · provide you with an additional $15,000 to finish
11· · this appeal."· Was it a true statement that
12· · Commissioner Harvey had spoken to the other
13· · commissioners before sending Exhibit 22?
14· · · · A.· · I am not aware of that.· I think I just
15· · assumed that in putting together this letter that he
16· · had included them in on discussions.
17· · · · Q.· · Next sentence, "While we recognize that
18· · the remand of the Lovell case was unanticipated in
19· · the original contract and will cause you additional
20· · work, we don't agree that it will take an additional
21· · 500 to 750 hours to complete that work.· It is
22· · highly likely that the majority of the witnesses you
23· · wish to call will have little to no helpful
24· · information."· What was the source of information
25· · for the statement that it was highly unlikely that

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 146 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           144
·1· · the witnesses that Mr. Newton wished to call would
·2· · have little to no information?
·3· · · · A.· · That statement was based on our discussion
·4· · that we had.· What was it, 26 witnesses?· And just
·5· · thinking about how well those witnesses would have
·6· · known Mr. Lovell and what kind of relevant
·7· · information they would have to present to the court,
·8· · we had a hard time believing that they knew that
·9· · much, all of those witnesses knew that much about
10· · Doug Lovell, that it would take that amount of time
11· · to question them.
12· · · · Q.· · And where did that information come from,
13· · how well they knew each other, how well they knew
14· · Mr. Lovell, etc.?
15· · · · A.· · It was just based off of general trial
16· · experience.
17· · · · Q.· · I'm asking about the factual information.
18· · General trial experience doesn't tell you how well
19· · Jim and Joe know each other, right?
20· · · · A.· · No.· But general trial experience tells
21· · you that when you have 26 witnesses, the odds are
22· · that each witness isn't going to know a great deal
23· · about Doug Lovell.· These were witnesses that we
24· · speculated knew him but probably didn't have hours'
25· · worth of testimony to give concerning him.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 147 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           145
·1· · · · Q.· · The sentence says it's "highly likely that
·2· · the majority of the witnesses will have little to no
·3· · helpful information."· Are you telling me that
·4· · Commissioner Harvey relied on just general trial
·5· · experience of some civil lawyers to conclude that
·6· · the majority of the witnesses would have little to
·7· · no helpful information?
·8· · · · A.· · Yeah.· It was speculation.· Our attempt in
·9· · sending this e-mail was to try and get Mr. Newton
10· · down into a ballpark range that was more reasonable.
11· · His initial request, if I remember right, would have
12· · more than doubled the $75,000 contract.· And so we
13· · were trying to negotiate here.· This was a
14· · negotiation.· We thought we would offer him $15,000
15· · based on what we thought was reasonable and see what
16· · he came back with.
17· · · · Q.· · So the statement that it was highly likely
18· · the majority of the witnesses he wished to call will
19· · have little to no helpful information was a
20· · negotiating tactic?
21· · · · A.· · Yeah.· I would say that.
22· · · · Q.· · So was it a true statement or not?· Did
23· · Mr. Harvey truly believe that this was highly
24· · likely, or was it just some effort to lowball
25· · Mr. Newton?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 148 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           146
·1· · · · · · · MS. VANORMAN:· Objection, calls for
·2· · speculation as to Mr. Harvey's thoughts.· You can
·3· · answer, if you know.
·4· · · · A.· · No, I don't know what Mr. Harvey's
·5· · thoughts were here.
·6· · · · Q.· · And that's a fair objection.· Let me ask
·7· · it from the county's perspective because it is the
·8· · county that is sending this to Mr. Newton, correct?
·9· · · · A.· · It was, yeah.
10· · · · Q.· · Are you telling me that the county said it
11· · was highly likely, etc. simply as a negotiating
12· · tactic?
13· · · · A.· · Primarily.· That was speculation.· We
14· · didn't believe that it would require that number of
15· · hours.· I believe it would fall back to Mr. Newton
16· · to show us why it would take that amount of hours.
17· · · · Q.· · Now, Mr. Newton had already sent a
18· · statement indicating why he believed it, correct?
19· · · · A.· · He had.
20· · · · Q.· · This is basically saying, "We don't
21· · agree."· It's literally saying that, correct?
22· · · · A.· · Yeah.
23· · · · Q.· · Now, the next sentence says, "As such" --
24· · And I'm assuming that refers back to the previous
25· · sentence.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 149 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           147
·1· · · · A.· · Yes.
·2· · · · Q.· · "As such, we estimate that it will only
·3· · take approximately one week, or 40 hours, to conduct
·4· · the hearings."· Let me stop there for a second.· As
·5· · I understand it, the remand hearing has yet to
·6· · occur; is that right?
·7· · · · A.· · Correct.
·8· · · · Q.· · Do you know how long it is set for?
·9· · · · A.· · I don't know.
10· · · · Q.· · "40 hours to prepare for the hearings, and
11· · another 20 hours to revise your initial brief."· And
12· · where were those figures coming from?
13· · · · A.· · There was an estimation, as I stated, just
14· · based on general trial experience.
15· · · · Q.· · And also based on the speculation that the
16· · majority of the witnesses would have little to no
17· · helpful information.
18· · · · A.· · Yes.
19· · · · Q.· · Then it says, "The total additional hours
20· · of work should in no way exceed 100."· That sounds
21· · like a pretty definitive statement.· Was it intended
22· · to be?
23· · · · A.· · That was just a conclusion of our
24· · estimate.· We didn't believe that the total hours
25· · would exceed 100 hours.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 150 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           148
·1· · · · Q.· · In fact, the county said in no way should
·2· · it exceed 100, correct?
·3· · · · A.· · Yes.
·4· · · · Q.· · And then $150 per hour, that would equal a
·5· · total of $15,000, right?
·6· · · · A.· · Yes.
·7· · · · Q.· · So if you take those two sentences
·8· · together, what the county was telling Mr. Newton was
·9· · that in no way should the additional costs exceed
10· · $15,000, correct?
11· · · · A.· · Yes.
12· · · · Q.· · Next sentence, "The $75,000 that was
13· · provided to you initially was intended to cover the
14· · reply brief which shouldn't be impacted by this
15· · remand, so we are not offering additional
16· · compensation for that."· That's a flat no.
17· · · · A.· · At this point in time, yes, there would be
18· · no additional compensation for the reply brief based
19· · on this request for additional funds.
20· · · · Q.· · It says, "Please advise me soon with
21· · acceptance of this offer so I can have Mr. Baron
22· · prepare a contract to that effect."· So am I correct
23· · that the contract would have said "in no way will
24· · the cost exceed $15,000"?
25· · · · A.· · I don't know if that's what would have

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 151 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           149
·1· · been included in the contract.· The contract likely
·2· · would have said that he is granted an additional 100
·3· · hours or $15,000 for the evidentiary hearing.· So it
·4· · probably wouldn't include that specific "in no way
·5· · shall exceed" language.
·6· · · · Q.· · Do you know one way or the other whether
·7· · that language would have been in the contract?
·8· · · · A.· · I never drafted the contract, but I'm
·9· · fairly confident that drafting a contract, I
10· · wouldn't have included that type of language in it.
11· · · · Q.· · You would have included language to that
12· · same effect.
13· · · · A.· · I would have included language indicating
14· · that he had been authorized another 100 hours or
15· · $15,000 to proceed.
16· · · · · · · ·(Exhibit No. 23 was marked.)
17· · · · Q.· · Quick question.· Did the county receive
18· · Exhibit No. 23 in response to Exhibit No. 22?
19· · · · A.· · Yes.
20· · · · · · · ·(Exhibit No. 24 was marked.)
21· · · · Q.· · Let me show you Exhibit 24 and ask if you
22· · can identify that.
23· · · · A.· · Exhibit 24 is a message sent from
24· · Commissioner Harvey to Sam Newton in response to his
25· · e-mail which is labeled as Exhibit 23.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 152 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           150
·1· · · · Q.· · Did you draft any portion of Exhibit 24?
·2· · · · A.· · I believe I did.
·3· · · · Q.· · What did you draft?
·4· · · · A.· · I believe I drafted the entire thing.
·5· · · · Q.· · Where it says in the second paragraph,
·6· · "100 hours seems to be a reasonable estimate," that
·7· · was the same 100-hour figure that had been in the
·8· · earlier March 14th response from the county,
·9· · correct?
10· · · · A.· · Yes.
11· · · · Q.· · And that was after the county had received
12· · further information from Mr. Newton as to why he did
13· · not believe 100 hours was a reasonable estimate.
14· · · · A.· · No.· In Exhibit 23 Mr. Newton himself
15· · states that 100 hours would be reasonable.
16· · · · Q.· · For all the rest of the work?
17· · · · A.· · He specifically indicated, "At 100 hours,
18· · I can give you a better estimate of where we are and
19· · what it will take.· Perhaps I will have
20· · overestimated and we won't need any or much more."
21· · So in Exhibit 24 I would say that we are agreeing
22· · with Mr. Newton's assessment in Exhibit 23.
23· · · · Q.· · Is Exhibit 24 saying that 100 hours seems
24· · to be a reasonable estimate of the time he put into
25· · the evidentiary hearings and revising the initial

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 153 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           151
·1· · brief, or is it saying, "Let's talk again in 100
·2· · hours"?
·3· · · · A.· · I would say both.· It's saying, "This
·4· · seems like a reasonable estimate.· If it's not, if
·5· · we get to that 100 hours, let's talk again.· We will
·6· · remain open to another request."· Can I just add to
·7· · that last statement I made?· Being open to another
·8· · request comes directly from Exhibit 24.· It's the
·9· · last line of that second paragraph.
10· · · · · · · ·(Exhibit No. 25 was marked.)
11· · · · Q.· · Could you take a look at Deposition
12· · Exhibit 25 and tell me whether it is Mr. Newton's
13· · response to the June 5th e-mail that you had sent
14· · him, June 5th of 2017.
15· · · · A.· · Yes, this is it.
16· · · · · · · ·(Exhibit No. 26 was marked.)
17· · · · Q.· · Could you look at Exhibit 26 and tell us
18· · what it is.
19· · · · A.· · So after receiving Exhibit 25, I forwarded
20· · on to Chris Allred and Dave Wilson along with an
21· · e-mail of my own indicating that Mr. Newton wasn't
22· · willing to back down from the $22,500 amount that
23· · he'd requested for the 23B motion.
24· · · · Q.· · It says in the third paragraph of what you
25· · wrote, "Let me know when you have a minute to talk.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 154 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           152
·1· · I'd like to know your opinion on how to handle it
·2· · from here: pay the full $22,500 or pay a lesser
·3· · amount."· First of all, why didn't you ask
·4· · Commissioner Harvey for his opinion or to meet with
·5· · him?
·6· · · · A.· · Commissioner Harvey was a fairly new
·7· · commissioner and relied heavily on the county
·8· · attorney's office and often referred issues back to
·9· · us to provide him legal advice.· And so in this case
10· · I went directly to Chris Allred and Dave Wilson to
11· · get advice on how to handle it.
12· · · · Q.· · Would you say that at least with respect
13· · to the Lovell case, Commissioner Harvey
14· · rubber-stamped what he was told by the civil
15· · attorneys?
16· · · · A.· · I would say that he always supported us in
17· · our analysis.· He would refer things to us.· We
18· · would go back to him.· And he did, I think, almost
19· · always agree with what we recommended.
20· · · · Q.· · Can you identify circumstances in which he
21· · did not agree with what was recommended?
22· · · · A.· · I can't think of any at this moment.
23· · · · Q.· · Did Bryan Baron end up speaking with
24· · Mr. Allred and/or Mr. Wilson in connection with
25· · Mr. Newton's response?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 155 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           153
·1· · · · A.· · Yes, I did.
·2· · · · Q.· · Was that a face-to-face meeting?
·3· · · · A.· · Yes, it was.
·4· · · · Q.· · And was it shortly after the receipt of
·5· · Mr. Newton's response?
·6· · · · A.· · Yes, it was.
·7· · · · Q.· · Where did that take place?
·8· · · · A.· · It would have been in Mr. Allred's office.
·9· · · · Q.· · And to the best of your ability, walk us
10· · through what was said by each of you in that
11· · meeting.
12· · · · A.· · I don't recall what each individual said,
13· · but I recall the consensus of the meeting.
14· · · · Q.· · I'm going to stop you.· This is one where
15· · I don't want the consensus of the meeting.· If you
16· · can't remember who said what in the meeting, you can
17· · go ahead and tell me that.
18· · · · A.· · I don't recall.
19· · · · · · · MS. VANORMAN:· And I also want to object
20· · that it goes beyond the 30(b)(6).· You can ask him
21· · what he recalls about it during his deposition.
22· · · · · · · MS. PORTER:· I could.· But I actually
23· · think it is part of the 30(b)(6).· My take on it,
24· · just for the record, is number 3 says, "The 'meeting
25· · with elected officials' referenced in (doc. ID)

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 156 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           154
·1· · Weber County 1123, including the meeting's content,
·2· · drafts of Weber County 1123, and further discussion
·3· · or communication that occurred related to the
·4· · meeting or Weber County 1123."· It seems to me since
·5· · the e-mail went out and said, "This is what we
·6· · decided at the meeting," and then this is a
·7· · response.· That's just my position, for the record.
·8· · · · Q.· · I was just asking you whether you can
·9· · recall anything that anyone in particular said at
10· · that meeting.
11· · · · A.· · No.· I don't recall any specifics of who
12· · said what in that meeting.
13· · · · Q.· · What about generally or the gist of what
14· · someone said at that meeting?
15· · · · A.· · Generally, I can't assign any quotes from
16· · anyone in particular.· I can tell you that the
17· · outcome, the consensus, of the three of us in the
18· · meeting --
19· · · · Q.· · Nope.· You're defining it as speculation
20· · in your answer.· Thank you, though.
21· · · · A.· · I was assigned after that meeting to take
22· · certain actions.· And I can tell you what those
23· · actions are.
24· · · · Q.· · Okay.· Assigned by whom?
25· · · · A.· · It would have been Chris Allred ultimately

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 157 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           155
·1· · who made the decision.
·2· · · · Q.· · That's helpful.· What were you assigned to
·3· · do during that meeting?
·4· · · · A.· · To go back and look at the $22,500 and to
·5· · take out anything that I didn't believe was
·6· · reasonably related or supported by good cause under
·7· · the contract to get additional funding.
·8· · · · Q.· · You were delegated the final
·9· · decision-making authority as to what constituted
10· · good cause?
11· · · · A.· · I was asked to make that specific
12· · determination and then bring it back.
13· · · · Q.· · Bring it back to them for a review?
14· · · · A.· · Yes.
15· · · · Q.· · And at what point was a county
16· · commissioner going to be involved in this good cause
17· · review?
18· · · · A.· · Commissioner Harvey was always included
19· · before we took any final action.· But we would
20· · discuss strategy amongst ourselves and what advice
21· · we were going to provide to Commissioner Harvey.
22· · · · · · · ·(Exhibit No. 27 was marked.)
23· · · · Q.· · Could you identify Exhibit 27.
24· · · · A.· · So this is a draft e-mail I had prepared
25· · and sent to Dave Wilson to ask for his feedback.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 158 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           156
·1· · · · Q.· · This includes an e-mail stream, does it
·2· · not, that includes the June 5, 2017 e-mail from
·3· · Bryan Baron to Sam Newton, correct?
·4· · · · A.· · Yes, it does.
·5· · · · Q.· · If I'm reading this correctly, there was
·6· · the June 5th e-mail followed by Mr. Newton's
·7· · response followed by a draft of your reply that you
·8· · were sending to Dave Wilson.
·9· · · · A.· · That's correct.
10· · · · Q.· · And you wrote, "Would you be willing to
11· · give me your feedback on this response to Sam?· Is
12· · there anything you would add or change?                  I
13· · personally wanted to say a lot more, but I felt it
14· · wasn't very professional."
15· · · · · · · And I'll be up front.· This is probably
16· · more of a Bryan Baron question.· And I'm willing, in
17· · the interest of saving time, because I might not
18· · even have any of him, could we sort of say this
19· · following question and answer are going to be a
20· · Bryan Baron question and answer?
21· · · · · · · MS. VANORMAN:· Yes.· We'll stipulate to
22· · that.
23· · · · · · · MS. PORTER:· Thank you.
24· · · · Q.· · Mr. Baron, what was it you personally
25· · wanted to say that you felt wouldn't be very

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 159 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           157
·1· · professional?
·2· · · · A.· · I don't recall.· I just recall there was a
·3· · high degree of frustration with Mr. Newton at this
·4· · point in time and his billing practices.
·5· · · · Q.· · Was it his billing practices or was it
·6· · that he hadn't gone for your negotiation tactic?
·7· · · · A.· · It was the billing practices and the
·8· · misrepresentations that had been made.· We felt like
·9· · he was taking advantage of the county here.
10· · · · Q.· · Back to the 30(b)(6).· Did Mr. Wilson
11· · provide you with a feedback of the draft proposed in
12· · Weber County 1148?
13· · · · A.· · I don't recall getting any feedback on
14· · this from Mr. Wilson.
15· · · · Q.· · And this was never sent to Mr. Newton,
16· · correct?
17· · · · A.· · Right.· It wasn't.
18· · · · Q.· · And is that because before a response was
19· · sent to Mr. Newton, he filed his Motion to Withdraw?
20· · · · A.· · Yes, that's correct.
21· · · · · · · ·(Exhibit No. 28 was marked.)
22· · · · Q.· · Would you please look at Exhibit 28 and
23· · tell us what that is.
24· · · · A.· · So this is a response from Dave Wilson to
25· · my drafted e-mail.· And he says, "Bryan, can this

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 160 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           158
·1· · wait until Monday as I would like to visit with you
·2· · about this.· Thx."
·3· · · · Q.· · Is that an e-mail that you received on or
·4· · around June 9, 2017 at 12:59 p.m.?
·5· · · · A.· · Yes, it is.
·6· · · · · · · ·(Exhibit No. 29 was marked.)
·7· · · · Q.· · Let me show you Exhibit 29 and ask you to
·8· · identify that.
·9· · · · A.· · This is a string of e-mails starting with
10· · one from Sam Newton on June 9th indicating that he
11· · had moved to withdraw as Mr. Lovell's counsel.
12· · · · Q.· · And then Bryan Baron forwarded that to
13· · Mr. Allred and Mr. Wilson asking especially for a
14· · discussion.
15· · · · A.· · Right.· That's correct.
16· · · · Q.· · And Mr. Allred said he'd be around all
17· · week.· And then Mr. Baron responded by saying that
18· · he would stop in in the afternoon and discuss how to
19· · respond.· Let me ask you about the next part.
20· · "Options: (1) Allow Sam to withdraw and hire a new
21· · attorney to pick up the Lovell appeal (2) Object to
22· · the Motion to Withdraw and try to force Sam to
23· · finish the appeal (3) Call Sam and discuss his
24· · misconceptions to try to convince him to stay on the
25· · case."· And then it says, "a.· We didn't threaten to

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 161 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           159
·1· · take away his contract.· We just said we would look
·2· · elsewhere for future capital and aggravated murder
·3· · cases."· Now, we now know that is not what the
·4· · letter said that went to Mr. Newton, correct?
·5· · · · A.· · Correct.· Not specifically.
·6· · · · Q.· · Well, in fact, language to that effect had
·7· · been removed by you and replaced with a general
·8· · reference to appeals, correct?
·9· · · · A.· · That's correct.
10· · · · Q.· · "b.· We haven't limited funding on the
11· · evidentiary hearing to $15,000, that is pre-approved
12· · estimate that he agreed to."· Preapproved estimate,
13· · do you believe that he agreed to a preapproved
14· · estimate of $15,000 for the entirety of the 23B
15· · hearing?
16· · · · A.· · I do believe that.
17· · · · Q.· · "c.· We have not set a limit on how much
18· · he can talk to Doug Lovell.· We just raised the
19· · amount of time he has been spending with him as a
20· · concern."· And, in fact, it had been raised with him
21· · at least twice, correct?
22· · · · A.· · Yes.· That's correct.
23· · · · · · · ·(Exhibit No. 30 was marked.)
24· · · · Q.· · Can you tell us what Exhibit 30 is.
25· · · · A.· · So on July 17, 2017, I forwarded a link to

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 162 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           160
·1· · the Salt Lake Tribune article that was published on
·2· · that same day to Chris Allred and Dave Wilson.
·3· · · · Q.· · And then Mr. Allred responded and then
·4· · Mr. Wilson responded.· Am I reading that right?
·5· · · · A.· · Yes.· That's correct.
·6· · · · Q.· · I believe it's the third sentence in
·7· · Mr. Wilson's response that says, "All of this for a
·8· · defendant who admitted killing a person and then a
·9· · witness.· The world must laugh at our stupidity."
10· · Upon reading that sentence, did it occur to the
11· · county that perhaps Mr. Wilson's personal views
12· · should lead to his recusal from these discussions?
13· · · · A.· · No, it did not.· Mr. Lovell had indeed
14· · admitted, confessed, and the appeal was strictly
15· · limited to the sentencing.
16· · · · Q.· · Whether he should be killed by the state,
17· · right?
18· · · · A.· · Right.
19· · · · Q.· · Pretty important issue, isn't it?
20· · · · A.· · Yeah.
21· · · · Q.· · Let me ask you about something Mr. Allred
22· · wrote in his portion of this e-mail stream.· He
23· · says, "I'm really sick of this BS!· I at least want
24· · to expose just how much Sam is getting paid for
25· · these two cases at taxpayer expense."· Let me stop

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 163 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           161
·1· · there for a second.· Which two cases?
·2· · · · A.· · I don't know what two cases he's talking
·3· · about.· I could speculate, but I don't know exactly
·4· · what he's talking about.
·5· · · · Q.· · Were you, in fact, given an assignment to
·6· · not only look into how much Mr. Newton was being
·7· · paid by Weber County but also how much Mr. Newton
·8· · had been paid in a completely unrelated case of
·9· · Floyd Eugene Maestas?
10· · · · A.· · Yes, he was.
11· · · · · · · MS. VANORMAN:· Is that a question directed
12· · directly at Mr. Baron or as the 30(b)(6) witness?
13· · · · · · · MS. PORTER:· I think it's a 30(b)(6)
14· · question.· I know I said "you," though.
15· · · · · · · MS. VANORMAN:· But the question is what
16· · does that question relate to?· I don't mind if you
17· · ask the question.· But I think it should be directed
18· · to Bryan Baron and not to the 30(b)(6) witness.
19· · · · · · · MS. PORTER:· I think that's fair.· And I
20· · very much appreciate you kind of letting me go in
21· · and out.· I think we can make our record very clear
22· · and we'll get out of here sooner.· So I appreciate
23· · that accommodation.· This request is for Mr. Baron
24· · personally.
25· · · · Q.· · Mr. Baron, were you given an assignment to

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 164 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           162
·1· · investigate payments to Mr. Newton in connection
·2· · with an unrelated death penalty case?
·3· · · · A.· · Yes, I was.
·4· · · · · · · ·(Exhibit No. 31 was marked.)
·5· · · · Q.· · And was that assignment given to you in
·6· · response to the Salt Lake Tribune article?
·7· · · · · · · MS. VANORMAN:· Objection, calls for
·8· · speculation.· You can answer, if you know.
·9· · · · A.· · No, I don't recall.
10· · · · · · · MS. VANORMAN:· Assuming that was directed
11· · to Bryan Baron.
12· · · · · · · MS. PORTER:· In fact, I'm going to do
13· · this.· The next few questions are going to be
14· · directed to Bryan Baron.· And I'll try to make it
15· · clear when we are switching back.
16· · · · Q.· · Let me ask it this way.· Bryan Baron, you
17· · were assigned to look into payments on the Maestas
18· · case; were you not?
19· · · · A.· · Yes, I was.
20· · · · Q.· · And that was within a few minutes of the
21· · e-mail string that we looked at in Exhibit 30,
22· · correct?
23· · · · A.· · Yes.
24· · · · Q.· · In your mind, as Mr. Baron, did you
25· · believe there was a connection between this

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 165 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           163
·1· · assignment to look into these two cases, meaning
·2· · Lovell and Maestas, and the Tribune article that had
·3· · started that e-mail stream in Exhibit 30?
·4· · · · A.· · I can't recall what my train of thought
·5· · was back then.
·6· · · · Q.· · Back to 30(b)(6).· What concern was it of
·7· · Weber County how much a different entity had paid
·8· · Mr. Newton on the Maestas case?
·9· · · · · · · MS. VANORMAN:· I'm going to object that
10· · goes beyond the scope of the 30(b)(6) notice.
11· · · · · · · THE WITNESS:· Can you repeat the question.
12· · · · · · · (Question read.)
13· · · · A.· · Weber County was trying to figure out how
14· · to deal with Sam Newton in the Lovell case.· And I
15· · think that it's helpful to know how a different
16· · governmental entity is handling Mr. Newton and his
17· · invoices and whether they were experiencing the same
18· · types of problems as Weber County was experiencing.
19· · · · Q.· · And it had nothing to do with wanting to
20· · expose just how much Sam is getting paid for these
21· · two cases at taxpayer expense?
22· · · · A.· · I honestly don't recall.
23· · · · · · · ·(Exhibit No. 32 was marked.)
24· · · · Q.· · Back on the 30(b)(6).· Let me just ask if
25· · the county is familiar with Exhibit 32.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 166 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           164
·1· · · · A.· · Yes.
·2· · · · Q.· · And to shorten this up a little bit, is
·3· · this an e-mail exchange among the people it purports
·4· · to be?
·5· · · · A.· · Yes, it is.
·6· · · · Q.· · So on Monday, July 17, 2017 at 3:46 p.m.,
·7· · Mr. Wilson is now saying, "So we have never reached
·8· · that point since the Utah Supreme Court doesn't want
·9· · this admitted murderer to die."· Correct?
10· · · · A.· · Yes, he did say that.
11· · · · Q.· · And in response to seeing that statement,
12· · was there any discussion of whether Mr. Wilson
13· · should be recusing himself from issues involving the
14· · funding of death penalty defenses?
15· · · · A.· · No, there wasn't.
16· · · · Q.· · Question for Bryan Baron.· Did you, in
17· · fact, send information to Christopher Allred about
18· · payments made to Mr. Newton on the Maestas case?
19· · · · A.· · I believe that I did.
20· · · · Q.· · I know you told me this earlier and I
21· · apologize.· The county is still not a member or
22· · participant in the Indigent Defense Fund, correct?
23· · · · A.· · Correct.
24· · · · Q.· · So is there a case involving gypsies
25· · charged with aggravated murder that's going on right

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 167 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           165
·1· · now?· Do you know what I'm talking about?
·2· · · · A.· · Yes, there is.
·3· · · · Q.· · Is it really gypsies?
·4· · · · A.· · Yes.· There were two gypsies who moved
·5· · into Ogden and shortly after arriving their daughter
·6· · was found dead, starved and beaten.· And so that is
·7· · a case that's ongoing in the Second District Court.
·8· · · · Q.· · Has there been any indication one way or
·9· · the other yet of whether Weber County is seeking the
10· · death penalty?
11· · · · A.· · Yes.· Weber County is seeking the death
12· · penalty on both of those cases.
13· · · · Q.· · So has counsel been appointed for both of
14· · those capital cases?
15· · · · A.· · Yes.
16· · · · Q.· · And who is that, if you know?
17· · · · A.· · James Retallick and Randy Marshall,
18· · Martin Gravis and Jason Widdison.
19· · · · · · · MS. PORTER:· And I'm going to say that at
20· · this point, I believe the rest of these questions
21· · are probably for Bryan Baron in his individual
22· · capacity.· Can we stipulate that the oath he took on
23· · behalf of Weber County can extend?
24· · · · · · · MS. VANORMAN:· I sure hope so since he's
25· · already answering questions on behalf of

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 168 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           166
·1· · Bryan Baron.· Yes, absolutely.· And you're just
·2· · going to continue the same numbers, right?· We're
·3· · not starting new exhibits?
·4· · · · · · · MS. PORTER:· I think I will because this
·5· · is going to be a bit different.· I apologize for
·6· · that.· I think it will be clear enough.
·7· · · · · · · MS. VANORMAN:· So this will be 33 or you
·8· · want to go number 1?
·9· · · · · · · MS. PORTER:· I think this will be 33.                  I
10· · hope I don't screw everybody up too much.
11· · · · · · · ·(Exhibit No. 33 was marked.)
12· · · · Q.· · Please look at Exhibit 33 and let me know
13· · when you are ready for a question.
14· · · · A.· · Okay.
15· · · · Q.· · Can you identify Exhibit 33?
16· · · · A.· · Yes.· This is a string of e-mails, the
17· · first of which is from Mark Field at the Attorney
18· · General's Office to myself and Chris Shaw and
19· · Aaron Murphy are cc'd.· It looks like I then
20· · forwarded that e-mail to Dave Wilson, and he
21· · responded saying, "Let's talk when you get a
22· · minute."
23· · · · Q.· · Now, as of August 22, 2017, the Attorney
24· · General's Office was the prosecutor or a prosecutor
25· · in the Lovell case, correct?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 169 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           167
·1· · · · A.· · Yes, they were.
·2· · · · Q.· · So when it says that, "The AG's office may
·3· · have some recommendations for us next week," what
·4· · you were saying is that, "The prosecutors may have
·5· · some recommendations for lawyers for us to hire for
·6· · the defendant"?
·7· · · · A.· · Yes.· That's correct.
·8· · · · Q.· · Did you get any recommendations from the
·9· · prosecutor as to someone to hire for the defendant?
10· · · · A.· · We did.· Although, I can't recall exactly
11· · who they recommended at this point.
12· · · · Q.· · As I understand it, there was a hearing on
13· · August 29, 2017 at which time Mr. Newton's Motion to
14· · Withdraw was granted.
15· · · · A.· · Yes.· That's correct.
16· · · · Q.· · In fact, I think you may have said
17· · something earlier in this deposition about how there
18· · was then a deadline, a 20-day deadline, to get
19· · replacement counsel lined up.
20· · · · A.· · That's correct.
21· · · · Q.· · Did counsel have to be under contract
22· · within 20 days?
23· · · · A.· · Yes.
24· · · · Q.· · And, if not, the court would appoint
25· · someone and then the court would supervise the

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 170 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           168
·1· · payments; is that correct?
·2· · · · A.· · Yes, that's correct.
·3· · · · Q.· · So why didn't you recommend just letting
·4· · the court appoint someone and letting the court
·5· · supervise payments to the lawyer?
·6· · · · A.· · I recall discussing the options with
·7· · Commissioner Harvey and explaining that there were
·8· · pros and cons to each.· And that one of the
·9· · advantages of Weber County choosing appellate
10· · counsel is that we could specify the terms of the
11· · contract and have at least some control over how
12· · much is ultimately paid out.
13· · · · Q.· · Was there anything said during that
14· · conversation about whether or not the court might
15· · approve more fees than the county would have
16· · approved?
17· · · · A.· · I believe that I represented that to
18· · Commissioner Harvey as well.· The county has control
19· · if we pick.· On the other hand, the court has
20· · complete control on what's paid out and it very well
21· · could exceed.· I don't recall specifically what I
22· · said, but I remember going over those pros and cons
23· · with Commissioner Harvey.
24· · · · Q.· · One of the cons of letting the court do it
25· · that you were attempting to convey to

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 171 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           169
·1· · Commissioner Harvey was that the court might
·2· · authorize higher payment.
·3· · · · A.· · Yes.
·4· · · · Q.· · Did Weber County have anyone under
·5· · contract as of September 20, 2017?
·6· · · · A.· · I don't think we did on that date.                 I
·7· · think it was the 26th the contract was finalized.
·8· · · · Q.· · What did you represent to the court on the
·9· · 20th was the status of new counsel?
10· · · · A.· · I recall representing to the court that we
11· · had found an attorney and we were in the process of
12· · negotiating the contract.
13· · · · Q.· · And the court set a deadline to file a
14· · statement of qualifications by the 29th of
15· · September.· Does that sound correct?
16· · · · A.· · That sounds correct.· I don't recall
17· · specifically the date, but I recall that was a
18· · requirement.
19· · · · Q.· · You went ahead and filed one on behalf of
20· · Ms. Coebergh because she had not yet authorized you
21· · to do so, correct?
22· · · · A.· · That's correct.· She had sent me a draft
23· · that was signed by her.· And I filed that with the
24· · court in order to meet the deadline and then
25· · followed up with her afterwards.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 172 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           170
·1· · · · Q.· · You basically filed and then told her
·2· · afterwards, "Hey, I filed this."
·3· · · · A.· · I did.
·4· · · · Q.· · But you did not have an e-mail from her
·5· · authorizing you to file that.
·6· · · · A.· · Right.· I wasn't able to get ahold of her
·7· · on that specific day.
·8· · · · · · · ·(Exhibit No. 34 was marked.)
·9· · · · Q.· · Can you tell me what Exhibit 34 is.
10· · · · A.· · So Commissioner Ebert had asked for an
11· · update on the Lovell case.· And I provided that
12· · update to him in this e-mail, which is dated
13· · September 25th.
14· · · · Q.· · So was Commissioner Ebert a new member of
15· · the commission or somebody who had taken over for
16· · Commissioner Harvey?
17· · · · A.· · No, he wasn't.
18· · · · Q.· · Did you have any understanding why
19· · Commissioner Ebert was now injecting himself into
20· · the conversation?
21· · · · A.· · I believe that I had forwarded the
22· · Colleen Coebergh contract to all three county
23· · commissioners prior to a commission meeting.· And he
24· · was asking about the background of it -- this is
25· · speculation -- for that purpose.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 173 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           171
·1· · · · Q.· · It says here, "Ms. Coebergh initially
·2· · proposed to handle the case for $125 per hour with a
·3· · soft cap of $115,000.· I negotiated her down to a
·4· · $100,000 soft cap."· Was that something that you had
·5· · done personally was to negotiate her down?
·6· · · · A.· · I believe so.
·7· · · · Q.· · Did you tell Ms. Coebergh that it was the
·8· · commissioners who had come up with the $100,000 soft
·9· · cap?
10· · · · A.· · I don't recall.
11· · · · Q.· · The last sentence in that paragraph says,
12· · "She wouldn't be my first, second, or even third
13· · choice to handle this case, but we don't really have
14· · any other options."· Now, the county did have an
15· · option of letting the court appoint a lawyer, right?
16· · · · A.· · That's correct.
17· · · · Q.· · And why was it you said she wouldn't be
18· · your first, second, or even third choice to handle
19· · the case?
20· · · · A.· · I had participated in interviewing her and
21· · in calling around at the various references that she
22· · had made on her proposal.· And, frankly, I wasn't
23· · incredibly impressed.
24· · · · Q.· · But that concern was overridden by the
25· · desire not to let the court have control over the

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 174 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           172
·1· · defense funding.· Is that a fair statement?
·2· · · · A.· · I'd been given the direction to find
·3· · someone to contract with the county when I had
·4· · presented the options.· And so that's the direction
·5· · I was pursuing.· And so I don't know I was even
·6· · thinking about that as an option at this point.
·7· · · · Q.· · On the next page, Weber County 1589, that
·8· · last paragraph says, "You also asked why the county
·9· · doesn't participate in the Utah Indigent Defense
10· · Fund.· It is my understanding that when the fund was
11· · set up, the county decided that it was too expensive
12· · to join and that the county could arrange for
13· · capital appeal representation for significantly less
14· · money."· We talked a little bit about that earlier
15· · in the 30(b)(6) deposition.· But can you quantify
16· · what you meant when you said "significantly less
17· · money"?
18· · · · A.· · I can't put a hard number on it, but the
19· · cost to participate in the Indigent Defense Fund is
20· · over $100,000 a year.· And Weber County doesn't have
21· · that many capital cases to where we felt it was
22· · justifiable.
23· · · · Q.· · You've got the two now.· You had Lovell.
24· · And there was a guy named Jeremy or something like
25· · that.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 175 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           173
·1· · · · A.· · Valdez.
·2· · · · Q.· · Have there been any others since 2015?
·3· · · · A.· · Not to my knowledge, no.
·4· · · · · · · ·(Exhibit No. 35 was marked.)
·5· · · · Q.· · Can you identify Exhibit 35 for us.
·6· · · · A.· · This is an e-mail exchange between myself
·7· · and Rich Mauro with the Legal Defenders Association.
·8· · · · Q.· · On this Weber County 1325 you wrote, "Sam
·9· · has handled 29 cases for us since January 1, 2015."
10· · Is that something you had looked up and found
11· · somewhere?
12· · · · A.· · Yes.· That's the number of cases that he
13· · had handled under his regular appeals contract.
14· · · · Q.· · And were you providing this information as
15· · part of the discussions to see whether or not Legal
16· · Defenders might take over the underlying contract?
17· · · · A.· · Yes, I was.
18· · · · Q.· · Those discussions that were mentioned in
19· · the earlier 30(b)(6) deposition?
20· · · · A.· · Yes, that's correct.
21· · · · · · · ·(Exhibit No. 36 was marked.)
22· · · · Q.· · Could you look at Exhibit 36 and tell us
23· · what it is.
24· · · · A.· · So this is an e-mail chain.· It looks like
25· · initially it came from a Rachel Buchi at the courts

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 176 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           174
·1· · and went to Chris Allred, among some other
·2· · attorneys.· And then Chris Allred forwarded a copy
·3· · to myself and Dave Wilson.· And then I sent a
·4· · response to Chris Allred and Dave Wilson.
·5· · · · Q.· · So the initial e-mail was the issuance of
·6· · an opinion in State versus Rogers, correct?
·7· · · · A.· · Yes, that's correct.
·8· · · · Q.· · And then Mr. Allred wrote, "This decision
·9· · reveals, in my opinion, another instance of Sam's
10· · willingness to misrepresent the facts."· Do you see
11· · that?
12· · · · A.· · Yes.
13· · · · Q.· · And so then you read the ruling apparently
14· · and said, "Agree.· As stated by the court in
15· · paragraph 10, 'the record does not support the
16· · claim.'"· So was that you saying that the Court of
17· · Appeals is accusing Mr. Newton of misrepresentation?
18· · · · A.· · That's what I got out of the opinion when
19· · I read it.
20· · · · Q.· · And what is your appellate experience as a
21· · lawyer?
22· · · · A.· · Well, it's very limited.
23· · · · Q.· · The next sentence, you wrote, "If Sam is
24· · willing to misrepresent the facts in Lovell and in
25· · this case, how many other cases is he doing the same

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 177 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           175
·1· · thing?"· Now, we just saw that according to you, he
·2· · had handled 29 cases for the county up to that
·3· · point, right?
·4· · · · A.· · Yes, that's correct.
·5· · · · Q.· · So you have now expressed a concern that
·6· · maybe he's misrepresenting the facts all over the
·7· · place, right?
·8· · · · A.· · Yes, that's true.
·9· · · · Q.· · So what investigation did you launch into
10· · to determine whether Mr. Newton was making
11· · misrepresentations in these other cases?
12· · · · A.· · None at all.· I just had the
13· · misrepresentations that were made repeatedly in the
14· · Lovell case and then a case here that appeared to
15· · indicate another misrepresentation.· And so I was
16· · raising the concern.
17· · · · Q.· · Let me just rattle off a few things.· Let
18· · me ask you whether you did any of these things to
19· · address the stated concern that there might be other
20· · cases where Mr. Newton was making
21· · misrepresentations.· Lightning round.
22· · · · A.· · Okay.
23· · · · Q.· · Did you talk to opposing counsel in that
24· · appeal?
25· · · · A.· · No, I did not.

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 178 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           176
·1· · · · Q.· · Did you talk to any appellate lawyers
·2· · about what that language means in an appellate
·3· · opinion?
·4· · · · A.· · No, I didn't.
·5· · · · Q.· · Did you speak with any appellate judges or
·6· · former appellate judges to ask, "What does that
·7· · language mean?"
·8· · · · A.· · No, I did not.
·9· · · · Q.· · Did you look at any other appeals,
10· · appellate rulings in which Mr. Newton was involved
11· · to see if there had been any alleged accusations of
12· · misrepresentations in those cases?
13· · · · A.· · No, I did not.
14· · · · Q.· · Now, I'm assuming that any appellate
15· · ruling that had come down from 2015 on is one that
16· · you would have seen, correct?
17· · · · A.· · No, not necessarily.
18· · · · Q.· · Did you do any investigation whatsoever
19· · about your claimed concern that there were
20· · potentially many other cases in which he was making
21· · misrepresentations?
22· · · · A.· · No, I did not.
23· · · · Q.· · Are you aware of whether anyone in Weber
24· · County made any investigation in response to your
25· · claimed concern?

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 179 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           177
·1· · · · A.· · No.· Not as far as I know.
·2· · · · · · · ·(Exhibit No. 37 was marked.)
·3· · · · Q.· · Could you look at Exhibit 37 and identify
·4· · it for us.
·5· · · · A.· · So these are e-mails between myself and a
·6· · reporter from the Standard Examiner named
·7· · Nadia Pflaum.
·8· · · · Q.· · I had color copies made so we would be
·9· · able to see the blue.· The blue type is something
10· · that you wrote in response; is that correct?
11· · · · A.· · Yes, that's correct.
12· · · · · · · ·(Exhibit No. 38 was marked.)
13· · · · Q.· · Can you tell us what Exhibit 38 is.
14· · · · A.· · This is an e-mail sent from myself to
15· · Dave Wilson and Chris Allred containing a link to
16· · the Salt Lake Tribune article that was published on
17· · September 18, 2017.
18· · · · Q.· · On the second paragraph, you wrote,
19· · "Jessica Miller, from the Tribune, is the one who
20· · didn't ask many questions and didn't request any
21· · e-mails."· Now, Ms. Miller had written to you and
22· · asked if the county had any more comments or wanted
23· · to add any information; did she not?
24· · · · A.· · I don't recall that.· I recall having a
25· · very brief phone conversation with her and that's

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 180 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           178
·1· · all.
·2· · · · Q.· · You wrote, "I'm hoping the Standard
·3· · Examiner's article is better."· Better in what
·4· · respect?
·5· · · · A.· · I felt like the Salt Lake Tribune article
·6· · was telling Mr. Newton's side of the Lovell
·7· · litigation.· And I was hopeful that the Standard
·8· · Examiner's article would provide more information
·9· · from the county's perspective because they had asked
10· · significantly more questions and had requested
11· · copies of e-mails, which I had provided.
12· · · · · · · ·(Exhibit No. 39 was marked.)
13· · · · Q.· · What is Exhibit 39?
14· · · · A.· · This is an e-mail that I sent to
15· · Chris Allred and Dave Wilson after an article was
16· · published in the Standard Examiner on September 27,
17· · 2017.
18· · · · Q.· · You say, "It's not what I would have
19· · written, but it's not a bad article.· I would have
20· · titled it 'Greedy defense lawyer drops case after
21· · county refuses to give him unlimited funds.'"· Was
22· · that basically your take on the Sam Newton
23· · situation?
24· · · · A.· · I was frustrated with Sam at this point
25· · because I had felt like he overbilled significantly

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 181 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           179
·1· · for his work.· And I felt like a lot of the
·2· · frustration between himself and the county came from
·3· · our unwillingness to provide him with a blank
·4· · checkbook for that case.
·5· · · · Q.· · Can you direct us to any particular e-mail
·6· · in which Mr. Newton requested unlimited funds?
·7· · · · A.· · No.· I cannot.
·8· · · · Q.· · Can you point us to any statement that
·9· · Mr. Newton made anywhere requesting unlimited funds?
10· · · · A.· · No.
11· · · · Q.· · Can you point to any e-mail or statement
12· · in which Mr. Newton requested a blank check?
13· · · · A.· · No.
14· · · · Q.· · Mr. Newton was stating a different opinion
15· · as to what was needed to fulfill the Sixth Amendment
16· · right, the right of counsel; isn't that true?
17· · · · A.· · Yes.
18· · · · · · · ·(Exhibit No. 40 was marked.)
19· · · · Q.· · Can you identify Exhibit 40?
20· · · · A.· · Yes.· This is an e-mail correspondence
21· · between Carla Cordova and the clerk/auditor's office
22· · and myself regarding a request from Colleen Coebergh
23· · to be paid to her a $10,000 retainer on the Lovell
24· · case.
25· · · · Q.· · Ms. Coebergh was pretty insistent that she

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 182 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           180
·1· · get that retainer before she start any work.
·2· · · · A.· · Very insistent, yes.
·3· · · · Q.· · In this e-mail string you had said in the
·4· · third e-mail down, "I don't want her to think she
·5· · can get paid on demand every time."· And then
·6· · Carla Jean Cordova says, "Hahaha isn't that just
·7· · part of being a public defender's job?"· And you
·8· · wrote, "It does seem to be a common complaint from
·9· · them."· And what were you referring to there?· What
10· · was a common complaint from them?
11· · · · A.· · In my time working for the county, I have
12· · had to oversee payment to public defenders.· And
13· · frequently they are frustrated that they can't get a
14· · check written the same day.· They're frustrated with
15· · the amount of time it takes the county to process a
16· · payment.
17· · · · Q.· · You're talking about people other than
18· · Mr. Newton.
19· · · · A.· · Yes.· That's correct.
20· · · · · · · ·(Exhibit No. 41 was marked.)
21· · · · Q.· · Can you tell me what Exhibit 41 is.
22· · · · A.· · These are e-mails between myself and
23· · Sam Newton regarding the conflict cases that arose
24· · in October of 2017.
25· · · · Q.· · I think, but may be misremembering, that

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 183 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           181
·1· · in the 30(b)(6) I was asking whether or not
·2· · Mr. Newton had been asked the question of whether or
·3· · not he met with the defense together.· I may be
·4· · misremembering that.· We'll leave it to the record.
·5· · But is there anything in your inquiry to Mr. Newton
·6· · that asked whether he had met with those defendants
·7· · together?
·8· · · · A.· · No, there isn't.
·9· · · · Q.· · Now, there's a reference in the first
10· · e-mail in the second paragraph that says,
11· · "Unfortunately, Emily is now saying that she doesn't
12· · think she can represent two defendants on appeal, so
13· · we need to hire another attorney."· Was there any
14· · sort of discussion about whether or not Emily's pay
15· · should be reduced or anything like that because she
16· · didn't think she could represent two defendants on
17· · appeal?
18· · · · A.· · No.· Emily didn't have a contract like
19· · Sam Newton did with a specific provision stating
20· · that she would be responsible for paying for
21· · conflict counsel.
22· · · · · · · ·(Exhibit No. 42 was marked.)
23· · · · Q.· · What is Exhibit 42?
24· · · · A.· · So after receiving Sam Newton's
25· · explanation as to why he couldn't represent the

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 184 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           182
·1· · defendants, I forwarded that to Gage Arnold, who was
·2· · the prosecutor, asking him if he had any additional
·3· · information.
·4· · · · Q.· · So let me see if I understand this.· You
·5· · forwarded to the prosecutor a communication you were
·6· · having with Mr. Lovell's defense counsel.
·7· · · · A.· · Yes.
·8· · · · Q.· · Did that not raise any issues with you at
·9· · all about whether you should be forwarding defense
10· · counsel communications to the prosecutor?
11· · · · A.· · This didn't have anything to do with the
12· · Lovell case.· Sam had withdrawn from that case
13· · already.· No, in this situation I don't think
14· · there's anything confidential in Sam's e-mail that I
15· · would need to withhold from the prosecutor.
16· · · · Q.· · Is there a policy that you're aware of in
17· · the Weber County office about what should or
18· · shouldn't be forwarded from defense counsel to the
19· · prosecutor?
20· · · · A.· · There's an informal policy often referred
21· · to as the Chinese Wall.· And according to that
22· · policy, when I receive requests for expert funding
23· · or some kind of additional funding on a case and I'm
24· · trying to determine whether to pay that or not, I
25· · don't reveal that the defense counsel is seeking

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 185 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           183
·1· · additional funding from the prosecutor.· Does that
·2· · make sense?
·3· · · · · · · MS. PORTER:· Sorry.· Could I have that
·4· · answer back?· And actually my questions, too.
·5· · · · · · · (Question read.)
·6· · · · · · · (Answer read.)
·7· · · · Q.· · Additional funding from the prosecutor?
·8· · I'm not following.· I'm sorry.
·9· · · · A.· · I don't reveal to the prosecutor that
10· · defense counsel is seeking additional funding.
11· · · · Q.· · What else, as you understand it, are you
12· · not supposed to forward to the prosecutor that you
13· · learn from defense counsel?
14· · · · A.· · That's pretty much the gist of it, as far
15· · as I'm aware.· If there's something that defense
16· · counsel has that would reveal their strategy for
17· · their case when they're discussing funding with me,
18· · I don't reveal that to the prosecutors.
19· · · · Q.· · And I think you said that's an informal
20· · policy.· Has there ever been some sort of e-mail or
21· · written policy to guide this?
22· · · · A.· · Not that I'm aware of.
23· · · · Q.· · Have you, since you joined in 2015,
24· · communicated to a Weber County prosecutor anything
25· · about a request for funding that you had learned

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
  Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 186 of 455
                         LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
   February 04, 2019                30(b)(6)                       Bryan Baron
                                                                           184
·1· · about from defense counsel?
·2· · · · A.· · Not without defense counsel's permission
·3· · to speak with the prosecutor about it.
·4· · · · Q.· · Now, you said Gage Arnold was or is a
·5· · prosecutor, right?
·6· · · · A.· · Yes.
·7· · · · Q.· · Was it Gage Arnold who had said something
·8· · to you that he thought that Mr. Newton had met with
·9· · those two defendants together?
10· · · · A.· · Yes.· He's the one who initially informed
11· · me that we would need to get conflict counsel on
12· · this case.
13· · · · Q.· · But I want to know whether it was
14· · Gage Arnold who specifically indicated to you that
15· · Mr. Newton had met with those two defendants
16· · together.
17· · · · A.· · Yes.
18· · · · Q.· · So given the fact that was the opposing
19· · counsel who was saying that, then did you launch any
20· · sort of independent investigation into the veracity
21· · of what Mr. Arnold was telling you?
22· · · · A.· · The only thing I did was ask Mr. Newton
23· · about the conflicts, as is depicted in Exhibit 42.
24· · · · Q.· · Did you receive a response to Exhibit 42?
25· · · · A.· · I don't recall receiving a written

                           Shelly Wadsworth, RPR, CRR, CBC
                            DepomaxMerit Litigation Services                 YVer1f
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 187 of 455
                            LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
      February 04, 2019                30(b)(6)                       Bryan Baron
                                                                              185
·1· · response.· But I did talk to Gage, and he didn't
·2· · have any additional information.
·3· · · · Q.· · What did you ask him?
·4· · · · A.· · Just what I had here in this e-mail.· If
·5· · he had any additional information about the conflict
·6· · and how it was created.
·7· · · · Q.· · And he did not.
·8· · · · A.· · Correct.
·9· · · · · · · MS. PORTER:· Let's take a short break and
10· · see if I'm possibly done.
11· · · · · · · (Recess.)
12· · · · · · · MS. PORTER:· I have no further questions.
13· · · · · · · MS. VANORMAN:· I want him to read and
14· · sign.
15· · · · · · · · · (Signature requested.)
16· · · · ·(Whereupon the taking of this deposition was
17· · concluded at 3:10 p.m.)
18· · · · · · · · · · · · · ·* * *
19· · · · ·Original transcript filed with Ms. Porter.
20· · · · · Reading copy submitted to Ms. VanOrman.
21
22
23
24
25

                              Shelly Wadsworth, RPR, CRR, CBC
                               DepomaxMerit Litigation Services
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 188 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                            186
·1· · · · · · · · · · ·C E R T I F I C A T E

·2· ·STATE OF UTAH· · · · )

·3· ·COUNTY OF __________ )

·4· · · · ·I HEREBY CERTIFY that I have read the foregoing

·5· ·testimony consisting of 179 pages, numbered

·6· ·from 7 through 185 inclusive, and the same is a true

·7· ·and correct transcription of said testimony except as

·8· ·I have indicated said changes on enclosed errata sheet.

·9

10

11

12· · · · · · · · · · · · · · · · _______________________
· · · · · · · · · · · · · · · · · BRYAN BARON
13

14

15

16· · · · ·Subscribed and sworn to at ___________________

17· ·this ______ day of ___________________ 2019.

18

19

20

21

22· · · · · · · · · · · · · · · · ·______________________
· · · · · · · · · · · · · · · · · ·Notary Public
23

24· ·My commission expires:

25· · · · · · · · · · · · · · ·* * *


                             Shelly Wadsworth, RPR, CRR, CBC
                              DepomaxMerit Litigation Services
   Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 189 of 455
                          LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
    February 04, 2019                30(b)(6)                       Bryan Baron
                                                                            187
·1· · · · · · · · · · ·C E R T I F I C A T E

·2· ·STATE OF UTAH· · · · ·)

·3· ·COUNTY OF SALT LAKE· ·)

·4· · · · ·THIS IS TO CERTIFY that the deposition of

·5· ·BRYAN BARON was taken before me, Shelly Wadsworth, a

·6· ·Registered Professional Reporter in and for the State of

·7· ·Utah.

·8· · · · ·That the said witness was by me, before

·9· ·examination, duly sworn to testify the truth, the whole

10· ·truth, and nothing but the truth in said cause.

11· · · · ·That the testimony was reported by me in Stenotype,

12· ·and thereafter transcribed by computer under my

13· ·supervision, and that a full, true, and correct

14· ·transcription is set forth in the foregoing pages,

15· ·numbered 7 through 185 inclusive.

16· · · · ·I further certify that I am not of kin or otherwise

17· ·associated with any of the parties to said cause of

18· ·action and that I am not interested in the event thereof.

19· · · · ·WITNESS MY HAND this 13th day of February, 2019.

20

21

22· · · · · · · · · · · · · · ____________________________
· · · · · · · · · · · · · · · Shelly Wadsworth, RPR, CRR
23

24

25


                             Shelly Wadsworth, RPR, CRR, CBC
                              DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 190 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

                               Baron Exhibit 24 149:20,      $150 44:4 45:3 148:4           100-hour 150:7
          Exhibits              21,23 150:1,21,23 151:8      $18,000 125:1                  1015 124:19,21
                               Baron Exhibit 25 151:10,      $181.41 122:21                 1099 121:13,16
 Baron Exhibit 01 7:14,         12,19
  16,19                                                      $22,500 129:23 131:19          11 84:7,9,13 87:6,7 89:2
                               Baron Exhibit 26 151:16,       137:9 151:22 152:2 155:4       122:14
 Baron Exhibit 02 8:6,8,        17
  10,14,24,25 9:5 10:17                                      $250,000 106:5                 1106 122:20
                               Baron Exhibit 27 155:22,
  12:15 13:10,15 14:19,23       23                           $3,360 121:12,18 122:7         1118 138:16 139:4,15
  18:20 19:11,14,20 20:7,23,                                 $30,000 87:9,24 88:12           140:16
  24 22:7 25:18 27:2 28:15     Baron Exhibit 28 157:21,
                                22                           $300,000 103:2                 1123 139:6,15 140:17
  30:4,8,9,10 34:4,7 38:16                                                                   154:1,2,4
  68:5,6,9,14,15,16,18         Baron Exhibit 29 158:6,7      $330,000 103:13
                                                                                            1148 157:12
 Baron Exhibit 03 12:21,       Baron Exhibit 30 159:23,      $330,410 104:23
  23 13:1,5,9,19,25 14:8        24 162:21 163:3                                             12 72:9 77:15 93:2,4,6,10,
                                                             $334,000 103:19 104:4,22        15
 Baron Exhibit 04 15:22,       Baron Exhibit 31 162:4        $37,800 44:5,14
  24 34:14,19 41:23 68:2                                                                    12:59 158:4
                               Baron Exhibit 32 163:23,
  113:25 126:6                  25
                                                             $4,470 123:8                   13 84:11 106:18,20,21
 Baron Exhibit 05 27:6,9                                     $4,651.41 125:20                107:5,6,21 119:13
                               Baron Exhibit 33 166:11,
  28:11 29:16 32:9,10 33:5      12,15                        $43,000 115:23 116:16,22       1325 173:8
 Baron Exhibit 06 27:7,11      Baron Exhibit 34 170:8,9      $5,087.06 119:14               14 71:12 108:15,17,20,22
  29:19,21 30:4 33:9
                               Baron Exhibit 35 173:4,5      $60 82:10                      144 93:19
 Baron Exhibit 07 37:11,                                                                    14th 150:8
  13,14,21,24                  Baron Exhibit 36 173:21,      $75,000 43:22 75:7,11,12
                                22                            76:22 78:15 88:6,23 122:3     15 91:22,24,25 107:11
 Baron Exhibit 08 37:12,                                      145:12 148:12                  110:1,2,8 124:18
  14 38:7,9,17 39:5 41:5       Baron Exhibit 37 177:2,3
                               Baron Exhibit 38 177:12,      $8,000 117:3                   15,000 42:24
 Baron Exhibit 09 41:14,
  16 44:2 52:11                 13                           $9,450 75:9                    15- 88:24
 Baron Exhibit 10 71:8,        Baron Exhibit 39 178:12,      $94,000 115:13                 1589 172:7
  10,14,16,23 72:7 74:2         13
                                                                                            16 79:23 81:11,13 118:7,8,
  75:19,23 76:1 77:13,14       Baron Exhibit 40 179:18,                   (                  12
  79:20,22 81:12 83:17          19
  91:17                                                                                     17 38:13 95:2 118:21,23
                               Baron Exhibit 41 180:20,      (1) 132:7 158:20                119:15 159:25 164:6
 Baron Exhibit 11 84:7,9,       21
  13 87:6 89:2                                               (2) 158:21                     17th 94:22
                               Baron Exhibit 42 181:22,      (3) 158:23                     18 28:12 32:7 81:14 126:1,
 Baron Exhibit 12 93:2,4,       23 184:23,24
  6,10,15                                                                                    2,9,18 177:17
 Baron Exhibit 13 84:11                                                   0                 18-plus 66:22
                                            $
  106:18,20,21 107:4,5,6,21                                                                 19 83:18 127:23,24 128:5
 Baron Exhibit 14 71:12                                      050 27:10                       131:18 136:7 141:10
                               $10,000 73:17,19 78:7,11,
  108:15,17,20,22               16 179:23                    053 28:19                      1990s 113:13
 Baron Exhibit 15 110:1,       $100,000 171:4,8 172:20       057 27:10
  2,8                                                                                                    2
                               $102,000 115:7 117:21
 Baron Exhibit 16 118:7,                                                  1
  8,12                         $11,927 125:9                                                2 8:6,8,10,14,25 9:5 10:17
 Baron Exhibit 17 118:21,      $11,927.30 124:18 125:14                                      12:15 13:10,15 14:19,23
                                                             1 7:14,16,19 8:1 10:20 11:5,
  23 119:15                    $110,000 103:14,20             8,25 73:6 118:19 140:17        18:20 19:11,14,20 20:7,23,
                                104:14,16                     166:8 173:9                    24 22:7 25:18 27:2 28:15
 Baron Exhibit 18 126:1,                                                                     30:4,9,10 34:4,7 38:16
  2,9,18                       $115,000 171:3                1,400 115:18                    68:2,4,6,9,14,16,18 94:9,
 Baron Exhibit 19 127:23,      $120,035 114:3                10 28:17 71:8,10,14,16,23       11 100:23 126:4,10 132:25
  24 128:5 131:18 136:7        $125 171:2                     72:7 74:2 75:19,23 76:1       2,400 115:18
  141:10                                                      77:14 79:20,22 81:12
                               $15,000 39:14 40:1,13,24       83:17 86:1 91:17 106:4        20 18:24 138:5,6 147:11
 Baron Exhibit 20 138:5,6       42:6,14,18,19,23 43:19                                       167:22 169:5
                                                              174:15
 Baron Exhibit 21 142:7,        44:16 45:3,16,23 73:1                                       20-day 167:18
  9,14,24                       78:9,19 79:1,6,13,19 81:17   10/26/2017 27:21
                                82:8 86:4,10 87:5 122:5,8,   100 44:24 45:3,8 73:1          200- 106:5
 Baron Exhibit 22 142:22,
  23 143:2,13 149:18            9 123:9 127:3 131:19          147:20,25 148:2 149:2,14      2000 112:4
                                143:10 145:14 148:5,10,24     150:6,13,15,17,23 151:1,5
 Baron Exhibit 23 149:16,       149:3,15 159:11,14                                          2015 26:18 113:14 173:2,9
  18,25 150:14,22                                                                            176:15 183:23


                                        Shelly Wadsworth, RPR, CRR, CBC                           Index: $10,000–2015
                                         DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 191 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 2016 55:16,21,22 56:6         30 71:15 86:2 159:23,24                                      88:24,25 97:23 124:5,24
  74:12 75:2 101:6 113:15       162:21 163:3                             7                  127:5 128:8 129:10 130:1,
  118:20 119:12                30(b)(6) 7:20 10:14,21                                       2 133:25 135:6,17 136:10,
 2017 8:2,12 13:4 16:5          62:16 96:12 100:16,24                                       19 137:3 142:15,19
                                                             7 37:11,14,21,24 89:9          143:10,19,20 147:19
  27:24 28:12 32:7 38:13        102:6 110:7 118:1 127:15,
  43:17 45:7 52:19 55:18        18 136:2 153:20,23 157:10    750 143:21                     148:9,15,18,19 149:2
  56:13 58:25 60:10 62:11       161:12,13,18 163:6,10,24                                    155:7 182:2,23 183:1,7,10
  63:6 67:12 71:21 73:25        172:15 173:19 181:1                                         185:2,5
                                                                         8
  74:4,7,8,11,14,18,22,23      31 119:18 162:4                                             Additionally 76:3
  75:1 78:10 79:5 86:22                                      8 37:12,14 38:7,9,17 39:5     address 102:5 175:19
  94:22 95:2,11 104:20         313 93:19
                                                              41:5 45:16 51:7,10           adequate 39:15 81:16
  107:11 113:2 116:1 118:20    32 163:23,25
  119:7,12,13,18 120:4,6,11                                  8/29/17 84:14                 adequately 87:12 88:15
  122:14 124:18 125:3,8        33 166:7,9,11,12,15
  127:14 128:1,3 142:11        34 170:8,9                                                  admitted 37:7 160:8,14
  151:14 156:2 158:4 159:25
                                                                         9                  164:9
                               346 38:25
  164:6 166:23 167:13 169:5                                                                advance 128:19
  177:17 178:17 180:24         35 173:4,5                    9 29:22 41:14,16 43:17 44:2
                                                              45:7 52:11 75:24 76:1
                                                                                           advantage 131:23 157:9
 2018 104:19,20 127:10         36 173:21,22
                                                              125:8 158:4                  advantages 168:9
 2019 104:21                   37 177:2,3
                                                             9th 158:10                    advice 33:2 138:4 152:9,
 20th 169:9                    38 177:12,13                                                 11 155:20
 21 71:21 78:10 79:5 113:2     39 178:12,13                                                advise 148:20
                                                                         A
  142:7,9,14,24                3:10 185:17                                                 advocacy 80:4,17 89:24
 2187 27:12                    3:46 164:6                    Aaron 166:19                   90:24
 2189 29:23                                                  abandon 46:14                 afford 48:22
 2194 27:13                                 4                ability 55:11 58:15 59:23     afternoon 11:16 158:18
 22 86:22 127:10 142:22,23                                    69:16 87:11 88:15,24         AG's 167:2
  143:2,13 149:18 166:23       4 15:22,24 28:17 34:14,19      89:21 90:10 153:9
                                                                                           aggravated 59:19 80:13
                                41:23 45:16 46:4 68:2        absolutely 166:1
 23 89:4 149:16,18,25           87:15 102:6 113:25 126:6
                                                                                            139:19 140:5 159:2 164:25
  150:14,22                                                  acceptance 148:21             agree 143:20 146:21
                               40 147:3,10 179:18,19
 23B 16:7 56:8,10,14 57:2,3                                  accepted 58:20                 152:19,21 174:14
  63:20 66:10,13,23 93:17      41 180:20,21                                                agreed 61:10 62:25 63:2
  116:3,10 123:13 124:25                                     accidentally 91:20
                               42 89:4 181:22,23 184:23,                                    67:21 159:12,13
  128:8 129:9 133:25 134:5      24                           accommodation 161:23
  136:10,19,21 137:3 151:23                                                                agreeing 150:21
                               49 71:15                      accumulate 116:21
  159:14                                                                                   agrees 47:16
                                                             accurate 120:14
 24 149:20,21,23 150:1,21,                                                                 ahead 34:4 37:8,17 96:9
  23 151:8                                  5                accurately 72:15               153:17 169:19
 25 128:3 134:20 151:10,12,                                  accusations 176:11            ahold 170:6
  19                           5 27:6,9,18 28:11 29:16       accusing 174:17
                                30:8 32:10 33:5 113:10,24,                                 air 14:17
 252 44:4                       25 117:14,15 120:4,11        acknowledged 87:1             airplane 116:20
 25th 24:4 170:13               128:1 142:11 156:2           acknowledges 46:23            albeit 84:13
 26 8:2,12 13:4 27:24 32:7     5/22/2017 36:12               action 89:17 91:15 155:19     allegation 63:25
  144:4,21 151:16,17           50 87:7                       actions 154:22,23             alleged 29:19 30:3 38:14
 26th 24:4 169:7               500 143:21                    actively 63:15                 39:4 41:4 45:21 46:5,9
 27 155:22,23 178:16           5th 120:6 151:13,14 156:6     activity 126:23                48:18 49:9 51:6,8,16 53:6
 28 157:21,22                                                                               68:3 69:3 78:3 83:16 95:18
                                                             actual 39:11 65:5 101:1        99:6 176:11
 29 158:6,7 167:13 173:9                    6                Adam 109:1
  175:2                                                                                    allegedly 30:8 31:16
                                                             Adams 69:13,21 70:22          alleging 26:9
 29th 169:14                   6 27:7,11,19 29:19,21 30:4,
                                8 33:9 45:16 46:4 48:19      add 151:6 156:12 177:23       allowed 38:21 39:2 53:6
                                49:6,9 50:9 51:3 56:13       added 76:25 140:23             81:17
              3                 58:25 60:10 62:11            addition 111:3                allowing 58:7
 3 12:21,23 13:1,5,9,19,25     6/6/2017 55:3                 additional 16:7 35:6 38:21    Allred 8:20 10:24 12:3
  14:8 29:22 38:17 42:2 44:1   6th 60:22 62:22 64:10          39:2 40:4 42:20 43:2,5,13,    22:8,14 23:5 57:15,17
  45:11,22 72:8,19 75:19                                      23 44:17 45:22 47:1 66:10     58:9,13 60:19 61:3,15
  86:6,7 118:20 127:18                                        67:13 73:1,3 75:8 76:19,24    64:9,17 109:21 110:17
  133:4 153:24                                                77:4,20 78:24 86:4,10         128:12,13,19 129:2,13,24


                                         Shelly Wadsworth, RPR, CRR, CBC                            Index: 2016–Allred
                                          DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 192 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

  130:10 132:2 133:14         apply 76:24                   association 18:2,6 109:2
  137:6,24 151:20 152:10,24   applying 107:17                117:8 173:7                               B
  154:25 158:13,16 160:2,3,                                 assumed 143:15
  21 164:17 174:1,2,4,8       appoint 167:24 168:4
  177:15 178:15                171:15                       assuming 72:12 146:24          back 14:23 15:19 22:9
                                                             162:10 176:14                  25:18 32:4 34:4 55:18
 Allred's 153:8               appointed 22:23 165:13                                        58:23 60:13 68:14 79:7
                              appreciated 26:19 34:7        attach 38:2                     80:20 86:3,9 97:9 101:5
 amended 102:16
                               68:19 92:25                  attached 95:20                  112:3,4 118:19 119:4
 Amendment 92:14 179:15                                                                     123:9 125:2,14 128:3
                              approach 66:4 67:3,6          attempt 111:11 145:8
 amount 61:9 78:16 110:11                                                                   133:9 135:9 136:6 137:18
  113:7 119:13 125:1,7,11     approached 67:12 70:22        attempting 168:25               138:13 145:16 146:15,24
  134:23 137:9,11,14 142:20   approaching 87:8,23           attendant 77:20                 151:22 152:8,18 155:4,12,
  144:10 146:16 151:22         88:11                                                        13 157:10 162:15 163:5,6,
  152:3 159:19 180:15                                       attended 128:6,10,24            24 183:4
                              appropriately 114:7            129:5,16
 amounts 70:7 106:7            122:1                        attention 64:9 91:19           background 170:24
  125:13 134:15                                                                            bad 178:19
                              approval 124:23 128:21        attitude 102:13
 analysis 61:3 105:3,10,14    approve 66:22 168:15                                         ballpark 105:1 145:10
  135:19,23 152:17                                          attorney 12:4,7,11,14
                              approved 9:9 70:6 88:23        18:24 22:20 35:13 36:24       Bar 61:21 63:7 64:25 65:7
 analyzing 68:15               123:8 124:25 138:2,25         38:12 52:18,23 57:20 58:1,     114:7,13 132:8 140:21
 and/or 61:15 152:24           139:3,9,12,16 168:16          2 61:5,24 62:2,7,9,13 63:3,   Baron 7:2,10,11 10:4
 annual 104:14 108:4          approximate 24:1               16 65:17 70:9 81:25 82:15,     11:17,21 14:1 21:11 22:4,
                                                             23 93:7 94:15,16 95:10         19 23:4,20 24:5,15 25:1,5
 annually 103:15,21 104:17    approximately 52:18 86:1       98:9 106:8 115:16,25           31:10,11,15 32:9 33:4,8,21
 answering 165:25              103:14,20 117:21 125:1        116:17 121:20 122:4,11         60:14,16 63:4 64:11 98:2
                               147:3                         126:3,23 133:18 136:16,17
 anticipation 15:7                                                                          106:25 109:11,13,17
                              approximating 105:12           139:18 140:1,9 158:21          120:23 127:25 128:9
 apologize 21:10 23:3 25:2                                   166:17,23 169:11 181:13        134:1,7 137:5 139:11
  84:21 132:19 164:21 166:5   April 38:13 116:5 118:19
                               120:21                       attorney's 32:20 50:12          140:23 141:5,20 148:21
 apparently 109:14 127:7                                     57:18 76:4 110:12 152:8        152:23 156:3,16,20,24
  174:13                      area 60:24 131:1,2,7                                          158:12,17 161:12,18,23,25
                              areas 47:19 130:24            attorney-client 97:15           162:11,14,16,24 164:16
 appeal 55:14 57:24 58:13                                    99:23
  61:13 63:14 64:1,2 65:13,   argue 67:4                                                    165:21 166:1
  15,21,24 73:5,17 87:12                                    attorneys 18:8 28:8 53:14      base 19:1,6 80:16 134:23
  88:16 107:19 113:18         argument 35:21,25 66:6         58:3 62:23 65:1,10 69:7,9
  115:17 116:2 132:11,13       84:14 129:8                   81:21 97:23 103:23 111:2      based 26:14 52:6 83:8
                              arise 20:6                     143:8 152:15 174:2             85:20 100:24 109:20 135:6
  137:12 140:25 143:11
                                                                                            144:3,15 145:15 147:14,15
  158:21,23 160:14 172:13     Arnold 20:13 97:6 98:5,8,     audio 85:19 91:12               148:18
  175:24 181:12,17             21 99:6 182:1 184:4,7,14,    August 16:14 97:1 118:20
 appeals 16:10 17:1,7          21                            122:14 166:23 167:13
                                                                                           basically 117:14 146:20
                                                                                            170:1 178:22
  23:22 29:5,13 59:16 64:12   arose 20:2 98:6 180:23        authority 8:21 24:5,8,12
  71:4 80:12 89:23 98:7                                      130:1,13,17,23 131:13
                                                                                           basis 27:5 30:8 71:3
  133:19 134:20 135:25        arrange 172:12                                                125:11
                                                             141:5 155:9
  140:2,3 159:8 173:13        arrangement 135:21                                           beaten 165:6
  174:17 176:9                                              authorization 138:24
                              arriving 165:5                                               began 18:8 20:15 48:15
 appeared 175:14                                            authorize 44:16 67:15
                              article 28:11,16 29:2 32:15    73:1,3 79:13,18 86:4,10       begin 11:18 17:13,25
 appears 27:19 118:9,24        33:12 160:1 162:6 163:2       169:2                          87:20
 appellate 13:17 16:3,9        177:16 178:3,5,8,15,19
                                                            authorized 42:6,14,18,19,      beginning 42:4 47:25 76:2
  17:12 18:1 19:1 20:13,16    articles 27:3,15,23 28:1       22,24 122:3 127:4 140:4,8,
  48:24 49:4,11,16 50:2                                                                    behalf 7:3,12 10:3 25:23
                              assessment 104:20              18 149:14 169:20               114:17 115:2 143:5
  60:8,11 69:1,7 76:6,12       142:13 150:22
  80:16 84:1 90:23 93:18                                    authorizing 170:5               165:23,25 169:19
  97:1,8,18 101:19 106:6,10   assign 154:15                 auto 127:8                     believed 34:24 38:3 44:19,
  121:10 123:20 133:7         assigned 20:11 131:4                                          24 46:21 54:5 65:6,12
  134:24 135:1,14,18 139:22                                 average 105:22                  73:13,14 103:4 125:15
                               154:21,24 155:2 162:17
  168:9 174:20 176:1,2,5,6,                                 averaged 106:5                  132:20 146:18
  10,14                       assignment 161:5,25
                               162:5 163:1                  avoid 98:10                    believes 47:9 84:2,18
 application 70:8 107:16                                    aware 21:18 26:15 53:10,        86:16
                              assignments 130:24
 applications 62:2,13                                        13,15 89:23 91:6 135:4,16     believing 144:8
                              assist 108:7                   139:1 143:14 176:23
 applied 69:21 108:8,10,13                                                                 big 63:20
  122:8                       assistance 51:15               182:16 183:15,22
                                                                                           bill 47:8 126:24 127:2
                              assistant 94:25


                                        Shelly Wadsworth, RPR, CRR, CBC                             Index: Allred's–bill
                                         DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 193 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 billing 29:4,12 55:6 59:9                                 caused 69:3                    clean 125:22
  61:19 63:1,3,11 80:11,23                 C               cc'd 141:25 142:2 166:19       cleaner 68:16 92:22
  89:6,18,21 90:17 132:7                                                                   117:23
  133:4,17 134:8,9,16                                      chain 173:24
  136:16,22 139:25 140:12,    calculated 104:9                                            clear 10:3 34:18 45:19
                                                           chair 131:11
  19 157:4,5,7                call 24:20 55:2,9 58:25                                      161:21 162:15 166:6
                               59:3,5,6,13 61:6 105:14     chance 12:23 14:10 95:3
 billings 47:18 61:16                                                                     clearing 127:17
                               143:23 144:1 145:18         change 29:4 80:23 140:13
 bind,' 28:21                  158:23                       156:12                        clerk/auditor 109:9
 bit 77:1 128:2 164:2 166:5   called 7:3 55:5 59:15 60:6   changed 55:21 56:3 80:11       clerk/auditor's 109:4
  172:14                       86:23                        102:14 139:22 140:2,11         179:21
 blank 179:3,12               calling 59:8 171:21          changing 29:11                 client 28:23 55:12,14 57:9
                                                                                           59:23,25 61:12
 block 48:6                   calls 133:5 146:1 162:7      characterized 17:9
                                                                                          Coebergh 19:4,8 20:3
 blue 177:9                   cap 43:22 75:6,11,12         characterizing 45:21            113:20 115:23 116:1,14,
 board 104:25                  78:15,17 82:10 88:6 117:1   charged 103:24 116:13           16,21 117:8,11 169:20
                               122:3 171:3,4,9              164:25                         170:22 171:1,7 179:22,25
 bono 87:10 88:13,18,25
                              capacity 165:22              check 15:24 85:12 117:16       Colleen 19:4,8 113:20
 bottom 39:7 44:3 51:10
  78:6 86:7                   capital 59:20 80:13           118:24 119:19 120:4,12,17      115:23 170:22 179:22
                               102:12,16 103:4,8,17,25      124:17 125:7,19 127:10        colon 48:8
 Bouwhuis 25:11 65:16          105:5,20,22 106:3 107:19     179:12 180:14
  113:15 114:3,16,20,22        108:2,5 109:4 110:13,24                                    color 177:8
  115:1,11                                                 checkbook 179:4
                               111:5,13,18 113:8 139:19                                   column 119:17,21
 branch 130:21,22              140:5 159:2 165:14          checks 122:14
                                                                                          columns 101:25 119:17
 branches 130:20               172:13,21                   chief 12:11 22:20
                                                                                          combines 121:9
 break 15:17 52:15 68:1       care 97:23                   Chinese 182:21
                                                                                          comment 16:11
  71:6 81:5 96:8 102:2        Carla 179:21 180:6           choice 48:25 171:13,18
  113:23 114:2 125:22                                                                     comments 69:15 177:22
                              carrier 114:11               choose 30:1
  130:23 185:9                                                                            commission 9:1,9 73:11
                              case 16:24 18:22,23 19:4     choosing 17:17 168:9            107:14,25 108:6,11
 breakdown 117:16              23:1,18 33:1 47:2,9 57:24
                                                           chose 54:6                      130:18,19 131:9,11,15
 breaks 117:19                 58:16 69:2 70:18 74:4,24                                    170:15,23
 breath 14:16                  80:18 81:22 83:20,21 84:4   Chris 8:20 10:24,25 11:2
                               88:4 89:25 96:17 101:22      14:9 22:8,14 57:15 110:17     commissioner 9:24 10:24
 brevity 129:4                 105:18,22 106:5 110:14,25    128:12,13,19 129:2,13,24       12:1 22:9,14 23:9,12 25:9,
 briefing 123:20               111:14,19 112:7,9,20,25      130:10 132:2 133:14            12,15 30:12,15,22 31:1,4,
                               113:2,4,8 114:21,22,23       137:6,24 151:20 152:10         7,11 57:16 128:18,20
 briefly 128:7                 116:24 117:19 118:15         154:25 160:2 166:18            129:1,3,14,15,20 130:4,9,
 briefs 121:10,12              119:10 122:23 130:9 132:1    174:1,2,4 177:15 178:15        15,25 131:4,13 132:2,3
                               133:8 134:19 135:2 143:18                                   133:13 137:16 138:1,2,3,9,
 bring 15:14,16 117:13                                     Christopher 13:3 164:17         12,14,17,20,24 139:3,12,
  137:15 155:12,13             152:9,13 158:25 161:8
                               162:2,18 163:8,14 164:18,   circle 124:16                   16 140:3,7,14,19 141:2,4
 brought 16:1,4,12 21:1        24 165:7 166:25 170:11      circumstance 56:3               143:6,12 145:4 149:24
  54:17 64:8 91:19 100:17      171:2,13,19 174:25 175:14                                   152:4,6,7,13 155:16,18,21
  101:1,8 119:1                                            circumstances 14:24             168:7,18,23 169:1 170:10,
                               178:20 179:4,24 182:12,23    55:20 65:5 152:20
 Bryan 7:2,10 10:4 11:17,      183:17 184:12                                               14,16,19
  21 21:11 22:4,19 23:4,20                                 cited 46:3 56:7                commissioners 9:13,21,
                              case-by-case 71:3
  24:5 31:15 32:9 33:4,8,21                                civil 12:7,11,14 22:20 28:8     25 10:8,11,16 11:4 66:5
  60:14,16 63:4 64:11 98:2    case-specific 112:18          57:17 62:2,4,13 65:1,10        67:4,11,19 72:25 73:2
  106:25 109:11,13 120:23     caseload 102:12 111:4         143:8 145:5 152:14             103:4,9,16 142:10 143:9,
  127:25 128:9 134:1,7                                                                     13 170:23 171:8
  139:11 140:23 141:5,20
                              cases 20:10,12,15,20         claim 47:5 79:22 93:10
                               22:11 59:19,20 62:3,5,7,     115:2                         commissioners' 10:1
  152:23 156:3,16,20 157:25
                               10,13 80:12,13 97:8,18      claim.' 174:16                 committed 78:25
  158:12 161:18 162:11,14,
                               102:12,16 103:4,6,8,17
  16 164:16 165:21 166:1                                   claimed 176:19,25              common 180:8,10
                               104:6 105:5,20 106:3,5
 BS 160:23                     108:2,5 109:4 111:5         claiming 26:3 92:13            communicate 11:3 55:12
 Buchi 173:25                  112:13 118:16 134:25                                        56:11 59:25 61:12 133:7
                               135:5,18 139:19 140:5       claims 48:23 77:13 92:1
 built 82:20                   159:3 160:25 161:1,2        clarification 48:13 90:8       communicated 59:11
                                                                                           114:10,15,16,20,24 183:24
 bullet 55:2                   163:1,21 165:12,14 172:21   clarify 75:4 91:17
                               173:9,12 174:25 175:2,11,                                  communicating 61:8
                               20 176:12,20 180:23         clash 39:9
                                                                                          communication 24:15
                              catch-22 46:14               clause 46:19                    46:1 55:1,8,14 61:9 114:19
                                                                                           154:3 182:5



                                        Shelly Wadsworth, RPR, CRR, CBC                  Index: billing–communication
                                         DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 194 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 communications 18:10           181:21 184:11 185:5           75:6 76:7,12 80:1,16 82:8,      174:6,7 175:4 176:16
  38:3 47:10 49:15 50:2        conflicted 20:20 70:18         13,21 84:1,3,6,20 88:22         177:10,11 180:19 185:8
  60:14,17,19 77:9 78:1         96:18 97:14                   89:22 90:23 91:3 95:20,23      corrected 16:17 34:16
  86:17 100:10 182:10                                         97:1,22 100:12 101:19           36:11 55:2 95:12,15 96:9
                               conflicts 184:23               131:8,10,14 132:18 134:24
 community 69:8                                                                              correctly 41:25 56:6 101:3
                               confusing 119:21               135:5,17 139:22 141:7
 community's 69:16                                            143:19 145:12 148:22,23         122:11 156:5
                               connected 122:22               149:1,7,8,9 155:7 159:1
 compared 22:19 81:19                                                                        correspondence 179:20
                               connection 10:17 63:6,         167:21 168:11 169:5,7,12
 compel 46:15                   11,24 67:2 74:4,23 75:14      170:22 172:3 173:13,16
                                                                                             cost 105:3 111:6,10,13,18,
 compensable 62:14              107:6 108:9 115:3 117:4,7                                     23,24 131:19 148:24
                                                              181:18
                                119:9 152:24 162:1,25                                         172:19
 compensated 65:17 66:1,                                     contracted 71:2 102:17
  7 69:10 102:15               cons 168:8,22,24                                              costing 105:7,23
                                                             contracts 16:23 60:25
 compensation 103:23           consensus 59:17 130:8          70:23 102:10,17 131:5          costs 61:25 77:20 98:14
  148:16,18                     133:15 137:7,12 139:17,23     135:14                          105:7 108:4 109:5,7
                                153:13,15 154:17                                              110:20 112:15 115:20
 compiled 112:1,2                                            contribute 108:3                 121:9 122:21 148:9
 complaint 96:3 180:8,10       consideration 43:13           contributed 20:23 96:23         counsel 13:17 16:10 18:1
 complaints 26:2,6 96:2        considered 43:21 73:15        control 27:9,12 71:14            20:12,14,16 21:1,20,24,25
                                76:21 107:6 139:8                                             22:11,23 26:3,8 38:21 39:1
 complete 86:4,10 124:16                                      82:18 138:15 139:6 141:19
                               consistent 86:18 104:13        168:11,18,20 171:25             46:11,13 47:8 48:22 49:14,
  143:21 168:20                                                                               19 50:13,24 51:15 59:18
 completed 56:10               constituted 75:15 155:9       conversation 20:19 24:1          69:1 73:10,16,18 76:5
                               constitution 51:25 92:14       25:4,8 32:24 168:14             77:19 78:7,11,13 80:2,12
 completely 63:21 161:8                                       170:20 177:25
                               constitutionality 135:20,                                      83:20 84:11 92:5 97:7,18
 component 116:3                                             conversations 50:13,18,          98:14 99:14 102:14 106:11
                                24
 comprises 88:14                                              21,25 63:4,5,9 92:6             113:12,17,19 114:4,23
                               constitutionally 28:23                                         117:17 126:13 138:4
 compromises 87:11              83:22 84:4                   convey 168:25
  88:15                                                                                       158:11 165:13 167:19,21
                               consult 129:19 137:23         conveyed 124:7,12,15             168:10 169:9 175:23
 comptroller 120:9                                            139:8                           179:16 181:21 182:6,10,
                               consulted 129:18
 computer 85:3 101:15                                        convince 158:24                  18,25 183:10,13,16 184:1,
  109:6 112:23 119:23          contact 18:2 22:13 23:4                                        11,19
                                                             copies 15:14 100:18
 concern 57:14 61:9 63:9,      contacted 22:8 97:2            101:23 102:4 177:8 178:11      counsel's 47:18 49:17
  10 69:16 70:8 90:14,16        102:23 125:10 128:18                                          71:18 80:3 184:2
                                                             copy 15:15,16,25 85:2
  131:23 134:15 159:20         contained 44:9                 94:5,13,20,24 96:9 100:22      counties 108:2,3 109:2
  163:6 171:24 175:5,16,19     contemplated 68:5              101:4 106:12,15 107:15
  176:19,25                                                                                  county 7:12,20 8:11,17,25
                               contemplating 69:13            118:9,25 174:2 185:20           9:9,12,21 10:4,7,9,15,19,
 concerned 47:18 70:3                                        Cordova 179:21 180:6             23 11:3,7,12,13,14,21,23
  107:1                        contend 39:17 75:23                                            12:1,2,4,5,8,9,12 15:6
                                76:14 77:24 90:19            correct 9:6 12:16,19,20          16:2,9,16,23 17:2,11 18:12
 concerns 55:6,7 57:14                                        14:21 15:25 18:15 24:6,7
  59:9 69:9 80:2 89:6,18,20    contends 39:15 42:1 49:7                                       19:17,21 21:2,15,18 24:22
                                92:8                          25:24 29:8 35:14 36:5,8         25:23 26:2,6,17 27:10,12,
  91:15 132:6 136:12 140:18                                   37:19 38:5 41:2,3 42:23
                               content 18:17 25:13 81:8                                       23 28:2,19 29:2,10,12,16,
 concise 128:22                                               43:3,10 44:21 45:1,2,5          21,23 31:8 32:19 34:17,24
                                154:1                         51:25 52:4,24 53:6,9,12,22
 conclude 109:13 145:5                                                                        36:4,7,24 38:15,20 39:1,5,
                               contents 8:4                   54:18 55:16,19 56:1,18          10,13,17,25 40:3,11,16,21,
 concluded 185:17                                             58:7,10,11,14,18,19,21
                               context 79:15 82:22 107:4      63:1,21,22 65:11 69:22,24
                                                                                              23,25 41:6 42:1,5,13,18,22
 conclusion 147:23              108:22                                                        43:1 44:5,10,12,15,19,24
                                                              70:2 72:4,17,18 74:5,16,
 conduct 49:19 82:17           continue 13:16 16:22           19,20,25 76:19 77:5,6
                                                                                              45:7 46:1,7,15,18,21,23,25
  147:3                         87:10 88:13 166:2                                             47:5,7,12,16,24 48:13
                                                              80:25 82:17 90:15,16 91:1,      49:6,10,25 50:4,9,12,17,
 conducted 82:12               continued 16:18 21:19          11 95:7,18 107:2 109:12         20,22 51:11,20,24 52:2,7,
 confessed 21:16 110:21         33:19 49:17 70:7 116:5        112:17,22 114:9 116:19          11,16,22,23 53:2,5,10,16,
  160:14                                                      117:1 118:9,25 121:1,5          20 54:5,9,11,14,16,20,25
                               contract 8:22,24 9:2,6,8,9,    123:3,15 124:2 131:9
 confident 105:1 149:9          18,22 10:9 14:17,20 16:3,                                     55:5,11,18,22 56:5,20
                                                              133:22 134:13,17,21             57:18,20 58:2,5,17 59:22
 confidential 182:14            10,20,21,25 17:1,3,4,5,6,     138:17,21 140:14,15 141:1
                                13 18:7 19:1,3,6,9 21:4,8                                     60:1 61:5 62:11,23 63:13,
 configurations 133:12                                        146:8,18,21 147:7 148:2,        14,19,23 64:4,21 65:6,16,
                                22:13,15 23:8,22 24:6,9,      10,22 150:9 156:3,9
 confirm 119:3                  13,25 25:6,10,16 31:2 32:1                                    20,22 66:1,5,11,17,21
                                                              157:16,20 158:15 159:4,5,       67:10,18,20 68:5,23,25
                                41:6 47:11 48:24 49:4,11,     8,9,21,22 160:5 162:22
 conflict 20:11 21:1 22:5,10    17 50:3,10 51:14,18,21                                        69:5,11 70:12 71:3,14,15
  35:21 71:19,25 97:7,11,20,                                  164:9,22,23 166:25 167:7,       72:2,16,20 73:18,21,24
                                52:12 59:12,16 60:8,11        15,20 168:1,2 169:15,16,
  22,23,24 98:3,4,6,13,14,16    63:18 65:15 66:5,12 67:7,                                     74:1,3 75:9,13,19,23 76:4,
  99:14,20 100:2 180:23                                       21,22 171:16 173:20             10,14,16 77:7,13,18,24
                                9,20 69:6,8,14,17,22 70:5


                                         Shelly Wadsworth, RPR, CRR, CBC                   Index: communications–county
                                          DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 195 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

  78:6,10,13,20,23,25 79:22,   covers 104:1 108:1           decisions 21:20 131:1          118:23 142:9 151:11
  25 80:10,15,17,22 81:8,17,   create 101:16                 141:6                         153:21 167:17 172:15
  23 82:15 83:5,12 84:2,5,18                                declined 97:4                  173:19 185:16
  86:2,9,13,16 87:9 88:12      created 15:6,11 51:12
                                97:20,25 98:3,16 99:21      dedication 26:20 34:8         deputy 12:7,11,14 22:20
  89:5,17,24 90:3,7,13,19                                                                  58:2
  91:2 92:1,5,8,12 93:10        105:17 185:6                 68:20
  95:3,6,15,17 96:1,24 97:17   creation 98:12               defendant 26:3 98:10          designate 112:12
  98:18 99:10,15 100:5                                       160:8 167:6,9                designated 7:24
  101:9 102:7,10,16,22         crime 103:25
  103:3,8,13,15 104:3,6        criminal-type 62:10          defendant/client 26:9         desire 59:6,22 171:25
  105:2,5,16 106:12,21,25      criteria 109:6               defendants 13:17,18           detail 59:2 141:22
  107:1,16 108:8,20,23                                       20:18 22:24 25:23 70:19      detailed 76:4
  109:3,23 110:8,10,12,23      Crockett 10:25 11:2 12:10     96:18 97:12,16 98:7,20,24
  111:11,16 112:18,19 113:6     13:3 14:9                    100:4,7 103:23,24 181:6,     detailing 125:12
  114:10,15,17 115:1,5         cuff 105:11                   12,16 182:1 184:9,15         details 25:7 98:15
  118:14 122:3,5 123:12,24     culmination 124:22           defender 131:5 139:21         determination 66:17
  124:1,4,7,11,25 126:8                                                                    67:16 100:12 142:17,18
  128:7 129:8,12 130:17,19,                                 defender's 180:7
                                                                                           155:12
  20,23,25 131:23 132:7,9,                 D                defenders 18:2,6 102:11
  20,23 133:13,18 134:10,21                                  173:7,16 180:12              determine 54:21 112:15
  135:19,23 136:16 138:15                                                                  175:10 182:24
                               date 10:13 27:19 42:22       defending 110:21 111:18
  139:6,17,25 140:8,19,21       74:2 94:19,20,23 115:24      114:8                        determined 125:18
  141:9,19 142:10,13 143:9      119:17,19,21,22,23,25
  146:8,10 148:1,8 149:17                                   defense 21:20,24,25 60:24     detriment 39:12
                                120:12,16 127:8 129:21       62:8 64:20,24 69:8,15
  150:8,11 152:7 154:1,2,4      169:6,17                                                  dictates 60:3
  155:15 157:9,12 160:11                                     71:4,18 98:9 102:8,14,23
                               dated 118:20 120:4 124:17     103:10,11,17,25 104:1        die 164:9
  161:7 163:7,13,18,25
  164:21 165:9,11,23 168:9,     125:7 170:12                 105:4,9,20 106:1 107:13,     difference 66:3 67:1
  15,18 169:4 170:22 171:14    dates 18:14 20:1              15,22,24,25 108:5,7,9,11     differences 119:19
  172:3,7,8,11,12,20 173:8                                   110:13 113:8,12,17,19
  175:2 176:24 177:22
                               daughter 165:5                130:2 135:1,14 164:22        differing 52:3
  178:21 179:2 180:11,15       Dave 10:24 16:8,12 20:25      172:1,9,19 178:20 181:3      difficulty 68:25
  182:17 183:24                 21:11 22:4,10,17,18 24:8     182:6,9,18,25 183:10,13,     direct 8:17 84:3 179:5
                                31:15 32:9,21 33:1,5,8       15 184:1,2
 county's 21:22 22:22           57:14 60:14,16 98:1,8                                     directed 8:18 161:11,17
  24:11 26:23 34:11 35:5                                    defenses 164:14                162:10,14
                                102:20 107:10 110:17
  37:6 57:5,7 59:8 63:10                                    deficient 114:14
                                128:13 129:2,13,24 132:2                                  direction 172:2,4
  65:1,10 68:3,22,24 77:9
  78:1 79:3,17 80:8 84:11
                                133:14 137:7,24 151:20      defining 154:19               directions 94:25
                                152:10 155:25 156:8         definitive 147:21
  86:24 87:1,4 95:12 97:22                                                                directly 22:21 114:15
                                157:24 160:2 166:20
  99:5 103:18 107:20,21                                     degree 157:3                   151:8 152:10 161:12
                                174:3,4 177:15 178:15
  112:12 115:2 126:20,25
  131:12 132:11 136:11         day 160:2 170:7 180:14       delegate 141:4                director 103:11 107:13
  140:4 142:24 146:7 178:9     days 18:24 167:22            delegated 132:3 155:8         disagreed 65:1
 couple 13:19 16:13 61:18      dead 165:6                   demand 180:5                  disciplinary 61:22 63:12,
  100:15 113:23                                                                            16,24 64:25 66:15 132:21
                               deadline 18:22 167:18        demonstrated 73:12
 court 16:16 18:23 26:2,7,8,    169:13,24                    142:14                       discipline 65:25 132:8,12
  22 31:3 34:10,12,23 35:6                                                                 136:24 140:20
                               deal 144:22 163:14           denied 76:16,18 125:3,4
  37:25 41:20 53:9,18 56:14,
  16,22 57:1 67:6,10,15,17,    dealing 62:2                 dense 132:19                  disciplined 65:23 114:7
  21 68:21 71:19 80:15         death 57:9 64:12 135:24      deny 76:5 81:8 130:2          discovery 11:10
  82:25 83:4 88:19 89:22,23     162:2 164:14 165:10,11                                    discuss 20:25 23:10
  94:22 95:19 114:13 144:7                                  denying 76:10,12,15
                                                                                           155:20 158:18,23
  164:8 165:7 167:24,25        debatable 54:7               department 57:18 131:1
  168:4,14,19,24 169:1,8,10,   debated 24:25                                              discussed 16:12 31:8,20
                                                            departments 130:24             48:16 50:6,23 60:19 61:15
  13,24 171:15,25 174:14,16
                               December 107:11 127:10       depends 119:24                 88:2,21 92:10 98:4 128:7
 Court's 126:12
                               decided 16:19 17:12 19:7,    depicted 184:23               discussing 16:3,6 69:6
 Courtlan 10:25 11:2 13:3       18 83:5 96:25 103:3 154:6                                  168:6 183:17
  14:9                          172:11                      depo 93:23
                                                            deposit 104:5                 discussion 21:23 30:11,
 courts 173:25                 decision 9:17,20 10:2                                       22 31:6,14 32:13,16,18
 cover 45:17 102:11 103:22      31:5,20 66:20 104:24        deposition 7:16,19,20 8:8      33:4,17,18,24 34:2,5 54:9,
  125:20 140:2 142:21           131:6 138:4 155:1 174:8      12:23 27:9 35:1,8 37:21       14 60:13 129:4 139:20
  148:13                       decision-making 130:13,       41:16 68:11 70:17 71:10,      144:3 154:2 158:14 164:12
                                17 155:9                     11,12 78:22 84:9,12 93:4,6    181:14
 covered 43:21 82:7                                          96:14 106:20 108:17



                                        Shelly Wadsworth, RPR, CRR, CBC                   Index: county's–discussion
                                         DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 196 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 discussions 15:5 21:24        120:23 124:8 125:12          equaled 125:13                 21 108:15,17,20,22 110:1,
  31:22,24 32:8 33:7 143:16    127:25 128:2,17,21 129:22    equally 50:14                  2,8 113:25 118:7,8,12,21,
  160:12 173:15,18             138:9,10,13 142:1,11                                        23 119:15 126:1,2,6,9,18,
                               145:9 149:25 151:13,21       Erickson 10:25 11:2 12:13      19 127:23,24 128:5 131:18
 disdain 21:14                                               13:3 14:9,16
                               154:5 155:24 156:1,2,6                                      134:3 136:7 138:5,6
 dismiss 35:22,24              157:25 158:3 160:22          escalate 39:12                 141:10 142:7,9,14,22,23,
 dispense 102:1                162:21 163:3 164:3 166:20                                   24 143:2,13 149:16,18,20,
                               170:4,12 173:6,24 174:5
                                                            essence 47:7,25 48:15          21,23,25 150:1,14,21,22,
 dispute 67:22                 177:14 178:14 179:5,11,20
                                                             139:7
                                                                                           23 151:8,10,12,16,17,19
 District 41:19 165:7          180:3,4 181:10 182:14        essentially 86:14 123:10       155:22,23 157:21,22
 diverge 49:21                 183:20 185:4                 estimate 44:25 104:24          158:6,7 159:23,24 162:4,
                              e-mailed 103:10                109:5 113:6 147:2,24          21 163:3,23,25 166:11,12,
 division 57:18                                                                            15 170:8,9 173:4,5,21,22
                                                             150:6,13,18,24 151:4
 doc 153:25                   e-mailing 97:9 98:21           159:12,14                     177:2,3,12,13 178:12,13
 docket 127:10                e-mails 10:22 11:7,9,11                                      179:18,19 180:20,21
                               13:23 18:11,15 36:7,9,13,    estimation 147:13              181:22,23 184:23,24
 document 27:9,12 37:24        15,22 38:3 44:19 45:6 77:3   ethical 51:12
  41:8 42:22 51:8 52:4,6                                                                  exhibits 27:18 28:10 30:8
                               79:4,16 81:9 95:21 100:10    ethically 48:25                36:8 95:21 125:23 141:18
  71:13 72:12,13 93:18         106:23 124:10,14 138:8
  94:18 118:10,25 127:20,21                                 Eugene 161:9                   166:3
                               141:24 158:9 166:16
  138:15 139:5 141:19 142:9    177:5,21 178:11 180:22       event 62:25                   existed 135:13
 documentation 134:6          earlier 21:4 26:24 35:1,7     Eventually 109:10             existing 39:18,21,23,25
 documents 19:25 35:15         60:21 70:17 96:14 107:23                                    40:8,19,20
                                                            evidentiary 40:2 56:23
  36:19,21 52:14               118:10 119:1 132:25           58:6 81:24,25 82:16,19       expects 77:18
 dollars 66:22                 136:20 150:8 164:20           116:7,10,25 122:6,10,12      expedite 85:13
                               167:17 172:14 173:19          123:11,12 131:20 142:20
 doubled 145:12                                                                           expenditures 39:11
                              earmarked/approved             149:3 150:25 159:11
 doubtful 73:13,14             123:10                                                     expense 58:6 160:25
                                                            exact 55:16 107:12 129:21      163:21
 Doug 16:24 63:14 69:2,6      easily 111:9 112:2,22
  70:10 105:17 110:13,24                                    EXAMINATION 7:6               expenses 38:12 93:8
  111:13,18 112:7 113:8       Ebert 170:10,14,19            examined 7:4                   94:15,16 105:17 113:11,
  130:3 133:6 134:19          effect 96:19 148:22 149:12    Examiner 110:10 111:12,        12,16,18,19,20 118:15
  144:10,23 159:18             159:6                         17 177:6 178:16               121:11,13,19 126:4
 draft 12:18 13:5,22 128:20   effective 51:14               Examiner's 178:3,8            expensive 172:11
  138:10,16,20,25 150:1,3     effort 53:16 68:8 111:16                                    experience 64:11 144:16,
  155:24 156:7 157:11                                       examples 132:6
                               145:24                                                      18,20 145:5 147:14 174:20
  169:22                                                    exceed 66:12 147:20,25
                              elaborate 52:21                148:2,9,24 149:5 168:21      experiencing 163:17,18
 drafted 8:14 30:10 53:25
  54:4 143:5 149:8 150:4      elected 127:19 128:6,9,11,    exceeded 75:11                expert 104:1 106:8 111:7
  157:25                       25 129:5 153:25                                             112:6,24 115:14 117:17
                                                            Excel 101:16 109:7,20          182:22
 drafting 53:23 57:3 60:4     electronic 28:7 85:2           133:23
  128:16 143:2 149:9          elements 59:14                                              experts 111:24 112:8,17
                                                            exchange 24:24 164:3           113:16 115:7,8 116:17
 drafts 154:2                 Emily 69:13 181:11,18          173:6                         117:20
 drawn 123:4                  Emily's 181:14                excuse 87:3                   explain 36:16,20 55:10
 drew 123:5                   end 16:14 72:24 73:7 88:10    executive 130:21,22            59:10,14 130:16
 drop 98:17                    97:1 137:20 152:23           exhausted 73:10               explaining 44:19 168:7
 Dropbox 28:7                 ended 58:21                   exhibit 7:14,16,19 8:6,8,     explanation 55:16 56:1,4
 drops 178:20                 entailed 109:7                 10,14,24 9:5 10:17 12:15,     59:24 181:25
                              entered 19:3 119:23,24,25      21,23 13:1,5,9,10,15,19,25   explanations 44:23
 duly 7:4                                                    14:8,19,23 15:22,24 18:20
 duties 22:23 62:1 64:19      entering 109:5                 19:11,14,20 20:7,23 22:7     expose 160:24 163:20
                              entire 17:18 42:6,14 76:6,     25:18 27:2,6,7,9,11 28:11,   expressed 21:13 64:24
                               12 78:9,20 80:3 83:21         15 29:16,19,21 30:4,8,10      131:22 175:5
             E                 131:9,11,15 150:4             32:9 33:5,9 34:4,7,14,19     expressly-stated 21:25
                                                             37:11,12,13,14,21,24 38:7,
 e-mail 13:2 14:7 24:19,24    entirety 159:14                                             extend 165:23
                                                             9,16,17 39:5 41:5,14,16,23
  29:3,11,15 36:11 37:2,5     entitled 51:15                 44:2 52:11 68:2,5,9,14,15,   extra 15:14,16 111:4
  47:14,17,22 48:16 50:6,23   entity 163:7,16                18 71:8,10,12,14,16,23
  51:2 55:5,10 56:9 59:8,14                                  72:7 74:2 75:19,23 76:1
  60:4 61:19 76:25 79:12,15   entry 117:20 123:5             77:13 79:20,22 81:12                     F
  80:22 81:2 86:22,25 97:6    equal 148:4                    83:17 84:7,9,11,13 87:6
  98:23 99:2 104:18 106:22                                   89:2 91:17 93:2,4,6,10,15,   face-to-face 153:2
  107:2,11 109:10 111:21                                     20 106:18,20,21 107:4,6,


                                        Shelly Wadsworth, RPR, CRR, CBC               Index: discussions–face-to-face
                                         DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 197 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 faced 103:2                    filing 136:17                  frustration 157:3 179:2       76:23 78:16 94:25 124:4,6
 faces 83:20                    final 12:15 13:14 46:6         fulfill 179:15                127:5 128:16 135:7,12
                                  77:16,17 130:13,16 138:21                                  142:14,19 155:6,10,16
 fact 21:14 39:18,22,23,25                                     fulfills 130:20
   40:8,19,20 42:18 43:9 44:1     141:5 155:8,19                                            government 130:21
                                                               full 38:18 48:11,21 49:12,
   51:9 58:14 65:23 76:10,11    finalized 169:7                 16 51:11 72:23 74:10 76:3   governmental 163:16
   114:12 126:8 136:13 148:1    finally 16:14 19:3              79:25 83:19 86:8 87:25      grab 101:23
   159:6,20 161:5 162:12                                        126:11 152:2
   164:17 167:16 184:18         finances 48:23                                              GRAMA 105:19,24 106:16
                                find 13:22 18:21 20:13         functional 91:16             grant 107:15 129:10,25
 facts 174:10,24 175:6
                                  22:10 25:2 29:5,12 53:16     fund 39:13 40:12,22,23        130:2
 factual 42:12 44:8 46:10         84:23 85:10,22,24 87:13       86:14 102:8,23,24 103:10,
   47:4 49:2,22 50:8,15 51:16                                                               granted 57:2 149:2 167:14
                                  97:7,18 105:13 125:23         11 104:1 105:4,6,9,21
   76:8 80:7 82:4 84:18 90:3,     138:23 172:2                  106:1 107:23,24 108:1       granting 47:1
   19 92:1,8 93:11 94:10                                        164:22 172:10,19
   144:17                       finding 18:25 94:12 135:6                                   grants 108:6,8,10,14
                                fine 60:2 118:4                funding 38:21 39:2 43:23     Gravis 165:18
 fair 139:4 146:6 161:19                                        45:23 47:1 49:16 51:12
   172:1                        finish 68:13 143:10 158:23      60:25 61:1 62:9 66:10       great 144:22
 fairly 55:25 105:1 113:9       finished 34:20                  67:13 73:11 75:8 76:6,11,   greater 39:12
   149:9 152:6                                                  15,16,19 77:4,21 88:25      Greedy 178:20
                                flat 43:1 77:3 140:8 148:16     126:14 128:8 129:10
 fall 132:17 146:15                                                                         grounds 99:12,17
                                flow 17:20                      130:1,2 134:5 135:6,15,17
 fallen 65:14 78:15             Floyd 161:9                     136:10,19 137:3,9 142:15,   group 131:22,25 132:1
 false 46:22                                                    19 155:7 159:10 164:14       133:9 137:13
                                focus 18:24                     172:1 182:22,23 183:1,7,
 familiar 11:20 84:21 107:1                                                                 guarantee 51:12
   108:20 110:8 163:25          footnote 73:6,9 77:21 78:5      10,17,25
                                                                                            guess 20:22 34:18 44:2
                                force 158:22                   funds 16:7 40:4 43:2,5,13
 family 30:2                                                    73:3,10 76:24 124:24
                                                                                             83:18 112:20 116:7 119:16
 fearful 87:9 88:13             forced 88:17                                                 122:18 124:16 125:6
                                                                148:19 179:6,9               140:22
 fee 62:2,13 126:23             forgive 86:21
                                                               funds.' 178:21               guessing 15:19
 feedback 13:23 14:12,13        forgotten 19:6 21:5 97:5
                                                               future 29:5,13 39:20 40:10   guide 85:1 183:21
   155:25 156:11 157:11,13      form 93:16                      59:19 80:2,12 121:3
 feel 48:19 72:11 89:24         formal 105:10                   133:17,18 134:8,9,10        guy 172:24
   98:12 99:13,18                                               136:24 139:18,25 140:1,2,   gypsies 164:24 165:3,4
                                formed 30:8                     5,12 159:2
 feeling 90:21                  forward 23:11 77:19 87:3
 feelings 21:2 90:5               130:12 183:12                                                          H
                                                                            G
 fees 35:13 36:24 38:12         forwarded 151:19 158:12
   39:9 52:18,23 61:25 62:7,9     159:25 166:20 170:21                                      Hahaha 180:6
                                  174:2 182:1,5,18             Gage 20:13 97:6 98:5,8,21
   63:3 82:23 93:7 94:15,16
                                                                182:1 184:4,7,14 185:1      hand 168:19
   95:10 106:8,9 115:15,16,     forwarding 182:9                                            handed 8:7 27:8,11 71:9
   25 116:17 121:20 122:4,11                                   gave 118:10 119:1,4
                                found 86:7 114:13 126:9                                      101:10
   126:4 133:1 136:16,17                                       general 30:20,23 33:23
   168:15                         127:5 165:6 169:11 173:10                                 handle 16:24 17:1,6 22:11
                                                                45:22,25 102:13 108:7
                                fourth 39:6 83:19               130:7 144:15,18,20 145:4     60:24 97:18 111:4 131:6
 fell 45:18 135:5                                                                            152:1,11 171:2,13,18
                                frame 31:21 32:12               147:14 159:7
 felt 14:16 63:15 78:20                                                                     handled 57:25 134:20,22,
   99:15 102:14 103:16          frankly 171:22                 general's 58:1,2 166:18,
                                                                24                           23 173:9,13 175:2
   156:13,25 157:8 172:21       free 48:20 72:11
   178:5,25 179:1                                              generally 30:19 32:23        handling 81:25 82:16
                                frequency 90:14                 33:3,16 35:11 37:4 112:11    163:16
 Field 166:17
                                frequent 55:7 133:5             116:20 154:13,15            happen 39:20 86:13
 figure 94:7 135:3 150:7                                                                     117:10
   163:13                       frequently 56:8,12 59:11,      generically 93:25
                                  25 61:3,7,12 89:7,19 90:7,   gist 25:4 85:23 154:13       happened 17:23 18:5,19
 figures 109:14,18 110:11         9,11,13 133:7 180:13                                       22:6 98:22 113:13,14
   111:12,17 115:6 147:12                                       183:14
                                fresh 14:17                                                  116:6
 file 28:4,7 53:2 54:5,10,13,                                  give 10:13 15:15 17:17
                                Friday 29:25 34:20              25:4 85:9,23 93:13 94:25    happy 10:12 15:15 131:18
   21 94:17 169:13 170:5
                                front 37:5 81:2 103:1,13,20     107:17 112:18 127:21        hard 26:20 34:7 68:19
 filed 36:23,24 37:1,25                                         136:8 137:13 144:25          144:8 172:18
   38:13 41:19 52:18 53:18,       104:12 124:14 156:15
                                                                150:18 156:11 178:21        harmful 26:22 34:10
   24 54:1,16 71:19 72:4        frustrated 16:17 19:18
   73:25 94:22 95:2,11 127:9,     33:19 178:24 180:13,14       glitch 91:14                  68:22,24
   11 157:19 169:19,23                                         good 56:4 61:11 66:6,12,     Harvey 8:20,21 9:24 10:24
   170:1,2 185:19               frustrating 97:19
                                                                18 67:4,10 73:12 75:7,16     11:24 22:9,14 23:5,9,12,21


                                          Shelly Wadsworth, RPR, CRR, CBC                          Index: faced–Harvey
                                           DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 198 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

  24:12,16 25:1,5,9,12,15       147:3,10,11,19,24,25          indication 79:6 165:8         interfere 92:23
  30:12,15,22 31:1,4,7,11       149:3,14 150:6,13,15,17,      indigent 13:17,18 16:10       interfered 76:5
  57:16 128:18,20 129:1,3,      23 151:2,5                      22:24 25:23 26:3,9 60:24
  14,15,20 130:4,9,15 131:4                                                                 internal 108:23
                               hours' 144:24                    62:8 64:20 71:3 102:8,22,
  132:2,3 133:13 137:16,21,                                     23 103:10,11,24,25 105:4,   interpret 50:23 79:17
  23 138:1,2,3,9,12,14,17,     huge 93:16                                                    101:25
                                                                9,20 106:1 107:13,15,22,
  20,24 139:3,12,16 140:3,7,   hypothetical 65:4                24,25 108:5,7,9,11 135:1,
  14,19 141:2,4 143:6,12
                                                                                            interpretation 48:1,3,15
                                                                13 164:22 172:9,19            50:5 77:9,25 83:5 92:13
  145:4,23 149:24 152:4,6,
  13 155:18,21 168:7,18,23                  I                 individual 153:12 165:21      interpretations 52:4,5
  169:1 170:16                                                individuals 10:23             interpreted 79:5
 Harvey's 11:25 146:2,4        ID 153:25                      ineffective 63:21             interpreting 48:6
 Hatch 109:8,9,17,18           identified 68:4                inform 110:20                 interview 28:22 126:14
 Hatch's 109:22                identify 13:1 28:14 31:10      informal 84:14 91:9
                                 33:25 38:9,14 41:4,17 42:3                                 interviewed 56:18 126:22
 heading 45:22,25 49:10                                         182:20 183:19
                                 71:15 72:19 126:7 127:24                                   interviewing 127:1
  54:25                          138:7 149:22 152:20          information 10:13 99:13,        171:20
 health 48:24                    155:23 158:8 166:15 173:5      16 102:20 107:14 109:3
                                                                111:22 112:18,20 123:13,    introduced 84:10
 hear 20:21 135:8                177:3 179:19
                                                                21 143:24 144:2,7,12,17     introductory 46:19
 heard 69:14 99:9              identifying 41:1                 145:3,7,19 147:17 150:12    investigate 98:19 99:16
 hearing 16:15 17:10 35:3      ignore 84:12                     164:17 173:14 177:23          162:1
  40:2 56:17,23 58:6,7 77:19   immediately 29:1                 178:8 182:3 185:2,5
                                                                                            investigation 82:1,11,17,
  81:24,25 82:16,19 116:7,     imminently 39:12               informed 9:24 50:1 69:5         20 99:19 107:21 175:9
  10,25 122:6,10,12 123:11,                                     74:17 184:10                  176:18,24 184:20
  13,14 142:20,21 147:5        impacted 148:14
                                                              informing 70:6                investigative 81:18,20
  149:3 159:11,15 167:12       implicated 92:13
                                                              infra 76:4                      82:7,9 83:4,6,11,13 94:2
 hearings 131:20 147:4,10      important 65:7 160:19                                          95:22 96:2 106:9 113:18,
  150:25                                                      initial 43:20,22 61:2 79:11     20 115:15,19,20 126:15,
                               impressed 171:23                 95:8 113:13 123:19 124:5
 heart 96:3                    in-person 24:16,20 32:16         145:11 147:11 150:25          22,24
 heavily 152:7                                                  174:5                       investigator 82:24 83:7,
                               inadequate 42:8                                                10 95:24 126:15
 helpful 38:22 143:23          inadvertent 74:21 119:8        initially 57:15 64:7 70:3
  145:3,7,19 147:17 155:2                                       72:4 97:2 102:10 107:10     investigators 104:2 111:7
                                 120:1,3,12,24 122:2                                          117:18
  163:15                                                        148:13 171:1 173:25
                               inadvertently 74:15              184:10                      invoice 74:9,10,11,14
 helping 11:17
                               inclined 129:10,25             injecting 170:19                75:2,9 112:14 117:11
 hesitation 69:7                                                                              118:19,20 119:22,23
                               include 13:5 62:1 93:18        inquire 35:21 71:18,24
 Hey 170:2                       113:11 115:8 132:6 149:4                                     121:13,16 122:19,20,24
 hierarchy 22:19                                              inquiring 55:13                 124:19 125:6,20 136:11,
                               included 22:23 63:17                                           13,18,21,25
 high 157:3                      64:20 66:15,24 93:16         inquiry 109:24 110:16
                                 106:7,8,10 113:16 123:17       181:5                       invoiced 73:24 75:9
 higher 169:2
                                 125:13 137:2 143:16          insist 49:16                  invoices 57:12,13 60:24
 highlighted 94:5                149:1,10,11,13 155:18                                        61:1,7 74:6 80:24 100:18
                                                              insistent 179:25 180:2
 highly 143:22,25 145:1,17,    includes 81:18 83:10                                           101:2,4,7,11,12 112:8,19
  23 146:11                                                   instance 174:9                  116:14 118:13 124:22
                                 156:1,2
 hire 158:20 167:5,9 181:13                                   instructed 17:13,25 23:4,       125:2,12,15,18 131:22
                               including 8:3 23:1 31:3          10                            133:17,20,21 134:1,2,4,10
 hired 19:8 63:13                41:1 73:6 116:3 154:1                                        139:25 140:12 163:17
                                                              insurance 108:3
 hiring 98:14                  inclusion 61:20,23                                           invoicing 64:4
                                                              intend 40:15 73:16
 hit 88:6                      inclusive 115:14                                             involuntary 87:10 88:13
                                                              intended 147:21 148:13
 Hold 37:8                     incorporated 123:14,21                                       involved 11:17 58:14,15
                                                              intends 80:15 126:8
 honestly 163:22               incorrect 40:9 109:15,18                                       155:16 176:10
                                                              intent 29:15 43:23 59:8
 hope 101:2 165:24 166:10      incorrectly 39:19                66:11 134:6                 involvement 10:1,8,15
 hopeful 178:7                 incredibly 171:23              intention 9:5                 involving 132:22 164:13,
                               incurred 113:21 122:21                                         24
 hoping 178:2                                                 interest 71:19 156:17
 hour 44:5 45:3 82:10          independent 184:20                                           irrelevant 63:25 64:2
                                                              interested 18:9
  117:23 120:18 148:4 171:2    indicating 47:17 49:17                                       issuance 174:5
                                                              interesting 25:20
 hourly 127:2                    97:7 138:12 146:18 149:13                                  issue 19:9,10 21:1,6,11
                                 151:21 158:10                interests 39:9 46:14 49:20      22:5 33:1 39:11 57:8
 hours 44:4,25 45:3,9 66:13                                                                   66:19,21 96:5 97:4 98:17
  73:1 143:21 146:15,16


                                         Shelly Wadsworth, RPR, CRR, CBC                         Index: Harvey's–issue
                                          DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 199 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

  100:10 103:7 160:19          killed 160:16                  letter's 8:3                     119:10 121:10,13,19
 issued 56:14 122:14           killing 160:8                  letters 133:5                    122:23 123:2 130:3
                                                                                               132:11,16 133:6 134:19
 issues 21:8 23:18 61:18       Kim 125:17                     letting 161:20 168:3,4,24        140:24 143:18 144:6,10,
   152:8 164:13 182:8          kind 15:4 21:6 24:18 67:16       171:15                         14,23 152:13 158:21
 item 8:1 10:20 11:5,8,25       79:7 98:16 105:10,11          level 105:18,19 113:12           159:18 160:13 163:2,14
   100:23 102:5 110:6 113:10    108:3 110:7 112:5 122:17        115:10                         166:25 170:11 172:23
   127:15,18 140:17             128:21 137:10 144:6                                            174:24 175:14 178:6
                                                              liability 114:11                 179:23 182:12
 itemize 68:9                   161:20 182:23
                                                              light 136:11                   Lovell's 47:9 76:5 83:21
 items 7:23,25 122:24          knew 51:24 52:2,7 123:12,
                                24 144:8,9,13,24              lightly 28:24                    84:4 88:4 105:17 132:13
   134:16                                                                                      158:11 182:6
                               knowledge 21:22 22:22          Lightning 175:21
 iteration 12:15                                                                             Lovell.' 30:2
                                26:11,14 62:17 99:20          limit 46:1 49:15 50:1,13,18,
                                136:4 173:3                     21,24 54:25 55:11 59:22      lowball 145:24
              J                Kristin 41:9 91:8 92:20          92:6 159:17
                                                                                             lump 125:5
                                93:14 141:16                  limited 62:8 90:9 122:9
 James 11:24 165:17                                             140:4 159:10 160:15
                                                                                             lunch 96:8 117:22 120:18
                                                                                               125:21
 January 67:12 73:24 74:7,                                      174:22
                                            L
   9,11 75:1 101:6 116:5                                      lined 167:19
   119:11,13 173:9                                                                                        M
                               labeled 149:25                 link 112:13 159:25 177:15
 Jason 165:18
                               lack 126:14                    list 34:18,23,25 72:13         made 9:17,20 16:16 17:9
 Jean 180:6                                                     92:24 117:13,14               21:7 26:4,10,21 27:5 31:16
                               lacking 81:19
 jeopardize 89:21,25                                          listed 47:19 126:13             34:8,15,16 35:2 39:11
                               Lake 27:4 160:1 162:6                                          43:19 52:25 55:9 68:20
 jeopardized 90:23              177:16 178:5                  listing 112:21                  69:11 74:22 82:22 85:19
 jeopardizing 48:23            Landau 107:11                  literally 146:21                93:11 96:17 100:11 101:18
 jeopardy 49:5                 language 13:6,9 79:14          litigating 61:24 83:21 84:3     104:10,25 109:10 112:21,
 Jeremy 172:24                   124:9 149:5,7,10,11,13                                       23 115:2 119:8 120:12
                                                              litigation 38:12 61:25          125:9 128:23 131:5
                                 159:6 176:2,7                  75:10 93:8 94:15 105:17
 Jessica 177:19                                                                               133:16,20 136:25 138:19
 Jim 8:20,21 23:21 129:14      large 103:3                      106:23 121:10,13,19 126:4     139:24 140:12 151:7 155:1
                               largely 97:4                     178:7                         157:8 164:18 171:22
   133:13 144:19
                               laugh 160:9                    livelihood 80:3 83:21 90:1      175:13 176:24 177:8 179:9
 JN 89:9
                               launch 175:9 184:19            livelihood?' 28:25             Madsen 115:19 117:3
 Joanna 107:11
                               Law 8:11                       log 112:20                     Maestas 161:9 162:17
 job 70:2,14 180:7                                                                            163:2,8 164:18
                               lawyer 64:24 81:16 168:5       long 25:19 26:16 52:5 79:8
 Joe 144:19                                                     81:6 93:16 147:8             major 47:11
                                 171:15 174:21 178:20
 John 103:12                                                  longer 48:25 56:4,11 76:24     majority 9:12,20 143:22
                               lawyers 145:5 167:5 176:1
 join 70:10 172:12                                            looked 26:13 57:13 72:12        145:2,6,18 147:16
 joined 183:23                 LDA 97:2
                                                                102:22 104:19 105:5 107:5    make 13:23 16:18 19:25
                               lead 114:22 160:12               109:20 162:21 173:10          23:19 33:19 34:18 48:25
 judges 176:5,6
                               learn 183:13                   lose 28:24 51:13,18 84:2        53:16 66:5,17 67:15 68:8
 judgment 60:3 64:6                                                                           75:7 111:11,16 138:24
                               learned 183:25                 loss 80:3 83:20
 July 28:12 32:7 159:25                                                                       139:11 141:5 142:13
   164:6                       leave 40:15 53:2 181:4         lost 51:14                      155:11 161:21 162:14
                               leaving 46:18                                                  183:2
 June 16:5 26:18 43:17                                        lot 19:25 125:24 127:16
   45:7 56:13 58:25 60:10,22   led 17:17 22:6 96:18             156:13 179:1                 makes 131:1
   62:11,22 63:6 64:10 71:21     100:13                       Lovell 16:24 18:22,23,25       making 10:1 21:20 35:16
   78:10 79:5 128:1 142:11                                      19:4 23:1,18 39:10,13,14      63:25 99:17 138:4 175:10,
   151:13,14 156:2,6 158:4,    Lee 125:17
                                                                42:10 46:1,16 49:1,14,15,     20 176:20
   10                          left 22:3 40:14 45:13 48:20      20 50:2,13,18,21,25 51:13,
                                 89:11 125:22 131:17                                         manager 125:17
 justifiable 172:22                                             14,19 55:1,8,23 56:8,11,21
                               legal 18:2,6 152:9 173:7,15      57:1,5,6,23 59:11 60:15,17   March 36:24 52:19 74:8,9,
 justified 40:5 44:17 124:6                                                                   14,18,22 79:12 94:22 95:2,
                               legislative 130:22               61:8 63:14 65:8,15 69:2,6
                                                                74:4,24 75:10 76:7,13         11 119:18 120:20 127:14
              K                lengthy 55:25                    80:5,18 87:11 88:14,18        150:8
                               lesser 152:2                     89:7,19,25 90:7,9,10,11,     Mark 166:17
 Kelly 115:19 117:3            letter 8:2,10,17 12:16           15,24 92:6 101:22 110:13,    marked 7:14,15 8:6,7
                                 14:12,23,25 15:5 20:3 24:4     24 111:13,18 112:7 113:8      12:21,22 15:22,23 27:6,7,
 kicked 104:16                                                  114:8,21,22,23 115:4,12,
                                 25:10,13,21 29:17 34:13                                      8,11 37:11,12,20 41:14,15
                                 96:16 143:15 159:4             22 116:2 117:18 118:15        71:8,9,11 84:7,8 93:2,3


                                         Shelly Wadsworth, RPR, CRR, CBC                          Index: issued–marked
                                          DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 200 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

  106:18,19 108:15,16 110:1    mind 13:12 48:4 57:5,7        morning 81:6                   51:18 52:3 55:9,15 56:7,20
  113:25 118:7,21,22 121:12     107:7 161:16 162:24          motion 16:7,15 17:10           57:9 58:4 59:6 60:7 61:20
  126:1 127:23 138:5 142:7,    minor 96:5                     35:3,18,20,22,24 36:1,23,     62:25 63:5,13 64:3 65:6
  8,22 149:16,20 151:10,16                                    25 38:4,11 41:18,21 45:12,    66:4,8 67:3,5,12,16,21
  155:22 157:21 158:6          minute 93:13 129:11                                          68:6 70:5,18 71:12,20
                                151:25 166:22                 14 52:23 53:1,20,22 54:8,
  159:23 162:4 163:23                                         10,22 56:9,10 61:24 63:3,     72:17 74:2,17,22 75:15
  166:11 170:8 173:4,21        minutes 85:10 86:1 87:7,       20 66:10,13,23 71:18,24       76:11,17,22 78:1,11,15
  177:2,12 178:12 179:18        17 89:4 162:20                82:23 83:1 84:14 91:18,22     79:4,12 80:14 82:12,18
  180:20 181:22                                               93:7,16 94:14,16 95:1,8,10    83:9,12 85:8 86:2,18,21
                               misconceptions 158:24                                        87:7 89:4 90:8,14,22 92:12
 Marshall 165:17               misremembering 180:25          124:25 126:3 128:8 129:9
                                                              131:19 133:25 136:10,17       93:19 94:23 95:22 96:17
 Martin 165:18                  181:4                                                       97:10,20,25 98:3,6,14,19,
                                                              137:10 151:23 157:19
 matter 39:18                  misrepresent 87:4              158:22 167:13                 22,23,24 99:21 101:18
                                174:10,24                                                   107:19 113:18 115:14,17,
 Mauro 173:7                                                 move 23:11 43:25 77:19         21 117:6 118:14 119:9
 meaning 59:19 80:12           misrepresentation 26:4         130:11                        120:3,13,23 121:2,9
  106:20 132:16 163:1           29:14,20 38:24 39:18,21      moved 158:11 165:4             122:15 123:18 124:8,13,23
                                40:8,18 41:2 42:2 44:8                                      125:10,14 126:21 127:1
 means 80:3 89:10 124:19        45:21 48:19 49:2,7,9,22      multiple 31:20
  176:2                                                                                     128:1 129:22 134:19,25
                                50:15 51:7,17 73:8,15        murder 59:19 80:13             136:13 137:8 138:11,21
 meant 83:13 134:9 172:16       75:25 76:8 77:12 78:4,21      110:14,25 111:13,18 113:8     141:12 142:11,18 144:1
 meantime 102:6                 79:21,24 82:6 83:24 86:21,    139:19 140:5 159:2 164:25     145:9,25 146:8,15,17
                                23 88:7,19 89:3 90:25                                       148:8 149:24 150:12,14
 mechanism 53:11,17             92:2,9 94:10 95:18 174:17    murderer 21:16 110:21
  66:2,25 67:5,14 135:15                                      164:9                         151:21 156:3 157:3,15,19
                                175:15                                                      158:10 159:4 161:6,7
 media 26:21,25 27:1           misrepresentations            murderers 22:1                 162:1 163:8,14,16 164:18
  30:12,16,23 31:4,7,12,16      16:16,18 17:9 26:10 27:4     Murphy 166:19                  174:17 175:10,20 176:10
  32:2 34:9 68:21               28:15 29:20 30:4 31:3                                       178:22 179:6,9,12,14
 meet 98:9 128:19 152:4         33:20 34:1,15,23 35:2,6,11                                  180:18,23 181:2,5,19
  169:24                        36:19 38:15,24 39:4 41:5                  N                 184:8,15,22
                                42:12 44:1 45:15,18 46:5,                                  Newton's 9:6 29:10 31:2,
 meeting 9:1,10,15,18           10 47:4 49:23 50:8 51:8,9    Nadia 177:7
  14:14 16:5,6,8 24:16,18,20                                                                25 35:12 50:5,10 51:21
                                52:10,25 53:6 68:4,10 69:4   named 94:14 172:24 177:6       52:12,17 55:6,7,11 58:21
  33:22,24 59:17 60:18,20       72:7,16,20 75:18,22 76:1
  61:16 64:10 99:6 127:19                                    narrative 17:22                59:23 60:10,17 61:7,16
                                77:13 79:21 80:7 82:5                                       63:11 75:6 77:8 82:8 84:1,
  128:6,10,12,14,24 129:5,
  16,17 130:6,7,8 131:14
                                83:16 84:19 85:6 90:4,20     narrow 23:20 32:12             11,20 90:5 96:1,25 100:12
                                91:5 93:11 126:8 157:8       nature 86:12 113:17            132:16 135:13 141:7
  133:5,16 137:7 139:17,23
                                175:11,13,21 176:12,21        114:18                        150:22 151:12 152:25
  153:2,11,13,15,16,24
  154:4,6,10,12,14,18,21       misrepresented 37:6           necessarily 13:20 64:3         153:5 156:6 167:13 178:6
  155:3 170:23                  39:24 86:24                                                 181:24
                                                              176:17
 meeting's 154:1               misrepresenting 175:6         needed 20:16 23:9 44:25       Newton/law 8:2
 member 164:21 170:14          missed 125:20                  50:18,20 55:13 59:18,24      NEWTON000314 37:14
 memo 36:2,3,4,14,23,24        misspoken 136:20               67:9 70:14 76:23 80:24       NEWTON000344 37:15
  37:1,2 95:12                                                86:13 90:8 97:7 121:3
                               misstate 112:17                179:15                       NEWTON000346 38:18
 memorandum 35:12              misstatement 82:22 95:8                                     NEWTON000347 39:7
  38:10                                                      negligence 115:3
                               misstatements 31:12,15        negotiate 58:16 145:13        noon 125:25
 memory 67:8 81:4
                               misunderstand 87:3             171:5                        notation 84:10 95:11
 mention 19:20 26:24                                                                        112:5
  91:22                        misunderstood 37:6 87:1       negotiated 171:3
                               Mitchell 70:10                negotiating 145:20            note 54:24 71:10 89:6,18
 mentioned 16:8 19:22                                                                       91:7
  20:3 35:7 60:6 67:3 75:1     mixing 19:2                    146:11 169:12
  96:14,15,24 110:5 137:21                                   negotiation 145:14 157:6      notes 15:1,25 41:22,25
                               moment 54:23 152:22                                          45:11,20 48:18 49:8 51:6
  173:18                                                     negotiations 40:3
                               Monday 128:1 158:1 164:6                                     68:2 71:24 72:6,9,15
 merits 24:24                                                Newman 133:24                  84:15,22 85:12,18,21,24
                               Monetary 94:17                                               91:22 93:7 95:12 100:17,
 message 139:7 149:23                                        Newton 8:3,11 11:12
                               money 21:15 78:24 103:5                                      25 101:3 113:10,24 126:5
 met 20:17 96:17 98:6,19,24     104:10 110:11,23 113:7        12:16 13:6 14:19,24 16:3
  99:25 100:6 129:1 181:3,6                                   19:18 20:4,7,11,17 21:2,8    notice 7:19 13:8 51:6
                                114:12 117:17 125:4                                         100:16,23,24 102:6 127:18
  184:8,15                      133:25 135:2 172:14,17        23:17 25:11 26:4,7,9 28:21
                                                              29:3,24 31:16 33:19 36:23,    163:10
 middle 87:21,22               monthly 101:20                 25 37:3,5 38:13,25 40:1,5    noticed 27:18
 Miller 177:19,21              months 88:5                    41:19 43:9 44:18,24 45:7
                                                              46:24 48:14 49:25 50:17      November 113:2 125:8



                                         Shelly Wadsworth, RPR, CRR, CBC                   Index: Marshall–November
                                          DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 201 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 number 8:1 10:20 11:5,8,     opportunity 38:2 52:16,        76:3 77:16,17 79:25 81:14   performed 135:1
  25 21:13 66:24 93:12         22,24 53:21 54:2,3,4,5,12     83:19 87:14,21 92:3,4       period 77:4 118:17 120:21
  100:23 102:6 103:3 111:10    95:6,18 136:9 137:13          113:25 117:14,15 126:11,
  112:3,9 113:24 122:19                                      12 131:21 133:15 136:8      permission 184:2
                              opposing 26:3,8 175:23
  124:21 127:18 132:25         184:18                        139:14 140:16 143:7 150:5   person 32:24 33:14
  133:4 137:10 138:15 139:6                                  151:9,24 171:11 172:8        105:13 160:8
  146:14 153:24 166:8         opposition 35:12 36:3,4,       174:15 177:18 181:10
  172:18 173:12                14,23,25 37:1,3 38:11 53:1                                personal 26:14 49:20
                               95:13                        paragraphs 48:11              160:11
 numbers 27:10,12 71:14                                     parameters 30:24
  105:12 109:22 137:14        option 171:15 172:6                                        personally 26:16 53:13
  141:19 166:2                                              part 28:2 40:17 42:13         62:21 156:13,24 161:24
                              options 158:20 168:6                                        171:5
                               171:14 172:4                  46:22 48:2,3,4,6 63:20
 numerous 23:16                                              73:13 74:9 75:2,4,5 76:21   perspective 64:12 146:7
                              oral 24:18 25:3 35:21,25       81:23 88:1 95:23 97:21       178:9
                               63:5,8 84:14                  127:3 129:7 134:12 136:25
             O                                                                           Pflaum 177:7
                              order 169:24                   153:23 158:19 173:15
                                                             180:7                       phase 58:7 115:9
 oath 165:22                  organized 111:9,25
                                                            Parte 38:11 94:14            phases 115:8
 object 62:15 136:1 153:19    original 93:16 131:8,10
  158:21 163:9                 143:19 185:19                partial 47:21 121:7,8        phone 24:19 55:2,9 58:25
                                                                                          59:3,5 85:2,12 94:6,13
 objection 146:1,6 162:7      originally 28:12 58:24        participant 164:22            133:5 177:25
 obtaining 69:1 135:15        originals 119:4               participate 102:7 103:14     photocopy 71:13
                                                             107:22 108:2 172:9,19
 obvious 127:9,13             outcome 129:3 154:17                                       phrase 128:18,23
                              outline 35:17                 participated 171:20
 occasional 91:14                                                                        physical 128:14
                                                            participating 63:15
 occasions 21:14 23:15,       outrageous 137:10              132:21                      pick 89:11 158:21 168:19
  17,24 31:18,20 43:10        outright 76:16,18
  58:17                                                     participation 132:24         place 24:2 32:18 64:23
                              overbill 92:7                 party 99:11                   66:2 67:1,5 153:7 175:7
 occur 147:6 160:10
                              overbilled 178:25             past 16:17 25:22 26:1,5,20   places 47:15
 occurred 29:8 31:23 32:6,
  14 34:24 35:11 115:21       overbilling 131:24             34:8,22 54:16 68:20 95:25   plainly 38:20 39:1
  116:11 123:13 154:3         overestimated 150:20           105:6 113:10 136:13         plaintiffs 7:4
                                                             140:13 141:2
 October 8:2,12 13:4 24:4     overlooked 91:21                                           plans 139:18 140:4,8
  27:24 32:7 180:24                                         pay 44:7,11,13 46:15 78:6,
                              overridden 171:24              8,25 79:6 99:14,17 103:14   play 21:19
 odds 144:21                  oversaw 22:21 114:23           104:5,20 124:1 132:9,24     plural 128:15
 offer 25:12 39:14 40:12,24   oversee 180:12                 137:11 140:21 152:2         point 13:10 16:19 19:5
  43:18 58:18,20 108:6                                       181:14 182:24
                              oversees 130:25                                             36:18,22 42:25 43:4,15,16,
  124:12 145:14 148:21                                      paying 78:19 103:6 181:20     22 46:20 55:2 57:24 58:12
 offering 47:25 48:15         oversight 64:20                                             75:15 76:15,17 83:12 85:4
                                                            payment 38:11 39:9
  148:15                      owed 78:11,13                  74:18,21 75:14 76:22 88:2    102:13 120:23 148:17
 office 8:3,11 14:10 32:20,                                  94:14,16 101:5,14,20         155:15 157:4 164:8 165:20
                              owes 78:7 87:9 88:12                                        167:11 172:6 175:3 178:24
  21,22 57:19 58:1,2 76:4                                    104:14 112:6 113:1 119:8,
  91:9 109:5 110:12 125:17                                   9,11,16 120:1,3,12,22,24     179:8,11
  152:8 153:8 166:18,24                    P                 121:4,7,8 122:2 123:8       pointing 13:12 41:10 61:6
  167:2 179:21 182:17                                        124:22 125:7,9 169:2        policy 182:16,20,22
 offices 81:21                p.m. 158:4 164:6 185:17        180:12,16                    183:20,21
 official 128:11              pages 45:16 72:8 93:23        payments 101:2,7,16,17,      Porter 7:7 17:16 32:3
                                                             18,21 102:25 104:12
 officials 29:3 127:19        paid 46:15 65:21 69:16         112:12,13,21,23,24 124:5
                                                                                          37:16,19 41:9,13 71:6
  128:6,9,15,25 129:6,8,12     70:5 74:1,3,6,9,10,15,23                                   80:19 85:14 91:7,13 92:20,
                                                             162:1,17 164:18 168:1,5      24 93:14,22 101:23 118:2
                               75:2,4,5,11,12 78:10,17
 officials' 153:25             88:3,23 102:18 108:5         PC 8:12                       125:21 136:5 137:17
 offset 121:3                  111:2 112:6 115:25 117:17    penalty 58:7 64:12 135:24     153:22 156:23 161:13,19
 Ogden 165:5                   121:11,23,24,25 122:1,20      162:2 164:14 165:10,12       162:12 165:19 166:4,9
                               124:3 125:4,16,19 160:24                                   183:3 185:9,12,19
 ongoing 165:7                 161:7,8 163:7,20 168:12,     pending 17:15
                                                                                         portion 40:7,11 42:11
 open 9:15,17 44:16 151:6,     20 179:23 180:5              people 104:5 116:13 130:7     78:18 80:6 82:3 90:2,18
  7                           pair 70:13                     164:3 180:17                 150:1 160:22
 opened 21:6                  paragraph 13:15 29:23         perceive 98:2                portions 42:11 80:6 82:3
 opinion 51:22 65:11 66:3      38:19 39:8 42:5 44:3 46:6,   perceived 95:7                90:3,18
  67:1,6 109:21 152:1,4        8,24 47:13,16 48:1,5,7,16    performance 114:14           position 24:11 30:1 37:7
  174:6,9,18 176:3 179:14      49:13 50:11 51:11 68:13                                    44:6,10,13,15 75:13 79:3



                                        Shelly Wadsworth, RPR, CRR, CBC                      Index: number–position
                                         DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 202 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

  86:24 87:2,4 107:12        prior 8:25 10:11 12:18 20:6   provision 67:7,11 181:19     raise 48:22 90:13 182:8
  132:12 154:7                34:22 45:7 50:6,24 56:4      public 102:11 110:20         raised 64:8 90:16 159:18,
 possibly 185:10              61:4 68:8 78:7,12,14 79:4     131:4,14 139:21 180:7,12     20
                              80:24 124:19,22 125:2
 potential 71:18 72:6         126:16 129:23 134:19,20,     published 27:3 28:12         raises 93:14
 potentially 40:9 76:6,12     25 142:10 170:23              32:15 160:1 177:16 178:16   raising 55:19 57:8 175:16
  127:4 141:15 176:20        private 83:6,9                pull 85:3                    ran 140:13
 practice 98:7               privilege 97:15 99:23         pulled 112:25                Randy 165:17
 practices 29:4,12 55:6      pro 87:10 88:13,18,25         purports 164:3               range 145:10
  59:9 80:11,23 133:17                                     purpose 23:7 109:24
  134:8,9 139:25 140:13      problem 93:1 134:12                                        rate 82:10 127:2
                                                            170:25
  157:4,5,7                  problematic 50:14                                          rates 126:24
                                                           purposes 34:5 48:10
 pre-approval 45:16          problematically 92:5           56:17                       rationale 141:13
 pre-approved 159:11         problems 163:18               pursuant 93:17 106:16        rattle 175:17
 preapproved 159:12,13       procedure 64:23 65:2          pursue 66:6 99:13            reached 164:7
 preauthorized 40:1 122:5     93:18
                                                           pursuing 65:25 172:5         reaching 18:8
 preceded 128:2              proceed 149:15                                             read 32:3,5 34:6 37:17
                                                           put 18:25 31:21 49:9 60:1
 preceding 29:2 38:22        proceeding 42:7,15 63:7,       81:7 91:10 93:12 111:10      38:22 39:24 40:7 46:8,9
  47:13,16 48:1,3             24 64:25 66:15 73:4 78:20     112:9 150:24 172:18          49:23 50:5 62:20 73:7
                              81:18 132:22                                               77:8,25 79:7,10 80:14,21
 predicting 39:19                                          putting 143:15                82:4 85:20 89:12 90:2,19
                             proceedings 44:20 61:22
 prediction 40:9,10           63:12,16 78:9 86:5,11                                      92:18 107:7 129:7 135:11
 prefaced 46:24                                                        Q                 137:19 163:12 174:13,19
                             process 58:14 64:20                                         183:5,6 185:13
 premium 108:4                169:11 180:15
                                                           qualifications 70:14         reading 41:25 83:8 86:17
 premiums 104:8              produced 11:11,12,14                                        87:22 122:15 156:5 160:4,
                              18:12 81:9 106:15 141:18      169:14
 preparation 11:8,24 68:10                                                               10 185:20
                             producing 109:6               qualified 69:24
  77:20 120:8 122:12                                                                    reads 38:20 40:11 48:22
                             production 11:18,21           quality 134:12                49:13 50:12
 preparations 42:7,9,15
                              24:22 28:3                   quandary 51:13               ready 7:17 108:18 110:3
 prepare 8:17,18 10:19
  25:10 26:12 56:8 147:10    professional 49:19            quantify 172:15               166:13
  148:22                      156:14 157:1                 question 7:17 9:3 11:15      Real 114:2
 prepared 10:15 23:11        program 109:6                  17:15,21,24 19:13 23:19     realm 51:25
  34:19 37:24 120:7,10       proposal 171:22                32:3,5 55:16,19 57:4,5
  124:11 143:9 155:24                                       61:11 62:19,20 64:7 65:3    reapproach 73:11
                             proposed 58:4 157:11           79:7,10 92:16,18 108:18     reason 14:17,20 19:16
 prepares 82:19               171:2                         110:3 119:7 120:11 128:16    120:11 123:7
 preparing 11:4 34:20        pros 168:8,22                  137:17,19 141:17 144:11
  61:24 62:12 72:13 81:24                                   149:17 156:16,19,20         reasonable 44:25 50:23
  116:24                     prosecuting 110:21             161:11,14,15,16,17           77:25 79:17 86:17 145:10,
                              111:2,13                      163:11,12 164:16 166:13      15 150:6,13,15,24 151:4
 present 99:6 116:1 144:7
                             prosecution 54:17 57:22,       181:2 183:5                 reasons 19:14,17 20:16
 presented 172:4              25 110:13,24 111:1,6,10,                                   25:15 31:2,25 78:21 88:20
                                                           questions 48:10 100:20
 pretty 147:21 160:19         23 112:15                     101:1 162:13 165:20,25       91:1 92:9 97:10
  179:25 183:14              prosecutor 166:24 167:9        177:20 178:10 183:4         recall 14:15 16:4 21:7
 prevented 100:3              182:2,5,10,15,19 183:1,7,     185:12                       23:16,25 24:17,19,23 25:7,
                              9,12,24 184:3,5              quick 11:15 67:24 117:16      8 27:3,25 30:14,17,20,21,
 previous 106:22 146:24                                                                  25 31:5,19 32:20,25 33:18
 previously 34:6 44:18       prosecutors 20:13 167:4        149:17
                              183:18                                                     34:3 52:13 53:8,23,24
  71:11 78:21 84:10 88:20                                  quickly 101:24 107:8          54:1,8,23 59:5,6,13 60:18
  91:1 92:9 133:10,21        provide 14:17 43:19,23         114:2 117:24 125:23          61:17 62:4 63:8 66:20,23
                              110:11 111:11,16 141:12      quote 28:20 29:11,24          69:20 70:11,20 77:6 81:1
 previously-agreed-upon       143:10 152:9 155:21
  135:3                                                     47:21,22 48:4,6 102:24       97:12 99:1 100:9 102:21
                              157:11 178:8 179:3            103:12 105:21                104:12 106:3,7,10 111:20
 primarily 57:8 116:23       provided 11:9 14:11,13                                      117:12 122:9 124:15
  146:13                                                   quoted 47:14 48:2             128:12 129:21 134:22
                              25:22 55:15 108:24 109:5
 primary 19:16                142:21 148:13 170:11         quotes 154:15                 153:12,13,18 154:9,11
 printed 27:23 67:25 127:7    178:11                                                     157:2,13 162:9 163:4,22
                                                                                         167:10 168:6,21 169:10,
 printing 27:19 118:15       providing 21:25 40:4                      R                 16,17 171:10 177:24
  121:9,12 122:21             173:14
                                                                                         184:25
                                                           Rachel 173:25


                                       Shelly Wadsworth, RPR, CRR, CBC                        Index: possibly–recall
                                        DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 203 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 recalls 153:21                referred 9:8 83:13 133:10     repeat 9:2 92:15 163:11       resolve 66:2 67:1 89:8,20
 receipt 153:4                  152:8 182:20                 repeated 99:11                resources 81:16,20 82:20
 receive 75:8 88:23 141:9      referring 16:25 17:5 18:11    repeatedly 175:13              94:2 95:23 96:2 104:1
  149:17 182:22 184:24          20:9,10 27:16 28:15 29:17,                                  126:15
                                21 30:5 36:10 38:25 47:13    rephrase 9:4
 received 13:23,25 14:3                                                                    respect 10:20 11:5 18:19
                                60:20 68:14,23 71:23         replaced 159:7                 19:13 25:5 32:9 33:5,8
  26:2,6 74:18 101:19           73:22 83:9,25 94:21 95:1
  106:13,24 114:12 117:12                                    replacement 18:22,25           40:6 52:17 66:18 68:1
                                96:16 113:24 129:12 130:6                                   78:18 111:23 141:6 152:12
  118:13 119:9,11 142:10        133:9 134:2,7 180:9           139:21 167:19
  150:11 158:3                                                                              178:4
                               refers 55:3 73:23 88:2        reply 35:12 36:2 37:1,2
 receiving 151:19 181:24                                      38:10 43:3,5,21 52:25 53:7   respond 17:22 52:22 95:3
                                146:24                                                      158:19
  184:25                                                      73:4 76:19,21,23 77:5
                               reflect 72:16                  86:25 122:22 123:15,17       responded 86:25 158:17
 recent 28:22 113:9,19                                        148:14,18 156:7
  114:4 115:9 136:11           reflected 18:11 96:19                                        160:3,4 166:21
                               reflects 101:14               reporter 177:6                responding 38:5
 recently 24:23 113:14
  141:21,23                    refresh 15:10                 represent 28:22 42:9 49:1     response 13:22,25 14:2,3,
                                                              51:13 63:14 65:15 87:12       7 17:18 35:20 44:23 53:23,
 recess 15:21 71:7 85:17       refunded 121:3                 88:16,17 97:11,16 169:8
  102:3 125:25 185:11                                                                       24,25 54:10,13,22 56:7
                               refuse 44:7,11                 181:12,16,25                  71:17,24 72:3 79:18 91:18,
 recipient 82:25               refused 43:1 78:6             representation 25:22           21 105:24 110:16 137:21
 recognize 8:8 37:22 93:3                                     49:11,18 76:7,13 80:4,17      138:11 141:9,12 142:24
                               refuses 39:13 40:12,16,22,                                   149:18,24 150:8 151:13
  94:18 106:21 143:17           23 178:21                     87:11 88:14,17 104:10
                                                              115:3 132:10,16 136:23        152:25 153:5 154:7 156:7,
 recognized 59:7               regular 16:10 17:7 102:12                                    11 157:18,24 160:7 162:6
                                                              140:24 172:13
 recollection 15:10 103:2       111:3 173:13                                                164:11 174:4 176:24
                                                             representations 26:21,25       177:10 184:24 185:1
 recommend 168:3               Reidhead 103:12 104:18         27:1 34:9,12 68:21 69:4
 recommendation 130:11         reimburse 39:10 73:16,18      representatives 15:6          responses 97:13
  137:25 138:1                 relate 20:22 110:7 122:18                                   responsibilities 22:21
                                                             represented 104:4 168:17       62:8
 recommendations                161:16
  167:3,5,8                                                  representing 30:2 49:25       responsibility 18:4 57:11
                               related 107:21 132:7,15        51:19 54:11 66:14 80:15
 recommended 152:19,21          140:20 154:3 155:6                                          60:23 61:4 97:3
                                                              100:3 103:23 115:11,21
  167:11                       relates 20:22 123:2,9          169:10                       responsible 62:6 97:21
 record 7:9 37:13 68:16                                                                     181:20
                               relating 61:16 107:18         reputation 26:23 34:11
  71:11 85:12 91:8 92:21                                      68:23,24                     rest 75:12 96:11 121:23
  96:20 101:5,6,10 118:6       relevant 38:4 65:12,21,24                                    129:11 150:16 165:20
  119:3 120:5,7 153:24          132:15 144:6                 request 11:10 16:6 52:17
  154:7 161:21 174:15 181:4                                   58:9 59:10 66:9 88:24        restate 62:18 65:3
                               reliance 47:5                  94:17 105:19,25 106:16
 recording 85:19                                                                           result 84:3 97:17
                               relied 50:9 84:19 92:1         122:10 124:23 128:7
                                145:4 152:7                   129:23 133:1,25 134:5        retainer 179:23 180:1
 records 101:2 105:13,20
  106:2 109:21 110:18          rely 99:10                     136:9,18,21,24 137:3,8       Retallick 165:17
  111:1,5,8 112:3,4 125:16,                                   145:11 148:19 151:6,8        retrial 113:14
  17                           relying 38:15 39:5 41:6        161:23 177:20 179:22
                                52:11 72:17,21 75:19          183:25                       return 103:19 108:4
 recusal 160:12                remain 151:6                  requested 20:11 25:10         reveal 182:25 183:9,16,18
 recusing 21:23 164:13         remainder 39:15                26:12 53:11 103:9 120:9      reveals 174:9
 reduce 137:14                 remaining 44:20                135:2 151:23 178:10
                                                              179:6,12 185:15              review 11:7 15:7 57:11
 reduced 181:15                                                                             60:23 61:2 125:17 155:13,
                               remand 42:6,14 73:4 78:9,
 refer 15:2 49:8 51:6 85:3      20 81:18 86:5,11,12 93:17    requesting 179:9               17
  93:6 94:6 111:9 152:17        116:4 143:18 147:5 148:15    requests 42:20 44:17          reviewed 10:22 11:10
 reference 35:2 37:7 45:11     remanded 56:17                 60:25 61:1 62:6,9 67:18       67:11
  48:18 54:24 72:6,8 84:12                                    78:24 94:17 131:6 182:22
                               remember 53:25 54:13                                        reviewing 62:6,9 116:14
  91:19 96:16 121:18                                         require 99:14 146:14           125:16
                                56:6 59:15,21 60:4 61:14
  133:19,23 159:8 181:9
                                69:12 79:14 97:8,9 107:12    required 28:23 83:22 84:4     revise 123:18 124:5 136:9,
 referenced 8:24 19:10          122:11 128:21 145:11          102:11 104:11,20 132:24       14 137:8 147:11
  27:1 34:12 36:3,8,13 41:22    153:16 168:22                requirement 81:1 169:18       revised 80:24 123:21
  59:1 60:21 73:19 83:1
  84:15 126:4 153:25           remembered 22:12              reread 34:5 68:14             revising 43:2,13 150:25
 references 171:21             reminded 21:3 100:11          research 110:19               revisions 42:7,15 43:20
 referencing 29:11 127:20      remove 62:25 63:3             researches 82:18              Rich 173:7
                               removed 101:18 159:7



                                         Shelly Wadsworth, RPR, CRR, CBC                            Index: recalls–Rich
                                          DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 204 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 Ricky 109:8,9,17,18,22        screw 166:10                  shortly 19:7 32:14 33:11       176:5 184:3
 rights 62:3,5,13              Seal 94:17                     55:9 153:4 165:5             speaker 85:8 89:10
 risk 49:16 50:2 59:17 60:8,   Sean 61:22 66:14,15,19        shot 10:14                    speaking 22:4 30:25 37:4
  11                            67:2 132:8,12 136:23         show 7:15 12:22 15:23          55:23 57:9 89:6,19 90:6,
 Rogers 174:6                   140:20                        37:20 41:15 66:11 67:10       11,13,15 98:21 143:8
                               search 85:21 112:23            76:22 78:16 84:8 106:19       152:23
 role 21:19 58:21 114:24                                      118:22 119:16 142:8
  132:4 143:1,4                seconds 86:2 87:7 89:4                                      specific 13:21 14:7 30:17
                                                              146:16 149:21 158:7           66:11,21 79:14 98:15
 roles 130:20                  seek 33:2 53:2,9 59:18        showed 75:16 106:2             112:13,20 124:9 130:24
 root 100:1                    seeking 59:24 165:9,11        showing 75:7                   149:4 155:11 170:7 181:19
 rough 15:4                     182:25 183:10                                              specifically 16:24 18:1
                                                             shown 142:19
                               segueing 110:6                                               23:21 30:13 31:24 32:2,21
 roughly 115:18,23 116:16,                                   sick 160:23                    36:9,18,22 40:2 42:19
  22 117:3                     self-fund 103:4,17 105:8                                     45:14 46:20 55:22 59:4,10
                                                             side 52:16 53:21 95:4
 round 115:6 175:21            self-funding 105:4             107:18 111:2 178:6            69:2,12,19 82:9 86:23
 rounded 115:13                send 164:17                                                  106:10 108:1 124:15
                                                             sidetracked 18:21              130:10 132:14 150:17
 row 57:9                      sending 10:17 20:6 22:7       sign 185:14                    159:5 168:21 169:17
 rubber-stamped 152:14          38:16 68:8 143:13 145:9                                     184:14
                                146:8 156:8                  signature 185:15
 rule 56:8,10 66:10 67:15                                    signed 94:23 131:9,11         specifics 131:22 154:11
  93:17 128:8 136:19           sense 19:25 128:24 183:2
                                                              169:23                       speculate 161:3
 Rules 49:18 93:17             sensibly 9:5
                                                             significant 133:16,20         speculated 144:24
 ruling 56:14 174:13 176:15    sentence 13:16 25:19,20,       134:23 139:24 140:11
                                21 26:19 29:1 34:5,6                                       speculation 145:8 146:2,
 rulings 176:10                 38:19,25 39:19,24 40:6,7,    significantly 172:13,16        13 147:15 154:19 162:8
                                17 42:11 44:4 46:12,22        178:10,25                     170:25
 rumor 99:11
 run 96:10 141:2                47:6,7,12,25 48:14,21        simply 55:12 58:6 67:18       speed 15:18 104:6 116:24
                                49:3,13,23 50:4,11 51:17      101:9 109:19 146:11
                                68:15,18 72:23 73:7,19,22,
                                                                                           spend 21:15
                                                             single 76:25 86:21 131:13     spending 159:19
              S                 23 77:8,17,24 78:5 81:15
                                83:8,19 86:8 87:19,23,25     singular 17:4                 spends 109:3
 saga 22:3                      88:1 89:16 92:4 110:18       sit 130:10
                                126:11 128:5,23 129:7                                      spent 61:21,23 62:12 63:6,
 sake 129:4                     134:11 143:7,17 145:1        sitting 129:23 137:6           24 64:4 65:7,13 66:13,14
                                146:23,25 148:12 160:6,10    situation 96:22 178:23         106:2 110:12,23 113:7
 salary 111:3                                                                               124:24
                                171:11 174:23                 182:13
 Salt 27:4 160:1 162:6                                                                     spoke 10:22 11:23 12:2,5,
  177:16 178:5                 sentences 38:22 79:24         situations 98:11
                                80:7,10,14 82:4 139:23                                      9,12 70:4 102:19
 Sam 16:3,14 19:9,18 20:11                                   Sixth 92:14 179:15
                                148:7                                                      spoken 70:19 143:12
  21:2,8 23:17 38:13 71:20                                   skimmed 93:24 141:22
  94:23 98:22,23 100:12        sentencing 160:15                                           spreadsheet 101:16
                                                             skip 47:6 102:5 142:5          105:16 109:7,20 117:14
  101:18 107:19 115:14         separate 82:12 101:13
  118:14 128:1 129:22           107:25 108:6 136:18          slightly 139:9                 133:24
  138:21 141:7 149:24                                        small 122:17                  stamp 71:13
  156:3,11 158:10,20,22,23     separately 82:7 98:10
  160:24 163:14,20 173:8        100:8 102:15,18              SN 89:10                      stand 99:2
  174:23 178:22,24 180:23      September 116:1 124:18        soft 117:1 171:3,4,8          Standard 110:10 111:12,
  181:19,24 182:12              169:5,15 170:13 177:17       sooner 161:22                  17 177:6 178:2,7,16
 Sam's 16:6,10 19:6 174:9       178:16                                                     start 8:1 46:11 88:7 89:15
                                                             sort 24:24 34:23 55:1 91:9
  182:14                       services 46:16 81:15,19        104:5 105:2 110:6 117:13      118:17 139:20 180:1
 Samuel 8:2,3,11                82:7,9 83:4,6,7,11,14         138:23 140:17 156:18         started 34:20 87:22 163:3
                                107:15 131:24                 181:14 183:20 184:20
 sat 137:25                                                                                starting 28:10 40:21 46:7
                               set 97:4 103:5 147:8          sought 135:19,23               72:24 158:9 166:3
 satisfy 15:24                  159:17 169:13 172:11
 Saturday 34:21                                              sound 120:14 169:15           starts 37:14 39:8 47:7
                               share 65:10                                                  81:14 89:17
 save 36:17 58:5 93:23                                       sounds 83:9 147:20
                               shared 28:8                    169:16                       starved 165:6
  105:8 125:24 141:15
                               Shaw 166:18                   source 125:6 143:24           state 7:8 19:14 25:15
 saving 156:17
                               Shenefelt 111:22              sources 67:25                  54:11,12,18 61:21 63:7
 savings 105:3                                                                              64:25 65:7 72:3 81:20
                               short 102:1 185:9             speak 23:12,20 46:16
 scheduled 116:5                                                                            101:9,24 103:22 127:9
                               shorten 164:2                  53:14 56:21 57:1,4,6 59:6,    160:16 174:6
 scope 62:16 132:17 136:2                                     23 62:22 90:8,10 126:16
  163:10


                                         Shelly Wadsworth, RPR, CRR, CBC                            Index: Ricky–state
                                          DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 205 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 state's 35:20 71:17,24       suggestion 50:12,24           terminate 8:22 9:6,18,21       titled 178:20
  91:18,21                    suggestions 25:13               16:20 17:12 19:7,18 21:3,9   today 7:11 10:12,15 26:12
 stated 19:16 67:7,9 76:20                                    22:12 24:6,9,12 31:1 47:10    40:25 94:21 100:5 124:11
                              sum 125:5                       49:10 51:21 52:3,8 80:16
  78:21 85:20 86:2 87:8                                                                    told 23:3 29:24 43:9 44:24
  90:10,12,22 97:13 100:11    summarized 129:5                96:25 100:12 131:13
                                                                                             45:7 47:8 50:17,19 60:7
  109:21 147:13 174:14        summary 34:15 113:10          terminated 14:18,20              67:16 86:11 92:5 102:24
  175:19                                                      25:16 141:7                    152:14 164:20 170:1
                              summer 16:13
 statement 25:24 30:17        sums 127:5                    terminating 10:9 23:21         top 27:18 28:18 72:22
  42:21 43:19 46:25 79:1                                      24:25 25:5,9 31:25 41:6
  82:21 83:25 86:19 94:3      supervise 167:25 168:5          50:9 52:12 72:17 84:20       topics 100:16
  143:11,25 144:3 145:17,22   supervised 120:8              termination 19:15 22:15        total 44:5 103:1 104:23
  146:18 147:21 151:7                                         23:8,11 29:17 59:12 96:15,     112:15 124:18 125:13
  164:11 169:14 172:1         supervision 22:23                                              147:19,24 148:5
                                                              23 100:14
  179:8,11                    supervisory 132:4                                            totaled 105:6
                                                            terms 73:22 82:11 168:10
 statements 30:7,12,16,20,    support 25:9 31:4 133:24
  22 31:7,11 32:2 46:21        137:16 138:12 174:15         testified 7:5                  totaling 73:17
  51:21 69:11 83:3 85:19                                    testify 7:11,24 11:5           totally 42:8
                              supported 134:6 152:16
  90:4,20                      155:6                                                       touched 127:16
                                                            testifying 11:8,24
 states 51:11 76:3 77:16      supporting 30:2                                              train 163:4
  83:20 92:14 150:15
                                                            testimony 10:20 15:8 35:5
                              supposed 183:12                 40:25 68:3 126:17 144:25     transcript 84:13,22 85:1,
 stating 9:5 37:3,5 79:12                                                                    10,21,25 86:6 89:13 91:6,9
  120:24 179:14 181:19        Supreme 56:14,16,21 57:1      text 46:19
                                                                                             185:19
                               71:19 82:25 83:4 114:13      texted 109:14
 status 116:2 169:9            126:12 164:8                                                transcripts 111:7 113:16
 statutory 67:14                                            thereabouts 95:2                 117:18
                              sur-replies 53:11,17          thing 15:18 22:6 25:8
 stay 158:24                                                                               transpired 97:9
                              sur-reply 53:3                  41:10 93:14 96:9 126:21,
 steps 53:5 54:20             surrounding 107:4               24 150:4 175:1 184:22        tread 28:24
 stipulate 93:15 156:21                                     things 54:16 57:12 59:4,5      trees 93:23
                              switching 162:15
  165:22                                                      84:17 85:13 97:9 100:17      trial 105:18,19 106:6
                              swoop 45:18                     104:2 108:1 111:8 113:17
 stop 118:17 147:4 153:14                                                                    113:12,13 114:3,4 115:10
  158:18 160:25               sworn 7:4                       122:17 127:8,17 142:6          117:17 144:15,18,20 145:4
                              system 101:15 112:12,23         152:17 175:17,18               147:14
 stored 28:6,9
                               119:24                       thinking 92:16 94:19           Tribune 27:4,15 28:11
 story 52:17 53:21 95:4                                       100:24 128:22 144:5 172:6      29:25 160:1 162:6 163:2
  107:18
                                                            thought 31:12 36:20              177:16,19 178:5
 strategy 155:20 183:16                   T
                                                              145:14,15 163:4 184:8        true 15:25 25:24 42:21
 stream 109:10 128:3 156:1                                  thoughts 146:2,5                 46:24 50:3 70:16 79:1,2
  160:22 163:3                tactic 145:20 146:12 157:6
                                                                                             88:1 118:9,24 134:13
                              takes 180:15                  thousand 66:22                   143:11 145:22 175:8
 strictly 160:14
                              taking 44:6,10,12,15 69:6,    threaten 158:25                  179:16
 string 158:9 162:21 166:16
  180:3                        13 70:22 131:23 157:9        threatened 84:5 91:2           Trupp 109:1,14
                               185:16
 struggling 61:17                                           Thx 158:2                      Trupp's 109:24
                              talk 10:10 34:11 46:16 56:7
 stuck 128:22                  60:2 65:5 127:17 151:1,5,    tied 112:6 122:12              turn 41:12 72:19
 study 105:3                   25 159:18 166:21 175:23      time 11:23 12:2,5,9,12         turned 58:17
                               176:1 185:1                    16:4,9,12 20:18 21:19        turns 20:17
 stuff 41:10 106:9                                            22:11,18 24:3 31:21 32:12,
                              talked 23:17 59:15 70:17                                     two-minute 15:17
 stupidity 160:9               78:19 128:25 132:25 133:1      25 36:17 37:9 42:17 43:18
 subject 23:13                 172:14                         45:13 52:2 61:20,23 62:1,    two-week 77:19
                                                              12 63:6,19,23 64:4 65:7,13
 subjective 90:5,21           talking 17:8 32:1 58:24         68:5 73:25 79:15 85:18       type 14:3 67:14 106:9
                               66:25 69:12 140:17 161:2,      87:3 105:21 118:17 120:21      135:20 149:10 177:9
 submit 67:18 70:7 112:8
                               4 165:1 180:17                 121:7 124:24 125:24 131:3    types 62:7 163:18
 submitted 36:5,7 66:9                                        141:16 144:8,10 148:17
  74:7,8 75:15 124:23         talks 127:18                                                 typical 135:18 137:12
                                                              150:24 156:17 157:4
  133:22 137:1 185:20         taxpayer 160:25 163:21          159:19 167:13 180:5,11,15
 sufficient 98:13             telephone 129:18              timeline 15:3,4,6,11 106:3                  U
 sufficiently 23:20           telling 49:14 112:16 121:2    times 16:13 58:4 85:8
 suggest 120:15                145:3 146:10 148:8 178:6                                    UACDL 69:15
                                                              137:11
                               184:21                                                      Uh-huh 75:3 123:1 140:10
 suggested 50:20                                            title 11:25 12:3,6,10,13
                              tells 144:20                    107:12                       ultimate 66:20 104:24


                                        Shelly Wadsworth, RPR, CRR, CBC                         Index: state's–ultimate
                                         DepomaxMerit Litigation Services
     Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 206 of 455
                              LAW OFFICE OF SAMUEL P. NEWTON vs WEBER COUNTY
February 04, 2019                    30(b)(6)                            Bryan Baron

 ultimately 66:22 71:2          185:13,20                     110:17 128:13 129:2,13,24
  100:13 138:3 154:25          veracity 184:20                132:2 133:14 137:7,24                       Y
  168:12                                                      151:20 152:10,24 155:25
                               Verbal 14:5                    156:8 157:10,14,24 158:13
 unable 126:13                                                                             year 26:20 34:8 68:20 74:4
                               veritable 46:13                160:2,4 164:7,12 166:20
 unanticipated 143:18                                         174:3,4 177:15 178:15         88:3 103:7 104:17 119:7
                               version 13:14 138:21                                         172:20
 unapproved 139:5               139:4,5,12,15 140:7,18       Wilson's 22:22 32:21
                                                              103:1 160:7,11               years 25:22 26:1,6 102:25
 unconstitutional 52:8         versus 174:6                                                 104:8 106:4 110:12,24
 under-funding 49:14                                         Wind 17:18                     112:3 113:7
                               view 80:8 116:21 126:21,
 underlying 16:20,21,25         25                           wished 144:1 145:18           Young 63:7,12,20 65:23
  17:3,5,12 18:7 21:4 22:13    viewpoint 141:13              withdraw 16:15 17:10           66:14,19 67:2 113:15
  23:22 24:25 25:6 32:1                                       35:3,18 36:1 41:18,21         114:3,6,11,16,17,20,24
  59:16 60:7,11 84:1,6 90:22   views 21:25 160:11             45:12,15 49:19 53:20 54:8,    115:2,11 132:12,22
  91:3 96:25 101:19 173:16     violate 49:18 97:14            10,22 84:15 157:19           Young's 61:22 66:15
 underneath 78:15              violation 99:22                158:11,20,22 167:14           114:11 132:8 136:23
 understand 29:10 35:17                                      withdrawn 182:12               140:20
                               visit 158:1
  45:20 47:12,24 48:14 50:4                                  withheld 121:14
  59:8 73:21 77:7 81:23        voted 8:25 131:10,14
                                                             withhold 182:15                              Z
  92:12 111:24 112:16
  113:22 122:13 126:20                      W                witnesses 56:18 104:2
  129:8 147:5 167:12 182:4                                    106:8 111:7 117:18           zealous 49:11 76:7,13
  183:11                                                      126:13,16 143:22 144:1,4,     89:24 90:23
                               wait 17:15 40:14 99:24                                      zealously 28:23
 understanding 62:12            158:1                         5,9,21,23 145:2,6,18
  98:5 99:5 101:3 103:18                                      147:16                       zip 100:15
                               waiting 20:21 102:4
  104:3,7 107:20 109:23                                      woefully 81:19                zoom 136:6
  131:12 170:18 172:10         walk 32:23 59:2 153:9
                                                             word 41:1 46:11 72:25
 understood 63:19 65:6         Wall 182:21                    88:8 134:2
  72:2 82:15 95:24             wanted 36:20 69:21            words 13:18 40:14,16,21
 unfortunate 29:25              105:13 107:17 156:13,25       95:17 96:19 107:5 140:23
                                177:22
 unilateral 24:12                                            work 13:17 26:20 34:8
                               wanting 31:1 59:13 163:19      39:15 42:8 47:9 65:8,18,
 unilaterally 8:22 24:9
                               ways 118:2                     20,25 66:12,22,24 68:19
 United 92:14                                                 73:2,5,17,22,24 74:11
                               Weber 7:12,20 8:11 9:12,       75:2,10 76:20 78:7,12,14
 unlimited 178:21 179:6,9       21 10:4,7,14,19 11:3,7,11,    114:21 117:4,7 118:14
 unrealistic 86:12              13,14,21,23 12:1,5,9,12       119:12 132:7 134:12 135:1
 unrelated 132:10,13,14,15      18:11 19:17 24:22 26:1,17     140:20 142:21 143:20,21
  140:24 161:8 162:2            27:10,12 28:2,19 29:22        147:20 150:16 179:1 180:1
                                32:19 58:5,17 71:14,15
 unsure 132:9 133:6             74:3 89:24 102:7,10,16       worked 22:10 70:11
  140:21                        106:21 108:8 110:11,23        112:25
 untruthful 26:22 34:10         130:19 134:20 135:19,23      working 64:4 65:14 66:14
  68:22                         138:15 139:6 141:19           81:21 124:24 180:11
 unwillingness 179:3            154:1,2,4 157:12 161:7
                                163:7,13,18 165:9,11,23      world 160:9
 upcoming 68:1                  168:9 169:4 172:7,20         worse 81:4
 update 170:11,12               173:8 176:23 182:17          worth 144:25
                                183:24
 Utah 56:13 61:21 63:7                                       wound 21:7
  70:12 71:19 83:3 93:17       week 147:3 158:17 167:3
  102:8 105:22 109:2 114:13
                                                             wrap 117:25
                               weekend 34:22
  132:8 140:21 164:8 172:9                                   write 64:13 128:15
                               weird 48:5 112:10
                                                             writing 19:23 25:3 42:17
                               whatsoever 176:18              60:1
             V
                               wholly 42:8                   written 13:22 14:2 138:23
 Valdez 173:1                  Widdison 165:18                177:21 178:19 180:14
                               willingness 174:10             183:21 184:25
 Vanorman 17:14,20
  37:13,18 41:11 62:15         Wilson 10:24 12:6 16:8        wrote 48:14 125:14 151:25
  85:11,16 87:14 91:11          20:25 21:11,13,19,23 22:4,    156:10 160:22 173:8
  92:23 93:1,21 117:25          10,17,18 23:4 24:8 31:15      174:8,23 177:10,18 178:2
  118:4 136:1 146:1 153:19      32:9 33:1,5,8 57:14 60:14,    180:8
  156:21 161:11,15 162:7,10     16,18 61:3,15 64:9,15
  163:9 165:24 166:7            98:1,8 102:20 107:10


                                         Shelly Wadsworth, RPR, CRR, CBC                       Index: ultimately–zoom
                                          DepomaxMerit Litigation Services
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 207 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 208 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 209 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 210 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 211 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 212 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 213 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 214 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 215 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 216 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 217 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 218 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 219 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 220 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 221 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 222 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 223 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 224 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 225 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 226 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 227 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 228 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 229 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 230 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 231 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 232 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 233 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 234 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 235 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 236 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 237 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 238 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 239 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 240 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 241 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 242 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 243 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 244 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 245 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 246 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 247 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 248 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 249 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 250 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 251 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 252 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 253 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 254 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 255 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 256 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 257 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 258 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 259 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 260 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 261 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 262 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 263 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 264 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 265 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 266 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 267 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 268 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 269 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 270 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 271 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 272 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 273 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 274 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 275 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 276 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 277 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 278 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 279 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 280 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 281 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 282 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 283 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 284 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 285 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 286 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 287 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 288 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 289 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 290 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 291 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 292 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 293 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 294 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 295 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 296 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 297 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 298 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 299 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 300 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 301 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 302 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 303 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 304 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 305 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 306 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 307 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 308 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 309 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 310 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 311 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 312 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 313 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 314 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 315 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 316 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 317 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 318 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 319 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 320 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 321 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 322 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 323 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 324 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 325 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 326 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 327 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 328 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 329 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 330 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 331 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 332 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 333 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 334 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 335 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 336 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 337 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 338 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 339 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 340 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 341 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 342 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 343 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 344 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 345 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 346 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 347 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 348 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 349 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 350 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 351 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 352 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 353 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 354 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 355 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 356 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 357 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 358 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 359 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 360 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 361 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 362 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 363 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 364 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 365 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 366 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 367 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 368 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 369 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 370 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 371 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 372 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 373 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 374 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 375 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 376 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 377 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 378 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 379 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 380 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 381 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 382 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 383 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 384 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 385 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 386 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 387 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 388 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 389 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 390 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 391 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 392 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 393 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 394 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 395 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 396 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 397 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 398 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 399 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 400 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 401 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 402 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 403 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 404 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 405 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 406 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 407 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 408 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 409 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 410 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 411 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 412 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 413 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 414 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 415 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 416 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 417 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 418 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 419 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 420 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 421 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 422 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 423 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 424 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 425 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 426 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 427 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 428 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 429 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 430 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 431 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 432 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 433 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 434 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 435 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 436 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 437 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 438 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 439 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 440 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 441 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 442 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 443 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 444 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 445 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 446 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 447 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 448 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 449 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 450 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 451 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 452 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 453 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 454 of 455
Case 1:18-cv-00015-HCN-EJF Document 26-16 Filed 07/30/19 Page 455 of 455
